Name: Commission Implementing Decision (EU) 2017/554 of 23 March 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (notified under document C(2017) 2033) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: international trade;  agricultural activity;  economic geography;  agricultural policy
 Date Published: 2017-03-24

 24.3.2017 EN Official Journal of the European Union L 79/15 COMMISSION IMPLEMENTING DECISION (EU) 2017/554 of 23 March 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (notified under document C(2017) 2033) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Commission Implementing Decision (EU) 2017/247 (3) was adopted following outbreaks of highly pathogenic avian influenza of subtype H5 in a number of Member States (the concerned Member States) and the establishment of protection and surveillance zones by the competent authority of the concerned Member States in accordance with Council Directive 2005/94/EC (4). (2) Implementing Decision (EU) 2017/247 provides that the protection and surveillance zones established by the competent authorities of the concerned Member States in accordance with Directive 2005/94/EC are to comprise at least the areas listed as protection and surveillance zones in the Annex to that Implementing Decision. (3) Following further outbreaks of highly pathogenic avian influenza of subtype H5 in the Union, namely in Bulgaria, the Czech Republic, Germany, Greece, Spain, France, Croatia, Italy, Hungary, Austria, Poland, Romania, Slovakia and the United Kingdom, the Annex to Implementing Decision (EU) 2017/247 was amended by Commission Implementing Decision (EU) 2017/417 (5) in order to amend the areas listed in the Annex to Implementing Decision (EU) 2017/247 to take account of developments in the epidemiological situation in the Union and the establishment of new protection and surveillance zones by the competent authorities of those Member States, in accordance with Directive 2005/94/EC. (4) Since the date of the amendments made to Implementing Decision (EU) 2017/247 by Implementing Decision (EU) 2017/417, the Czech Republic, Germany, France, Croatia, Italy, Austria, Poland and Romania have notified the Commission of further outbreaks of avian influenza of subtype H5 in holdings outside the areas listed in the Annex to Implementing Decision (EU) 2017/247, as amended by Implementing Decision (EU) 2017/417, where poultry or other captive birds are kept and they have taken the necessary measures required in accordance with Directive 2005/94/EC, including the establishment of protection and surveillance zones around those new outbreaks. (5) In addition, Germany has established a surveillance zone in accordance with Directive 2005/94/EC in relation to an outbreak confirmed in the Czech Republic. (6) In all cases, the Commission has examined the measures taken by the Czech Republic, Germany, France, Croatia, Italy, Austria Poland and Romania in accordance with Directive 2005/94/EC and has satisfied itself that the boundaries of the protection and surveillance zones, established by the competent authorities of those Member States, are at a sufficient distance to any holding where an outbreak of highly pathogenic avian influenza of subtype H5 has been confirmed. (7) In order to prevent any unnecessary disturbance to trade within the Union and to avoid unjustified barriers to trade being imposed by third countries, it is necessary to rapidly describe at Union level, in collaboration with the Czech Republic, Germany, France, Croatia, Italy, Austria, Poland and Romania, the new protection and surveillance zones established in those Member States in accordance with Directive 2005/94/EC. Therefore, the areas listed for those Member States in the Annex to Implementing Decision (EU) 2017/247 should be amended. (8) Accordingly, the Annex to Implementing Decision (EU) 2017/247 should be amended to update regionalization at Union level to include the new protection and surveillance zones established in accordance with Directive 2005/94/EC and the duration of the restrictions applicable therein. (9) Implementing Decision (EU) 2017/247 should therefore be amended accordingly. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision (EU) 2017/247 is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 23 March 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Commission Implementing Decision (EU) 2017/247 of 9 February 2017 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 36, 11.2.2017, p. 62). (4) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (OJ L 10, 14.1.2006, p. 16). (5) Commission Implementing Decision (EU) 2017/417 of 7 March 2017 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 63, 9.3.2017, p. 177). ANNEX The Annex to Implementing Decision (EU) 2017/247 is amended as follows: (1) Part A is amended as follows: (a) the entries for the Czech Republic and Germany are replaced by the following: Member State: the Czech Republic Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC 607533 Borek u DaÃ ic, 624403 DaÃ ice, 604381 DobrohoÃ ¡Ã ¥, 651770 HradiÃ ¡Ã ¥ko u DaÃ ic, 651788 Chlumec u DaÃ ic, 718734 UrbaneÃ ; 604372 BÃ ­lkov  jihovÃ ½chodnÃ ­ Ã Ã ¡st katastru, pÃ iÃ emÃ ¾ hranici na severozÃ ¡padÃ  tvoÃ Ã ­ potok VÃ ¡povka 21.3.2017 DÃ tmarovice (625965), Doubrava u OrlovÃ © (631167), HornÃ ­ LutynÃ  (712531)  zÃ ¡padnÃ ­ hranici katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ tvoÃ Ã ­ ul. 17. listopadu a ul. DÃ tmarovickÃ ¡, KarvinÃ ¡-Doly (664103)  jiÃ ¾nÃ ­ hranici katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ tvoÃ Ã ­ silnice Ã . 59, OstravskÃ ¡, KoukolnÃ ¡ (625973)  severnÃ ­ hranici katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ tvoÃ Ã ­ silnice Ã . 67, OrlovÃ ¡ (712361)  zÃ ¡padnÃ ­ hranici katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ tvoÃ Ã ­ ul. Doktora Miroslava TyrÃ ¡e, ul. FrantiÃ ¡ka PalackÃ ©ho a ul. HoÃ ovskÃ ©ho, StarÃ © MÃ sto u KarvinÃ © (664197) 21.3.2017 608939 BoÃ ¾iÃ any, 652172 DolnÃ ­ Chodov  jiÃ ¾nÃ ­ hranici Ã ºzemÃ ­ tvoÃ Ã ­ silnice Ã Ã ­slo 209 a 222, 608947 JimlÃ ­kov, 705250 NovÃ ¡ Role, 620033 RÃ ¡jec u Ã ernavy, 634531 SmolnÃ © Pece 24.3.2017 650820 BÃ Ã ­za nad OhÃ Ã ­, 650838 Cetnov, 634646 FrantiÃ ¡kovy LÃ ¡znÃ , 638072 Hazlov, 634654 HornÃ ­ Lomany, 650919 Cheb  jiÃ ¾nÃ ­ hranici Ã ºzemÃ ­ tvoÃ Ã ­ silnice Ã . 606, 634638 JedliÃ nÃ ¡, 650854 Klest, 634662 Krapice, 681636 LuÃ ¾nÃ ¡ u FrantiÃ ¡kovÃ ½ch LÃ ¡znÃ ­, 726591 MÃ ½tinka u Poustky, 726605 Ostroh, 638153 Otov u Hazlova, 650846 PodhoÃ Ã ­ u Chebu, 726613 Poustka u FrantiÃ ¡kovÃ ½ch LÃ ¡znÃ ­, 650862 Skalka u Chebu, 634689 Slatina u FrantiÃ ¡kovÃ ½ch LÃ ¡znÃ ­, 650871 StÃ Ã ­Ã ¾ov u Chebu, 638137 TÃ ¡borskÃ ¡, 725595 TÃ ¯nÃ , 784630 Vojtanov, 784648 ZelenÃ ½ HÃ ¡ 24.3.2017 613398 Bruzovice  severnÃ ­ hranici Ã ºzemÃ ­ tvoÃ Ã ­ silnice Ã . 4732 a silnice Ã . 4733, 626988 DobrÃ ¡ u FrÃ ½dku-MÃ ­stku, 634956 FrÃ ½dek  zÃ ¡padnÃ ­ hranici tvoÃ Ã ­ silnice Ã . 473, silnice Ã . 477, silnice Ã . 648 a ul. LipovÃ ¡, 642789 HornÃ ­ Domaslavice  vÃ ½chodnÃ ­ hranici Ã ºzemÃ ­ tvoÃ Ã ­ vodoteÃ  Ã etnÃ ­k, 704911 NoÃ ¡ovice, 635081 PanskÃ © NovÃ © Dvory, 718602 Pazderna  vÃ ½chodnÃ ­ hranici Ã ºzemÃ ­ tvoÃ Ã ­ silnice Ã . 4733 a silnice Ã . 4737, 747971 Skalice u FrÃ ½dku-MÃ ­stku  jiÃ ¾nÃ ­ hranici Ã ºzemÃ ­ tvoÃ Ã ­ silnice Ã . 4773, 754498 StarÃ © MÃ sto u FrÃ ½dku-MÃ ­stku 31.3.2017 Member State: Germany Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC BADEN-WÃ RTTEMBERG Landkreis Karlsruhe Gemarkung Eggenstein 24.3.2017 Stadtkreis Karlsruhe Nach Norden begrenzt durch die Stadtgrenze Ortsteile Neureut, Nordweststadt, Nordstadt und Hardtwaldsiedlung nach Osten begrenzt durch die L604 in VerlÃ ¤ngerung die Grabener Allee, die Rintheimer Querallee, die Linkenheimer Allee bis zum Adenauerring diesen Entlang bis zur Moltkestr. Nach SÃ ¼den begrenzt durch die Moltkestr., in VerlÃ ¤ngerung die Siemensallee, die Eggensteiner Str. nach SÃ ¼den bis zur RheinbrÃ ¼ckenstr. dann nach Norden die Rheinbergstr. Ã ¼bergehend in die Jakob-DÃ ¶rr-Str. in VerlÃ ¤ngerung dieser Richtung Raffinerie Ã ¼bergehend bis zur Dea-Scholven-Str. bis zum Rhein Nach Westen begrenzt durch den Rhein 24.3.2017 MECKLENBURG-VORPOMMERN Landkreis Vorpommern-Greifswald In der Hansestadt Greifswald die Stadtteile  Fettenvorstadt  Fleischervorstadt  Industriegebiet  Innenstadt  NÃ ¶rdliche MÃ ¼hlenvorstadt  Obstbaumsiedlung  Ostseeviertel  SchÃ ¶nwalde II  Stadtrandsiedlung  Steinbeckervorstadt  sÃ ¼dliche MÃ ¼hlenstadt 24.3.2017 Landkreis Vorpommern-Greifswald In der Hansestadt Greifswald die Stadtteile  SchÃ ¶nwalde I  SÃ ¼dstadt 24.3.2017 Landkreis Vorpommern-Greifswald In der Hansestadt Greifswald die Stadtteile  Ostseeviertel 24.3.2017 Landkreis Vorpommern-Greifswald In der Gemeinde Wackerow die Ortsteile  Wackerow  Immenhorst  Dreizehnhausen 24.3.2017 Landkreis Vorpommern-Greifswald In der Gemeinde Neuenkirchen der Ortsteil  Neuenkirchen 24.3.2017 NIEDERSACHSEN Landkreis Cloppenburg Im Norden in Vordersten ThÃ ¼le von der EinmÃ ¼ndung der StraÃ e Im Paarberger Wald auf die ThÃ ¼ler StraÃ e (B72) entlang der ThÃ ¼ler StraÃ e nach Norden bis zur StraÃ e Tegeler Tange, entlang dieser bis zum Querdamm, diesem in sÃ ¼dwestlicher Richtung folgend bis zur StraÃ e Am Haferberg, dieser nach Nordosten folgend bis zur Georg-Hoes-StraÃ e, von dort in sÃ ¼dwestliche Richtung bis zur ThÃ ¼ler StraÃ e, dieser nach Nordosten folgend bis zur DorfstraÃ e, entlang der DorfstraÃ e in sÃ ¼dÃ ¶stlicher Richtung bis zur Robert-GlaÃ -StraÃ e, dieser nach Nordosten folgend bis zur GlaÃ dorfer StraÃ e, entlang der GlaÃ dorfer StraÃ e und der Bahnlinie nach SÃ ¼dosten bis zum Varrelbuscher Graben II, entlang dem Varrelbuscher Graben II in sÃ ¼dlicher Richtung bis zur Petersfelder StraÃ e, dieser nach SÃ ¼dwesten folgend bis zur StraÃ e Zum Verwuld, von dort in westliche Richtung bis zur Friesoyther StraÃ e in Petersfeld, der Friesoyther StraÃ e nach SÃ ¼den folgend bis zum Drei-BrÃ ¼cken-Weg, entlang diesem bis zum nÃ ¶rdlichen Waldrand GietzhÃ ¶he, weiter nach Westen entlang des nÃ ¶rdlichen Waldrandes sowie des Weges GroÃ e Tredde bis zum WÃ ¶stenweg, diesem nach SÃ ¼den folgend bis zum Augustendorfer Weg, diesem sowie der Dwergter StraÃ e nach Norden folgend bis zum Bernhardsweg, entlang des Bernhardswegs bis zur ThÃ ¼lsfelder StraÃ e, dieser nach Nordwesten folgend bis zur DorfstraÃ e, entlang der DorfstraÃ e nach Norden bis zur StraÃ e Zum Herrensand, dieser sowie der StraÃ e Am Herrensand nach Westen folgend bis zur MittelthÃ ¼ler StraÃ e, entlang der MittelthÃ ¼ler StraÃ e und dem Markhauser Weg nach Osten bis zum Wasserzug Igelriede, entlang der Igelriede und der Soeste nach Norden bis zum GrundstÃ ¼ck Im Paarberger Wald 2, von dort nach Nordosten bis zum Ausgangspunkt. 20.3.2017 Landkreis Cloppenburg Im Norden in Mittelsten ThÃ ¼le von der Kreuzung ThÃ ¼ler StraÃ e (B72)/GlaÃ dorfer StraÃ e/KurfÃ ¼rstendamm entlang der ThÃ ¼ler StraÃ e nach Norden bis zur StraÃ e Am Haferberg, dieser nach Nordosten folgend bis zur Georg-Hoes-StraÃ e, von dort in sÃ ¼dwestlicher Richtung bis zur ThÃ ¼ler StraÃ e, dieser nach Nordosten folgend bis zum SÃ ¼dkamper Ring, dann entlang der StraÃ e SÃ ¼dkamper Ring nach Osten bis zur GlaÃ dorfer StraÃ e, von dort nach SÃ ¼dosten bis zum Richtweg, dann in nordÃ ¶stlicher Richtung bis zur StraÃ e Zum Windpark, dieser und dem Steinkampsweg nach SÃ ¼den folgend bis zur Gemeindegrenze, entlang der Gemeindegrenze nach Osten bis zur StraÃ e Zum Richtemoor, entlang dieser nach SÃ ¼den bis zur StraÃ e Zu den Auen, dieser und der Kaiforter StraÃ e in sÃ ¼dÃ ¶stlicher Richtung folgend bis zur HauptstraÃ e in Garrel, entlang dieser nach SÃ ¼den bis zur Petersfelder StraÃ e, dieser nach Westen folgend bis zur BahnhofstraÃ e, dieser und dem Buchenweg nach SÃ ¼den folgend bis zur StraÃ e Auf'm Halskamp, dieser nach Osten folgend bis zur Daimler-Benz-StraÃ e, von dort nach SÃ ¼den bis zur IndustriestraÃ e, entlang der IndustriestraÃ e nach SÃ ¼dosten bis zur Varrelbuscher StraÃ e, entlang dieser nach SÃ ¼dwesten bis zum Plattenweg, diesem nach Westen folgend bis zur SchmÃ ¤hlstraÃ e, dieser nach SÃ ¼den folgend bis zur Lindenallee in Falkenberg, von dort aus Ã ¼ber die Lindenallee, den GÃ ¼ldenweg, der StraÃ e Zum Verwuld und der StraÃ e Im Katzenberg nach Westen bis zur ThÃ ¼lsfelder Talsperre, von dort entlang des Ã ¶stlich der ThÃ ¼lsfelder Talsperre gelegenen EntwÃ ¤sserungskanals nach Nordwesten bis zur StraÃ e Am Stau, dieser und der StraÃ e Ã ber dem Worberg nach Norden folgend bis zur StraÃ e Im BirkengrÃ ¼n (beim Tierpark ThÃ ¼le), dieser zunÃ ¤chst nach Osten und dann nach Norden folgend zum KurfÃ ¼rstendamm, von dort zum Ausgangspunkt an der ThÃ ¼ler StraÃ e. 26.3.2017 Landkreis Cloppenburg Im Norden in Vordersten ThÃ ¼le von der EinmÃ ¼ndung der StraÃ e Im Paarberger Wald auf die ThÃ ¼ler StraÃ e (B72) entlang der ThÃ ¼ler StraÃ e nach Norden bis zur StraÃ e Tegeler Tange, entlang dieser bis zum Querdamm, diesem in sÃ ¼dwestlicher Richtung folgend bis zur StraÃ e Am Haferberg, dieser nach Nordosten folgend bis zur Georg-Hoes-StraÃ e, von dort in sÃ ¼dÃ ¶stlicher Richtung bis zur ThÃ ¼ler StraÃ e, dieser nach Nordosten folgend bis zur DorfstraÃ e, entlang der DorfstraÃ e in sÃ ¼dÃ ¶stlicher Richtung bis zum GrundstÃ ¼ck DorfstraÃ e 5a, von dort entlang des Wasserzuges GlaÃ dorfer Graben nach Nordosten bis zur GlaÃ dorfer StraÃ e, entlang der GlaÃ dorfer StraÃ e, der Bahnlinie und der StraÃ e Zur BrÃ ¼cke nach SÃ ¼dosten bis zur ThÃ ¼ler StraÃ e, von dort nach Osten bis zur StraÃ e Eggershoop, dieser in sÃ ¼dlicher Richtung folgend bis zum ThÃ ¼lsfelder Weg, von dort nach Osten bis zur Petersfelder StraÃ e, dieser entlang nach Nordosten bis zum Moorweg, von dort nach SÃ ¼den bis zum Ahornweg, entlang des Ahornwegs in Ã ¶stlicher Richtung bis zur Falkenberger StraÃ e, dieser sowie der SchmÃ ¤hlstraÃ e nach SÃ ¼den folgend bis zur Lindenallee in Falkenberg, von dort aus entlang der Lindenallee und den GÃ ¼ldenweg bis zum Feldweg, welcher ca. 220 m nach der Kreuzung Lindenallee/Forstweg von SÃ ¼dwesten her auf den GÃ ¼ldenweg mÃ ¼ndet, dem Feldweg nach SÃ ¼dwesten folgend, weiter nach SÃ ¼dwesten entlang der nordwestlichen Waldgrenze sowie entlang des Kampwegs bis zur Friesoyther StraÃ e, von dort nach SÃ ¼dosten bis zum Petersfelder Weg, entlang des Petersfelder Weges sowie des Drei-BrÃ ¼cken-Weges nach SÃ ¼dwesten bis zum nÃ ¶rdlichen Waldrand GietzhÃ ¶he, weiter nach Westen entlang des nÃ ¶rdlichen Waldrandes sowie des Weges GroÃ e Tredde bis zum WÃ ¶stenweg, diesem nach SÃ ¼den folgend bis zum Augustendorfer Weg, diesem sowie der Dwergter StraÃ e nach Norden folgend bis zum Bernhardsweg, entlang des Bernhardswegs bis zur ThÃ ¼lsfelder StraÃ e, dieser nach Nordwesten folgend bis zur DorfstraÃ e, entlang der DorfstraÃ e, der StraÃ e Am Augustendorfer Weg und dem KurfÃ ¼rstendamm nach Norden bis zur StraÃ e Im Paarberger Wald von dort nach Nordosten bis zum Ausgangspunkt. 29.3.2017 Landkreis Cloppenburg Im Westen in Mittelsten ThÃ ¼le von der Kreuzung ThÃ ¼ler StraÃ e (B72)/GlaÃ dorfer StraÃ e/KurfÃ ¼rstendamm entlang der GlaÃ dorfer StraÃ e und der ThÃ ¼ler StraÃ e nach Nordosten bis zum SÃ ¼dkamper Ring, diesem nach Osten folgend bis zur GlaÃ dorfer StraÃ e, von dort nach SÃ ¼dosten bis zum Richtweg, dann in nordÃ ¶stlicher Richtung bis zur StraÃ e Zum Windpark, von dort nach SÃ ¼dosten bis zum GlaÃ dorfer Graben, diesem nach Osten folgend bis zur Aue, von dort nach SÃ ¼den bis zum GrundstÃ ¼ck Garreler StraÃ e 48, von dort entlang dessen Zuwegung nach Osten bis zur Garreler StraÃ e, von dort nach SÃ ¼dosten bis zur Gemeindegrenze BÃ ¶sel/Garrel, entlang dieser nach Nordosten bis zum Lindenweg, diesem nach SÃ ¼dosten folgend bis zur Petersdorfer StraÃ e, von dort entlang der StraÃ e Hinterm Forde nach SÃ ¼dosten bis zur Nikolausdorfer StraÃ e, weiter entlang der StraÃ e Hinterm Esch nach SÃ ¼den bis zur Beverbrucher StraÃ e, dieser nach Osten folgend bis zur StraÃ e Schlichtenmoor, von dort nach SÃ ¼den bis zur JÃ ¤gerstraÃ e, entlang dieser nach SÃ ¼dwesten bis zur AmerikastraÃ e, von dort entlang der StraÃ e Langen Tange zunÃ ¤chst nach Westen bis zum Landweg, von dort nach SÃ ¼den bis zum Koppelweg, von dort nach Westen bis zur Bahnlinie, dieser nach SÃ ¼den folgend bis zur StraÃ e Zum Fischteich, dieser nach Westen folgend bis zur Garreler StraÃ e, von dort nach SÃ ¼den bis zur Lindenallee, entlang dieser und dem GÃ ¼ldenweg nach Westen bis zur Petersfelder StraÃ e, von dort entlang der StraÃ e Verwuld nach Westen bis zur Friesoyther StraÃ e (B72), dieser und der ThÃ ¼ler StraÃ e nach Norden folgend bis zum Ausgangspunkt an der Kreuzung ThÃ ¼ler StraÃ e (B72)/GlaÃ dorfer StraÃ e/KurfÃ ¼rstendamm. 1.4.2017 Landkreis Cloppenburg Im SÃ ¼dwesten von der EinmÃ ¼ndung des Plattenwegs auf die Garreler StraÃ e/Varrelbuscher StraÃ e entlang des Plattenweges nach Westen bis zur Petersfelder StraÃ e, dieser nach Nordosten folgend bis zum ThÃ ¼lsfelder Weg, von dort nach Westen bis zur StraÃ e Eggershoop, dieser nach Norden folgend bis zur ThÃ ¼ler StraÃ e, von dort nach Westen bis zur StraÃ e Zur BrÃ ¼cke, dieser nach Norden folgend bis zur StraÃ e Zur ThÃ ¼ler Tange, von dort nach Osten bis zur GlaÃ dorfer StraÃ e, dann entlang der StraÃ e Zum Felde zunÃ ¤chst nach Norden und dann nach SÃ ¼dosten bis zur StraÃ e Zum Richtemoor, von dort weiter nach Osten entlang der StraÃ e Zu den Auen bis zum Wasserzug Bergaue, diesem sowie der GroÃ en Aue nach Norden folgend bis zur Gemeindegrenze Garrel/BÃ ¶sel, entlang der Gemeindegrenze nach Nordosten bis zur StraÃ e Im Schlatt, von dort entlang der StraÃ e Im Schlatt nach SÃ ¼dosten bis zur PeterstraÃ e, dieser zunÃ ¤chst nach Nordosten und dann nach SÃ ¼dosten folgend bis zur Oldenburger StraÃ e, von dort entlang der Oldenburger StraÃ e nach Nordosten bis zum Beverbrucher Damm, diesem nach SÃ ¼den folgend bis zur Tweeler StraÃ e, von dort entlang der Tweeler StraÃ e nach Osten bis zur Vehne, entlang der Vehne und des weiter nach SÃ ¼den verlaufenden Wasserzuges bis zur KiwittstraÃ e, dieser nach Westen folgend bis zum Plaggenweg, von dort entlang des Plaggenwegs nach SÃ ¼den bis zum GrundstÃ ¼ck Plaggenweg 9, von dort entlang des Weges nach Westen bis zum Wiesenweg, von dort nach Norden bis zum Heideweg, dann weiter entlang der Gemeindegrenze Garrel/Cloppenburg zunÃ ¤chst nach Norden und dann nach Westen bis zur StraÃ e Zum Fischteich, dieser weiter nach Westen folgend bis zur Garreler StraÃ e, von dort nach Norden bis zum Ausgangspunkt der EinmÃ ¼ndung des Plattenwegs auf die Garreler StraÃ e/Varrelbuscher StraÃ e. 1.4.2017 Landkreis Cloppenburg Im Westen in Mittelsten ThÃ ¼le von der EinmÃ ¼ndung der StraÃ e Raffeldweg auf die Friesoyther StraÃ e (B 72) entlang des Raffeldwegs nach Osten bis zum Garreler Weg, von dort nach SÃ ¼dosten bis zur Gemeindegrenze Friesoythe/Garrel, entlang der Gemeindegrenze Friesoythe/Garrel sowie der Gemeindegrenze Garrel/BÃ ¶sel weiter nach Nordosten bis zum Lindenweg, diesem nach SÃ ¼den folgend bis zur Petersdorfer StraÃ e, von dort weiter nach SÃ ¼dosten entlang der StraÃ e Hinterm Forde bis zur StraÃ e Zum Auetal, dieser sowie dem PÃ ¶hlendamm nach Nordosten folgend bis zur Vehne, entlang der Vehne nach SÃ ¼dosten bis zur LetherfeldstraÃ e, von dort nach SÃ ¼dwesten bis zum WeiÃ dornweg, diesem nach SÃ ¼dosten folgend bis zur Beverbrucher StraÃ e, von dort nach Westen bis zur KellerhÃ ¶her StraÃ e, dieser nach SÃ ¼den folgend bis zum Weidenweg, entlang des Weidenwegs nach SÃ ¼dwesten bis zum Heideweg, von dort nach Nordwesten bis zur AmerikastraÃ e, dieser nach SÃ ¼dwesten folgend bis zur StraÃ e Zum Fischteich, von dort nach Westen bis zur WittenhÃ ¶her StraÃ e, dieser nach SÃ ¼den folgend bis zur StraÃ e AnhÃ ¶he, entlang dieser sowie der StraÃ e Effken HÃ ¶he weiter nach Westen bis zur StraÃ e Hoher Weg, von dort nach Norden bis zur Lindenallee, entlang dieser, dem GÃ ¼ldenweg sowie der StraÃ e Zum Verwuld weiter nach Westen bis zur Friesoyther StraÃ e (B 72), von dort entlang der Friesoyther StraÃ e und der ThÃ ¼ler StraÃ e nach Norden bis zum Ausgangspunkt an der StraÃ e Raffeldweg. 5.4.2017 Landkreis Cloppenburg Im Westen in der Gemeinde BÃ ¶sel von der Kreuzung Garreler StraÃ e/JÃ ¤gerstraÃ e/SchÃ ¤ferstraÃ e entlang der SchÃ ¤ferstraÃ e nach Norden bis zur StraÃ e Neuland, dieser nach Westen folgend bis zur Fladderburger StraÃ e, von dort nach Nordosten bis zur StraÃ e Am Vehnemoor, dieser nach Nordwesten folgend bis zur Overlaher StraÃ e, von dort nach Nordwesten bis zum GrundstÃ ¼ck Overlaher StraÃ e 66, von dort in Ã ¶stlicher Richtung durch das Naturschutzgebiet am Wittenbergsdamm bis zur EinmÃ ¼ndung der StraÃ e Prinzendamm auf die Georg-Schumacher-StraÃ e, entlang dieser nach SÃ ¼dosten bis zur KorsorsstraÃ e, entlang der KorsorsstraÃ e nach Nordosten bis zum Lutzweg, diesem nach SÃ ¼dosten folgend bis zur HauptstraÃ e, entlang der HauptstraÃ e nach SÃ ¼dwesten bis zur Vehne, dieser nach SÃ ¼den folgend bis zum Wasserzug von Barken Tange, diesem zunÃ ¤chst nach Nordosten und dann nach SÃ ¼dosten folgend bis zum Birkhahnweg, diesem nach SÃ ¼dosten folgend bis zur NikolausstraÃ e, von dort nach SÃ ¼den bis zum PÃ ¶hlendamm, entlang des PÃ ¶hlendamms weiter nach SÃ ¼den bis zum Wasserzug vor der PeterstraÃ e, entlang des Wasserzugs nach SÃ ¼dwesten bis zur Vehne, dieser nach SÃ ¼den folgend bis zum PÃ ¶hlendamm und der Ã berlandleitung, dieser nach Westen folgend bis zur Gemeindegrenze Garrel/BÃ ¶sel, von dort entlang der StraÃ e Im Richtemoor nach Nordwesten bis zum Heideweg, diesem nach Norden folgend bis zur StraÃ e Am Hook, von dort nach Westen bis zur JÃ ¤gerstraÃ e, von dort nach Norden bis zum Ausgangspunkt an der Kreuzung Garreler StraÃ e/JÃ ¤gerstraÃ e/SchÃ ¤ferstraÃ e. 5.4.2017 Landkreis Cloppenburg Im Westen in Mittelsten ThÃ ¼le von der Kreuzung ThÃ ¼ler StraÃ e (B72)/GlaÃ dorfer StraÃ e/KurfÃ ¼rstendamm entlang der GlaÃ dorfer StraÃ e und der ThÃ ¼ler StraÃ e nach Nordosten bis zur DorfstraÃ e, von dort nach SÃ ¼dosten bis zum GlaÃ dorfer Graben, diesem nach Nordosten folgend bis zur Aue, von dort nach SÃ ¼den bis zum GrundstÃ ¼ck Garreler StraÃ e 48, von dort entlang dessen Zuwegung nach Osten bis zur Garreler StraÃ e, von dort nach SÃ ¼dosten bis zur Gemeindegrenze BÃ ¶sel/Garrel, entlang dieser nach Nordosten bis zur StraÃ e Zum Kammerfeld, dieser nach SÃ ¼dosten folgend bis zur Petersdorfer StraÃ e, von dort nach Nordosten bis zur KammersandstraÃ e, dieser zunÃ ¤chst nach SÃ ¼dwesten und dann nach SÃ ¼den folgend bis zum PÃ ¶hlendamm, von dort nach Nordosten bis zur Vehne, dieser nach SÃ ¼dwesten folgend bis zur LetherfeldstraÃ e, entlang dieser nach SÃ ¼dwesten bis zum WeiÃ dornweg, von dort nach SÃ ¼dwesten bis zur StraÃ e Auf'm Esch, dieser nach SÃ ¼dwesten folgend bis zur StraÃ e Thoben Diek, von dort nach SÃ ¼dosten bis zur Beverbrucher StraÃ e, von dort nach Westen bis zur StraÃ e Schlichtenmoor, von dort nach SÃ ¼den bis zur StraÃ e Roslaes HÃ ¶he, dieser sowie der Allensteiner StraÃ e nach Westen folgend bis zur TannenkampstraÃ e, von dort nach SÃ ¼dosten bis zum GrundstÃ ¼ck TannenkampstraÃ e 44a, entlang des sÃ ¼dlich dieses GrundstÃ ¼ckes verlaufenden Weges, der auf die TannenkampstraÃ e mÃ ¼ndet, nach SÃ ¼dwesten bis zur AmerikastraÃ e, dieser nach SÃ ¼dosten folgend bis zur StraÃ e Langen Tange, dieser nach Westen folgend bis zum Landweg, von dort nach SÃ ¼den bis zum Koppelweg, von dort nach Westen bis zur Garreler StraÃ e, dieser nach SÃ ¼den folgend bis zur Lindenallee, entlang der Lindenallee zunÃ ¤chst nach Westen, dann nach Norden und dann nach Nordosten bis zur Petersfelder StraÃ e, von dort nach Nordwesten bis zur sÃ ¼dlichen Waldgrenze des Peterswaldes, entlang der sÃ ¼dlichen Waldgrenze weiter nach Westen bis zur ThÃ ¼ler StraÃ e (B 72), dieser nach Norden folgend bis zum Ausgangspunkt an der GlaÃ dorfer StraÃ e. 5.4.2017 Landkreis Cloppenburg Im Westen in Mittelsten ThÃ ¼le von der Kreuzung ThÃ ¼ler StraÃ e (B 72)/KurfÃ ¼rstendamm/GlaÃ dorfer StraÃ e entlang der GlaÃ dorfer StraÃ e nach Nordosten bis zur Georg-Hoes-StraÃ e, von dort nach SÃ ¼dosten bis zur Robert-GlaÃ -StraÃ e, von dort nach Nordosten bis zur GlaÃ dorfer StraÃ e, entlang dieser sowie der Bahnlinie nach SÃ ¼dosten bis zur Varrelbuscher StraÃ e, von dort entlang dieser und der Garreler StraÃ e nach SÃ ¼den bis zur StraÃ e Moorriehen, von dort nach Nordwesten bis zum Tebben Damm, von dort nach SÃ ¼dwesten bis zur StraÃ e GrÃ ¼ne HÃ ¶he, dieser entlang zunÃ ¤chst nach Nordwesten und dann nach SÃ ¼dwesten bis zur Friesoyther StraÃ e (B 72), von dort nach Nordwesten bis zum MÃ ¼hlenweg, diesem sowie der StraÃ e NeumÃ ¼hlen nach SÃ ¼dwesten folgend bis zum NeumÃ ¼hler Weg, von dort weiter nach Westen bis zur StraÃ e Kleine Tredde, dieser, dem Augustendorfer Weg sowie dem Dwergter Weg zunÃ ¤chst nach Nordwesten und dann nach Norden folgend bis zum Bernhardsweg, diesem nach Nordosten folgend bis zur ThÃ ¼lsfelder StraÃ e, von dort nach Nordwesten bis zur DorfstraÃ e, dieser sowie der StraÃ e Am Augustendorfer Weg nach Norden folgend bis zur Soeste, dieser sowie dem Brandmoor Graben nach SÃ ¼dosten folgend bis zur ThÃ ¼ler StraÃ e (B 72), von dort nach Norden bis zum Ausgangspunkt an der Kreuzung ThÃ ¼ler StraÃ e (B 72)/KurfÃ ¼rstendamm/GlaÃ dorfer StraÃ e. 5.4.2017 Zweckverband VeterinÃ ¤ramt JadeWeser Beginnend an der Kreisgrenze zu Aurich auf der B210 , der B210  in Ã ¶stlicher Richtung folgend bis Abzweig K51 , der K51  in nÃ ¶rdlicher Richtung folgend bis Abzweig Hieskebarg , der StraÃ e Hieskebarg  in Ã ¶stlicher Richtung folgend bis K16 , der K16  in sÃ ¼dlicher Richtung folgend bis Abzweig Lavay , der StaÃ e Lavay  in Ã ¶stlicher Richtung folgend bis Forstweg , dem Forstweg  in sÃ ¼dÃ ¶stlicher Richtung bis Abzweig BaumstraÃ e , der BaumstraÃ e  in sÃ ¼dÃ ¶stlicher Richtung folgend bis Abzweig Gasteck , der StraÃ e Gasteck  in sÃ ¼dlicher Richtung Ã ¼ber An der Weide , Angelsburger StraÃ e , Kreyenburg  bis B 210 , der B 210  in Ã ¶stlicher Richtung folgend bis Abzweig Heidlandsweg , dem Heidlandsweg  in sÃ ¼dlicher Richtung folgend bis Alter Postweg , dem Alten Postweg  in Ã ¶stlicher Richtung folgend bis Abzweig Schlipp , der StraÃ e Schlipp  in sÃ ¼dlicher Richtung folgend bis Lehmkuhlenweg , dem Lehmkuhlenweg  in Ã ¶stlicher Richtung Folgend bis B210 , der B210  in Ã ¶stlicher Richtung folgend bis Abzweig L11 , der L11  in sÃ ¼dlicher Richtung folgend bis Abzweig MÃ ¼ggenkruger StraÃ e , der MÃ ¼ggenkruger StraÃ e  in sÃ ¼dwestlicher Richtung folgend bis Abzweig KirmeerstraÃ e , der KirmeerstraÃ e  in sÃ ¼dwestlicher Richtung folgend Ã ¼ber Kirmeer  und Poggenfehner StraÃ e  bis MÃ ¼ggenkruger StraÃ e , der MÃ ¼ggenkruger StraÃ e  in westlicher Richtung Ã ¼ber Hohefeld  folgend bis Collrunger StraÃ e , der Collrunger StraÃ e  in westlicher Richtung folgend bis Kreisgrenze zu Aurich, der Kreisgrenze zu Aurich folgend bis Schnittpunkt mit B210 . 1.4.2017 RHEINLAND-PFALZ Landkreis Bad DÃ ¼rkheim Im Landkreis Bad DÃ ¼rkheim entlang der Kreisgrenze zum Donnersbergkreis im Nordwesten, entlang des Feldweges in Richtung SÃ ¼den die L 520 kreuzend, in Wattenheim An der Bleiche, Gabelung An der Bleiche bis Jakob-Ries-StraÃ e, Leininger StraÃ e, HochgerichtsstraÃ e, Speyerer StraÃ e, Leininger StraÃ e dem Feldweg folgend, den Rothenbach kreuzend, westlich des TrÃ ¤nkwoogs, sÃ ¼dlich des Gartenwoogs zur BurgstraÃ e, in Altleiningen die RingstraÃ e, HauptstraÃ e rechts in Richtung HÃ ¶ninger StraÃ e, der K 31 folgend, Richtung HÃ ¶ninger Hauptstr., weiter entlang der K 31, den Bachlauf im Kohltal folgend, ab Kohlbrunnen Richtung Wolfenthal, den Gemarkungsgrenzen folgend Richtung Einsiedlerbrunnen zur mittleren Isenach, dem Bachlauf der Isenach Richtung Nordwesten folgend, dem Tal weiter folgend Richtung Franzosental, dem Waldweg folgend Ã ¼ber die Bundesautobahn 6 Richtung Kreisgrenze zum Donnersberkreis im Nodosten folgend bis zum Ausgangspunkt. 22.3.2017 THÃ RINGEN Landkreis SÃ ¶mmerda  Stadt SÃ ¶mmerda mit den Ortsteilen Orlishausen und Frohndorf 20.3.2017 (b) the entry for France is replaced by the following: Member State: France Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC Les communes suivantes dans le dÃ ©partement de HAUTE-GARONNE BOULOGNE-SUR-GESSE LUNAX MONDILHAN MONTBERNARD PEGUILHAN 27.3.2017 Les communes suivantes dans le dÃ ©partement du GERS ARROUEDE AUSSOS AUX-AUSSAT BARCUGNAN BARRAN BARS BAZUGUES BELLOC-SAINT-CLAMENS BERDOUES BEZUES-BAJON BLOUSSON-SERIAN CABAS-LOUMASSES CASTELNAU-D'ANGLES CASTEX CLERMONT-POUYGUILLES CUELAS DUFFORT ESCLASSAN-LABASTIDE ESTIPOUY IDRAC-RESPAILLES L'ISLE-DE-NOE LAAS LABARTHE LABEJAN LAGARDE-HACHAN LAGUIAN-MAZOUS LALANNE-ARQUE LAMAZERE LE BROUILH-MONBERT LOUBERSAN LOURTIES-MONBRUN MANAS-BASTANOUS MANENT-MONTANE MARSEILLAN MASSEUBE MIELAN MIRAMONT-D'ASTARAC MIRANDE MIRANNES MONCASSIN MONCLAR-SUR-LOSSE MONLEZUN MONPARDIAC MONT-DE-MARRAST MONTAUT MONTESQUIOU MOUCHES PALLANNE PANASSAC PONSAMPERE PONSAN-SOUBIRAN POUYLEBON RICOURT RIGUEPEU SABAILLAN SADEILLAN SAINT-ARAILLES SAINT-ARROMAN SAINT-BLANCARD SAINT-CHRISTAUD SAINT-ELIX-THEUX SAINT-JUSTIN SAINT-MARTIN SAINT-MAUR SAINT-MEDARD SAINT-MICHEL SAINT-OST SAINTE-AURENCE-CAZAUX SAINTE-DODE SARRAGUZAN SAUVIAC SIMORRE TILLAC TOURNAN TRONCENS VIOZAN 27.3.2017 BELMONT BOURROUILLAN CAMPAGNE-D'ARMAGNAC CASTEX-D'ARMAGNAC CASTILLON-DEBATS CRAVENCERES DEMU EAUZE ESPAS ESTANG LANNEMAIGNAN MANCIET MAULEON-D'ARMAGNAC MAUPAS MONGUILHEM MONLEZUN-D'ARMAGNAC PRENERON REANS SAINTE-CHRISTIE-D'ARMAGNAC SALLES-D'ARMAGNAC TOUJOUSE 31.3.2017 AIGNAN ARBLADE-LE-BAS ARBLADE-LE-HAUT AURENSAN AVERON-BERGELLE BARCELONNE-DU-GERS BERNEDE BETOUS BOUZON-GELLENAVE CASTELNAVET CAUMONT CAUPENNE-D'ARMAGNAC CORNEILLAN GEE-RIVIERE LABARTHETE LANNE-SOUBIRAN LANNUX LAUJUZAN LE HOUGA LELIN-LAPUJOLLE LOUBEDAT LOUSSOUS-DEBAT LUPPE-VIOLLES MAGNAN MORMES NOGARO PERCHEDE PROJAN SABAZAN SAINT-GERME SAINT-GRIEDE SAINT-MARTIN-D'ARMAGNAC SEAILLES SEGOS SION SORBETS URGOSSE VERGOIGNAN VERLUS 7.4.2017 CANNET FUSTEROUAU GOUX MAULICHERES MAUMUSSON-LAGUIAN POUYDRAGUIN PRECHAC-SUR-ADOUR RISCLE SAINT-MONT SARRAGACHIES TARSAC TERMES-D'ARMAGNAC VIELLA 14.4.2017 Les communes suivantes dans le dÃ ©partement des HAUTES-PYRENEES IBOS OROIX SERON 21.3.2017 ANTIN BERNADETS-DEBAT BONNEFONT BORDES BOUILH-DEVANT CAMPUZAN CLARAC COUSSAN ESTAMPURES FONTRAILLES FRECHEDE GALAN GALEZ GAUSSAN GONEZ GOUDON GUIZERIX HOURC LALANNE-TRIE LAPEYRE LARROQUE LASCAZERES LASLADES LHEZ LIBAROS LUBRET-SAINT-LUC LUBY-BETMONT LUSTAR MARQUERIE MAZEROLLES MONLONG MOULEDOUS OLEAC-DESSUS OSMETS OUEILLOUX OZON PEYRAUBE POUMAROUS POUYASTRUC PUNTOUS PUYDARRIEUX RECURT SABARROS SADOURNIN SENTOUS SINZOS SOUYEAUX TOURNAY TOURNOUS-DARRE TRIE-SUR-BAISE TROULEY-LABARTHE VIDOU VIDOUZE VILLEMBITS 27.3.2017 CASTELNAU-RIVIERE-BASSE HAGEDET MADIRAN SAINT-LANNE SOUBLECAUSE 14.4.2017 Les communes suivantes dans le dÃ ©partement des LANDES AIRE-SUR-L'ADOUR ARTASSENX BAHUS-SOUBIRAN BASCONS BORDERES-ET-LAMENSANS BOUGUE BOURDALAT BRETAGNE-DE-MARSAN CASTANDET CAZERES-SUR-L'ADOUR CLASSUN DUHORT-BACHEN EUGENIE-LES-BAINS GEAUNE GRENADE-SUR-L'ADOUR HONTANX LABASTIDE-D'ARMAGNAC LAGLORIEUSE LARRIVIERE-SAINT-SAVIN LATRILLE LE FRECHE LE VIGNAU LUSSAGNET MAURRIN MONTEGUT PECORADE PERQUIE PUJO-LE-PLAN RENUNG SAINT-CRICQ-VILLENEUVE SAINT-GEIN SAINT-MAURICE-SUR-ADOUR SORBETS 27.3.2017 ARBOUCAVE ARGELOS AUBAGNAN BASSERCLES BATS BEYRIES BUANES CASTELNAU-TURSAN CASTELNER CLEDES FARGUES LACAJUNTE LAURET MANT MAURIES MIRAMONT-SENSACQ MONGET MONSEGUR MONTGAILLARD PAYROS-CAZAUTETS PEYRE PHILONDENX PIMBO POUDENX PUYOL-CAZALET SAINT-AGNET SAINT-LOUBOUER SAMADET SARRON URGONS VIELLE-TURSAN 31.3.2017 BENQUET CAMPAGNE HAUT-MAUCO OUSSE-SUZAN SAINT-PERDON SAINT-YAGUEN SOLFERINO YGOS-SAINT-SATURNIN 3.4.2017 AMOU ARSAGUE AUDIGNON AUDON AURICE BAIGTS BANOS BAS-MAUCO BASTENNES BEGAAR BELUS BENESSE-LES-DAX BENESSE-MAREMNE BERGOUEY BRASSEMPOUY CAGNOTTE CANDRESSE CAPBRETON CARCARES-SAINTE-CROIX CARCEN-PONSON CASSEN CASTEL-SARRAZIN CASTELNAU-CHALOSSE CASTETS CAUNA CAUNEILLE CAUPENNE CLERMONT COUDURES DOAZIT DONZACQ DUMES ESTIBEAUX EYRES-MONCUBE GAAS GAMARDE-LES-BAINS GARREY GAUJACQ GIBRET GOOS GOURBERA GOUSSE GOUTS HABAS HASTINGUES HAURIET HERM HEUGAS HINX HORSARRIEU JOSSE LABATUT LAHOSSE LALUQUE LAMOTHE LARBEY LAUREDE LE LEUY LESGOR LOUER LOURQUEN MAGESCQ MAYLIS MEILHAN MIMBASTE MISSON MONTAUT MONTFORT-EN-CHALOSSE MONTSOUE MOUSCARDES MUGRON NARROSSE NERBIS NOUSSE OEYREGAVE ONARD ORIST ORTHEVIELLE ORX OSSAGES OZOURT PEY PEYREHORADE POMAREZ PONTONX-SUR-L'ADOUR PORT-DE-LANNE POUILLON POYANNE POYARTIN PRECHACQ-LES-BAINS RIVIERE-SAAS-ET-GOURBY SAINT-AUBIN SAINT-CRICQ-CHALOSSE SAINT-ETIENNE-D'ORTHE SAINT-GEOURS-D'AURIBAT SAINT-GEOURS-DE-MAREMNE SAINT-JEAN-DE-LIER SAINT-JEAN-DE-MARSACQ SAINT-LON-LES-MINES SAINT-PANDELON SAINT-PAUL-LES-DAX SAINT-SEVER SAINT-VINCENT-DE-PAUL SARRAZIET SAUBUSSE SAUGNAC-ET-CAMBRAN SERRES-GASTON SORDE-L'ABBAYE SORT-EN-CHALOSSE SOUPROSSE SOUSTONS TALLER TARTAS TETHIEU TILH TOULOUZETTE VICQ-D'AURIBAT YZOSSE 14.4.2017 Les communes suivantes dans le dÃ ©partement des PYRENEES-ATLANTIQUES AAST BARZUN ESPOEY GER GOMER HOURS LIVRON LUCGARIER PONSON-DEBAT-POUTS PONSON-DESSUS 21.3.2017 BASSILLON-VAUZE CORBERE-ABERES LASSERRE LEMBEYE LUC-ARMAU MONCAUP MONPEZAT SAMSONS-LION SEMEACQ-BLACHON 27.3.2017 ARGELOS ARGET ARZACQ-ARRAZIGUET ASTIS AUGA AURIAC BALIRACQ-MAUMUSSON BOUEILH-BOUEILHO-LASQUE BUROSSE-MENDOUSSE CARRERE CASTEIDE-CANDAU CASTETPUGON CLARACQ COSLEDAA-LUBE-BOAST COUBLUCQ DIUSSE GARLEDE-MONDEBAT GARLIN LABEYRIE LALONQUETTE LANNECAUBE LASCLAVERIES LEME MALAUSSANNE MASCARAAS-HARON MERACQ MIOSSENS-LANUSSE MONCLA MOUHOUS PORTET POULIACQ POURSIUGUES-BOUCOUE RIBARROUY SAINT-MEDARD SAULT-DE-NAVAILLES SEVIGNACQ TADOUSSE-USSAU TARON-SADIRAC-VIELLENAVE THEZE VIGNES VIVEN 31.3.2017 ABITAIN ANDREIN ANGOUS AROUE-ITHOROTS-OLHAIBY ARRAST-LARREBIEU ATHOS-ASPIS AUTEVIELLE-SAINT-MARTIN-BIDEREN BASTANES BETRACQ BIDACHE BUGNEIN BURGARONNE CAME CHARRE CHARRITTE-DE-BAS CHERAUTE CROUSEILLES ESCOS GURS L'HOPITAL-D'ORION L'HOPITAL-SAINT-BLAISE LABASTIDE-VILLEFRANCHE LEREN LICHOS MONCAYOLLE-LARRORY-MENDIBIEU NABAS ORAAS ORION ORRIULE PUYOO RAMOUS SAINT-GIRONS-EN-BEARN SAINT-PE-DE-LEREN SALIES-DE-BEARN SAMES SAUVELADE SAUVETERRE-DE-BEARN SUS VIELLESEGURE 14.4.2017 Les communes suivantes dans le dÃ ©partement du LOT-ET-GARONNE CALONGES CANCON LEYRITZ-MONCASSIN LOUGRATTE MONBAHUS MONVIEL MOULINET PUCH-D'AGENAIS RAZIMET SAINT-LEON SAINT-MAURICE-DE-LESTAPEL VILLEFRANCHE-DU-QUEYRAN VILLETON 14.4.2017 (c) the following entry for Croatia is inserted between the entries for France and Italy: Member State: Croatia Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC Dijelovi naselja Ã piÃ kovina, Dubrava ZaboÃ ka i Grdenci u gradu Zaboku, naselja BedekovÃ ina, KriÃ ¾anÃ e i Ã ½idovnjak u opÃ ini BedekovÃ ina, naselja Lepa Ves, HruÃ ¡evec i VuÃ ak u gradu Donja Stubica i naselja Kotarice u opÃ ini Sveti KriÃ ¾ ZaÃ retje koji se nalaze na podruÃ ju u obliku kruga radijusa tri kilometra sa srediÃ ¡tem na GPS koordinatama N 46,033855, E  15,96607333 4.4.2017 (d) the entry for Italy is replaced by the following: Member State: Italy Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC  Comune di Ponti sul Mincio (MN): a sud di SP106, SP20, a est e a sud di SP19, a sud di Cascina Marchino e di Zona Campuzzo e Centrale termoelettrica  Comune di Pozzolengo (BS): a sud SP106, via Martiti Pozzolenghesi, a ovest e a sud di via Sirmione, a est di LocalitÃ Mondotella, a sud-est di SP13  Comune di Cavriana (MN): a est di SP8, via Georgiche, via Madonna della Porta, a nord est della SP12, a nord di via Monte Pagano, strada Colli 20.3.2017  Comune di Monzambano (MN)  Comune di Volta Mantovana (MN): a nord dell'abitato di Bezzetti, Vinaldi e Pradetti  Comune di Valeggio sul Mincio (VR): a ovest del Monte Magrino 20.3.2017  Comune di San DonÃ di Piave: a est di SS14, via Mario del Monaco e SS14var, a nord di via Tabina  Comune di Ceggia: a sud e a est di SS14, a sud di SP57-Via PrÃ di Levada  Comune di Torre di Mosto: a sud di SP57-via Confin, a ovest e a sud di Via dei Cinquanta, a ovest di SP57-Via Staffolo, a sud di via San Martino  Comune di Eraclea: a ovest di SP57-via Parada-via Vivaldi, a nord di Ponte Crepaldo e di SP53-via Morosini-viale Antonio Canova 21.3.2017  Comune di Vazzola (TV): a nord di via Cadorna, di via XXV Luglio, a est di via Borgo Tonini, e a ovest di via Cadore Mare, a nord di via Bosco, a ovest di via Monticano, a ovest di via Luminaria, a ovest di via Generale Cantore, di via Monte Grappa,  Comune di Mareno di Piave (TV): a est di via San Pio X, via Distrettuale, a est della A27  Comune di San Vendemiano (TV): a est A27e a sud della A28  Comune di CodognÃ ¨ (TV): a ovest del Canale Il Ghebo 8.4.2017 (e) the entries for Poland and Romania are replaced by the following: Member State: Poland Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC W wojewÃ ³dztwie wielkopolskim, obszar ograniczony, od strony pÃ ³Ã nocnej: od punktu na granicy powiatÃ ³w ostrowskiego i ostrzeszowskiego przy granicy lasu przy dziaÃ kach ew. nr 2610 i 2621 obrÃb ew. WielowieÃ  oraz dziaÃ ce ew. nr 10 obrÃb ew. Biskupice Zabaryczne linia obszaru biegnie po Ã uku w kierunku wschodnim przez punkt na granicy powiatÃ ³w ostrowskiego i ostrzeszowskiego przy granicy lasu  dziaÃ ki ew. nr 2637 (obrÃb ew. WielowieÃ ), 30 i 31 (obrÃb ew. Kaliszkowice OÃ obockie) do punktu na skrzyÃ ¼owaniu drÃ ³g powiatowych 5582P i 5583P w m. Kaliszkowice OÃ obockie, przy posesjach 31, 142 i 141a); od strony wschodniej: punktu na skrzyÃ ¼owaniu drÃ ³g powiatowych 5582P i 5583P w m. Kaliszkowice OÃ obockie linia obszaru biegnie w kierunku poÃ udniowym po Ã uku przez punkt na drodze gminnej przy granicy dziaÃ ek 227 i 228 (obrÃb Kaliszkowice Kaliskie) w rejonie posesji nr 60 i dalej przez dziaÃ kÃ ew. nr 270 posesja nr 140A obrÃb ew. Kaliszkowice Kaliskie do punktu na drodze wojewÃ ³dzkiej DW447 w km 11+300; od strony poÃ udniowej: od punktu na drodze wojewÃ ³dzkiej DW447 w km 11+300 linia obszaru biegnie w kierunku zachodnim po Ã uku przez punkt na ul. SÃ owackiego posesja nr 13 dziaÃ ka ew. nr 1479/1 (obrÃb ew. Mikstat) i dalej przez punkt na drodze wojewÃ ³dzkiej DW447 przy dziaÃ ce ew. 1409 posesja ul. Grabowska 16 (Mikstat), nastÃpnie przez punkt na drodze przy posesji ul. Kaliska 15 (Mikstat) i dalej przez punkt na skrzyÃ ¼owaniu ulic Polnej, Torfowej i RÃ ³Ã ¼anej (Mikstat) do punktu na drodze przygraniczy dziaÃ ek ew. 204 i 205 (obrÃb ew. KotÃ Ã ³w);  od strony zachodniej: punktu na drodze przygraniczy dziaÃ ek ew. 204 i 205 (obrÃb ew. KotÃ Ã ³w) linia obszaru biegnie w kierunku pÃ ³Ã nocnym przez punkt na skrzyÃ ¼owaniu drÃ ³g powiatowej 5316P z drogÃ gminnÃ przy posesji KotÃ Ã ³w 122, nastÃpnie przez punkt na granicy powiatu ostrzeszowskiego i ostrowskiego (dz. ew. nr 60  obrÃb KotÃ Ã ³w, dz. ew. 1140 StrzyÃ ¼ew), i dalej przez punkt na drodze przy posesji Stara WieÃ  7 (powiat ostrowski) dalej przez punkt na drodze przy posesji Biskupice Zabaryczne 89 (powiat ostrzeszowski), do punktu poczÃ tkowego. 23.3.2017 W wojewÃ ³dztwie lubuskim, obszar ograniczony, od drogi S 3 na 306 km Ã ukiem na pÃ ³Ã nocny  zachÃ ³d do drogi Konradowo  Ã ugi przecinajÃ c tÃ drogÃ na 2 km na zachÃ ³d od drogi S 3 (wyÃ Ã czajÃ c miejscowoÃ Ã  Ã ugi), nastÃpnie Ã ukiem na pÃ ³Ã nocny  wschÃ ³d do drogi S 3 na 301 km, nastÃpnie na pÃ ³Ã nocny  wschÃ ³d do drogi E 65 (dawna DK nr 3 Nowa SÃ ³l  Niedoradz) przecinajÃ c jÃ na wysokoÃ Ã  granicy miejscowoÃ ci Niedoradz (wyÃ Ã czajÃ c tÃ miejscowoÃ Ã ), dalej na wschÃ ³d do drogi OtyÃ   Bobrowniki (Lipowa) przecinajÃ c tÃ drogÃ na wysokoÃ ci cmentarza, potem na poÃ udniowy  wschÃ ³d do skrzyÃ ¼owania przedÃ uÃ ¼enia ulicy Moniuszki (OtyÃ ) po Ã uku z przedÃ uÃ ¼eniem ulicy Marii Konopnickiej (Modrzyca), otaczajÃ c od wschodu miejscowoÃ Ã  OtyÃ  i Modrzyca z ich wÃ Ã czeniem, nastÃpnie prosto na poÃ udnie, przecinajÃ c ul. PolnÃ na wschÃ ³d od Trzeciego Stawu do Czarnej Strugi, potem na poÃ udniowy  zachÃ ³d wzdÃ uÃ ¼ Czarnej Strugi przecinajÃ c ul. WodnÃ (Nowa SÃ ³l) i ul. ZielonogÃ ³rskÃ (Nowa SÃ ³l) do przeciÃcia Czarnej Strugi z ul. PrzemysÃ owÃ (Nowa SÃ ³l), nastÃpnie na pÃ ³Ã noc ul. PrzemysÃ owÃ do ronda ul. PrzemysÃ owej z ul. StarostawskÃ (Nowa SÃ ³l) potem prosto na zachÃ ³d do 306 km drogi S 3. W obszarze zapowietrzonym znajdujÃ siÃ nastÃpujÃ ce miejscowoÃ ci poÃ oÃ ¼one w powiecie nowosolskim: czÃÃ Ã  miasta Nowa SÃ ³l na pÃ ³Ã noc od Czarnej Strugi do jej przeciÃcia z ul. PrzemysÃ owÃ , na pÃ ³Ã nocny wschÃ ³d ulicy PrzemysÃ owej od jej przeciÃcia z CzarnÃ StrugÃ do ronda ul. PrzemysÃ owej z ul. StarostawskÃ , na pÃ ³Ã noc od linii rondo ul. PrzemysÃ owa  ul. StarostawskÃ z 306 km S 3,  w gminie OtyÃ : caÃ y obszar miejscowoÃ ci: Konradowo, OtyÃ , Modrzyca, ZakÃcie. 27.3.2017 W wojewÃ ³dztwie maÃ opolskim, obszar ograniczony, od strony pÃ ³Ã nocnej: w Krakowie od skrzyÃ ¼owania z ul. SkotnickÃ (drogÃ powiatowÃ nr 2234 K) wzdÃ uÃ ¼ ulic: Doktora JÃ ³zefa BabiÃ skiego, ZawiÃ ej (drogi powiatowej nr 2280 K), Borkowskej (drogi gminnej nr 602194 K), Fortecznej (drogi gminnej nr 602385 K), KÃ pielowej (drogi powiatowej nr 2236 K) do rzeki Wilgi; od strony wschodniej: od ulicy KÃ pielowej w Krakowie wzdÃ uÃ ¼ rzeki Wilgi do wschodniej granicy administracyjnej miejscowoÃ ci Lusina (gm. Mogilany) i dalej w kierunku poÃ udniowym wzdÃ uÃ ¼ tej granicy do ulicy Kwiatowej (drogi gminnej nr 600690 K) w miejscowoÃ ci Lusina. NastÃpnie przez ok. 180 m wzdÃ uÃ ¼ tej ulicy i dalej wzdÃ uÃ ¼ drogi lokalnej biegnÃ cej w kierunku poÃ udniowym przez ZieliÃ ski Las do poÃ udniowej granicy administracyjnej tej miejscowoÃ ci; od strony poÃ udniowej: od drogi lokalnej biegnÃ cej przez ZieliÃ ski Las wzdÃ uÃ ¼ poÃ udniowej i poÃ udniowo  zachodniej granicy administracyjnej miejscowoÃ ci Lusina, poÃ udniowej granicy administracyjnej miejscowoÃ ci Gaj (gm. Mogilany) i dalej wzdÃ uÃ ¼ potoku Rzepnik do poÃ udniowej granicy administracyjnej miejscowoÃ ci Brzyczyna (gm. Mogilany). NastÃpnie wzdÃ uÃ ¼ tej granicy i dalej w kierunku poÃ udniowym wzdÃ uÃ ¼ wschodniej granicy administracyjnej Skawiny (gm. Skawina) do ul. StanisÃ awa WyspiaÃ skiego (drogi powiatowej nr 2172 K) w tej miejscowoÃ ci; od strony zachodniej: w Skawinie wzdÃ uÃ ¼ ulic: StanisÃ awa WyspiaÃ skiego (drogi powiatowej nr 2172 K), Granicznej (drogi powiatowej nr 2174 K) do potoku Rzepnik i dalej wzdÃ uÃ ¼ tego potoku w kierunku pÃ ³Ã nocno  zachodnim do drogi krajowej nr 44. WzdÃ uÃ ¼ drogi krajowej nr 44 w kierunku pÃ ³Ã nocno  wschodnim i dalej wzdÃ uÃ ¼ drogi powiatowej nr 2234 K (ul. Skotnickiej) do ul. Doktora JÃ ³zefa BabiÃ skiego w Krakowie. 28.3.2017 W wojewÃ ³dztwie wielkopolskim, obszar ograniczony od strony pÃ ³Ã nocnej: od punktu na drodze przy posesji nr 91 Biskupice Zabaryczne na dz. ew. nr 395 (obrÃb ewidencyjny Biskupice Zabaryczne) linia obszaru biegnie po Ã uku w kierunku wschodnim do punktu na drodze na granicy powiatÃ ³w ostrzeszowskiego i ostrowskiego przy dziaÃ ce ew. nr 64 przy posesji 135 Biskupice Zabaryczne, i dalej przez punkt na drodze przy dziaÃ ce ew. nr 55 miÃdzy posesjami 132 a 133 (Biskupice Zabaryczne) do punktu na drodze przy granicy dziaÃ ek 12 i 13 (obrÃb ew. Kaliszkowice OÃ obockie), a nastÃpnie po Ã uku do punktu na drodze przy granicy dziaÃ ek ew. 410/1 i 410/11 przy posesji nr 62C (Kaliszkowice OÃ obockie). Od strony wschodniej: od punktu na drodze przy granicy dziaÃ ek ew. 410/1 i 410/11 przy posesji nr 62C (Kaliszkowice OÃ obockie) linia obszaru biegnie w kierunku poÃ udniowym do punktu na drodze przy granicy dziaÃ ek 136 i 137 obrÃb Kaliszkowice Kaliskie i dalej do punktu na drodze przy posesji nr 134 (Kaliszkowice Kaliskie), a nastÃpnie do punktu na drodze wojewÃ ³dzkiej DW447 przy na granicy lasu z dziaÃ kÃ ew. nr 265/2 (obrÃb ew. PrzedborÃ ³w), dalej Ã ukiem do punktu na drodze przy granicy z dziaÃ kÃ ew. nr 89 (obrÃb ew. KomorÃ ³w) przy granicy z lasem. Od strony poÃ udniowej: od punktu na drodze przy granicy z dziaÃ kÃ ew. nr 89 (obrÃb ew. KomorÃ ³w) po Ã uku w kierunku zachodnim do punktu na skrzyÃ ¼owaniu drÃ ³g powiatowej z gminnÃ przy posesjach nr 66 i 66A (KomorÃ ³w), nastÃpnie do punktu na drodze wojewÃ ³dzkiej DW447 w km 7+700 przy granicy dziaÃ ek ew. 805 i 807 (obrÃb ew. Mikstat-Pustkowie) i dalej do punktu przeciÃcia drogi w miejscowoÃ ci Mikstat-Pustkowie z liniÃ sieci gazowej biegnÃ cej wzdÃ uÃ ¼ zachodniej granicy dziaÃ ki ew. 981 (obrÃb ew. Mikstat-Pustkowie). Od strony zachodniej: od punktu przeciÃcia drogi w miejscowoÃ ci Mikstat-Pustkowie z liniÃ sieci gazowej biegnÃ cej wzdÃ uÃ ¼ zachodniej granicy dziaÃ ki ew. 981 (obrÃb ew. Mikstat-Pustkowie) po Ã uku w kierunku pÃ ³Ã nocnym przez punkt na drodze powiatowej przy posesji nr 120 (KotÃ Ã ³w) do punktu na drodze przy posesji nr 7 (Stara WieÃ  powiat ostrowski) i dalej po Ã uku do punktu poczÃ tkowego. 31.3.2017 W wojewÃ ³dztwie wielkopolskim, obszar ograniczony, od pÃ ³Ã nocy w kierunku wschodnim  od punktu na drodze przy dz. ew. 134, na zbiegu dziaÃ ek ewidencyjnych nr 4 oraz 3, kolejno podÃ Ã ¼ajÃ c liniÃ po Ã uku w kierunku wschodnim do punktu na drodze o nr ewidencyjnym 529, przy posesji oznaczonej nr porzÃ dkowym 54, ul. Lipowa, MasanÃ ³w (dz. 606, pow. ostrowski, gm. Sieroszewice, obrÃb MasanÃ ³w), nastÃpnie linia podÃ Ã ¼a po Ã uku do punktu na drodze dz. ew. 647, przy posesji oznaczonej nr porzÃ dkowym 4, ul. PoÃ udniowa, obrÃb MasanÃ ³w, kolejno linia podÃ Ã ¼a po Ã uku w kierunku poÃ udniowo-wschodnim do punktu na drodze polnej (skraj lasu, przy zbiegu dziaÃ ek 1458, 1678, 1675  pow. ostrowski, gm. Sieroszewice, obrÃb WielowieÃ ); od wschodu  od punktu na drodze leÃ nej, przy dz. ew. 2691, 2690, 2731, 2722 (pow. ostrowski, gm. Sieroszewice, obrÃb WielowieÃ ) linia biegnie do punktu na drodze przy posesji oznaczonej nr porzÃ dkowym 179  Kaliszkowice OÃ obockie (przy dz. ew. 828/1, pow. ostrzeszowski, gm. Mikstat, obrÃb Kaliszkowice OÃ obockie), kolejno linia podÃ Ã ¼a w kierunku zachodnim; od poÃ udnia  od punktu na drodze, przy posesji oznaczonej nr porzÃ dkowym 155, Kaliszkowice OÃ obockie linia biegnie po Ã uku do punktu na skrzyÃ ¼owaniu drÃ ³g przy posesji oznaczonej nr porzÃ dkowym 9, Kaliszkowice OÃ obockie, kolejno linia podÃ Ã ¼a po Ã uku w kierunku zachodnim do punktu na drodze (dz. ew. 462) przy dziaÃ ce ew. 405 (pow. ostrzeszowski, gm. Mikstat, obrÃb Kaliszkowice OÃ obockie), nastÃpnie linia biegnie przez poÃ udniowo-zachodni naroÃ ¼ny kraniec dz. ew. 233 (pow. ostrzeszowski, gm. Mikstat, obrÃb Biskupice Zabaryczne), dalej linia biegnie po Ã uku do punktu na drodze przy zbiegu dz. ew. 225 (droga), 212, 211/4 (pow. ostrzeszowski, gm. Mikstat, obrÃb Biskupice Zabaryczne), kolejno linia biegnie po Ã uku do punktu na drodze przy posesji oznaczonej nr porzÃ dkowym 116, Biskupice Zabaryczne (dz. 107, przy dz. 88, pow. ostrzeszowski, gm. Mikstat, obrÃb Biskupice Zabaryczne); od zachodu  od punktu na drodze przy posesji oznaczonej nr porzÃ dkowym 95, Biskupice Zabaryczne (dz. ew. 19, przy dz.17, pow. ostrzeszowski, gm. Mikstat, obrÃb Biskupice Zabaryczne) linia biegnie po Ã uku do punktu na skraju lasu przy zbiegu dz. ew. 1/5, 1/4, (pow. ostrzeszowski, gm. Mikstat, obrÃb Biskupice Zabaryczne), dz. 2610 (pow. ostrowski, gm. Sieroszewice, obrÃb WielowieÃ ), nastÃpnie linia biegnie w kierunku pÃ ³Ã nocno-wschodnim do punktu u zbiegu dz. ew. 2598, 2603, 2602, kolejno linia podÃ Ã ¼a po Ã uku do punktu na Ã rodku dziaÃ ki 2318 (pow. ostrowski, gm. Sieroszewice, obrÃb WielowieÃ ), dalej linia biegnie po Ã uku do punktu poczÃ tkowego. 6.4.2017 W wojewÃ ³dztwie maÃ opolskim, obszar ograniczony, od strony pÃ ³Ã nocnej: od zachodniej granicy administracyjnej miejscowoÃ ci Borek Szlachecki wzdÃ uÃ ¼ drogi krajowej nr. 44 w kierunku pÃ ³Ã nocno-wschodnim do skrzyÃ ¼owania z drogÃ gminnÃ nr 600994K poÃ udniowÃ granicÃ Huty ZM SKAWINA S.A. do drogi wojewÃ ³dzkiej nr 953 w miejscowoÃ ci RzozÃ ³w wzdÃ uÃ ¼ rzeki Skawinka; od strony wschodniej: wschodniÃ granicÃ administracyjnÃ miejscowoÃ ci RadziszÃ ³w ulicami Kwiatowa, Podlesie do przeciÃcia z rzekÃ SkawinkÃ ; od strony poÃ udniowej: od pÃ ³Ã nocno-wschodniej granicy administracyjnej miejscowoÃ ci Wola Radziszowska drogÃ gminnÃ nr 601174K biegnÃ cej przez miejscowoÃ Ã  Wola Radziszowska w kierunku zachodnim drogÃ powiatowÃ nr 1786K oraz wzdÃ uÃ ¼ torÃ ³w kolejowych Skawina-Kalwaria Zebrzydowska w miejscowoÃ ci Podolany w kierunku pÃ ³Ã nocno-zachodnim do granicy administracyjnej gminy Kalwaria Zebrzydowska; od strony zachodniej: od rzeki MogiÃ ka zachodniÃ granicÃ administracyjnÃ miejscowoÃ ci Polanka Hallera w kierunku pÃ ³Ã nocnym do granicy administracyjnej miejscowoÃ ci KrzÃcin, drogÃ wojewÃ ³dzkÃ nr 953, potokiem SosnÃ ³wka w kierunku pÃ ³Ã nocnym drogÃ gminnÃ nr 601062K w miejscowoÃ ci KrzÃcin, drogÃ gminnÃ nr 601063K oraz drogÃ powiatowÃ nr 2171K do drogi gminnej nr 601217K do poÃ udniowej granicy administracyjnej miejscowoÃ ci Zelczyna, wzdÃ uÃ ¼ drogi gminnej nr 601046K i nr 600992K do drogi wojewÃ ³dzkiej nr 44 w miejscowoÃ ci Borek Szlachecki. 6.4.2017 Member State: Romania Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC Locality Almalau, Commune Ostrov, Constanta county. 24.3.2017 Locality Severinesti, Commune Cazanesti, Mehedinti county, Locality Paltinisu, commune Cazanesti, Mehedinti county, Locality Peri, commune Husnicioara, Mehedinti county, Locality Borogea, commune Husnicioara, Mehedinti county. 27.3.2017 Locality FLORICA, commune DRACEA, Teleorman county, Locality ZLATA, commune DRACEA, Teleorman county, Locality DRACEA, commune DRACEA, Teleorman county, Locality SECARA, commune CRANGU, Teleorman county, Locality CRANGU, commune CRANGU, Teleorman county. 7.4.2017 Sector 1 Bucuresti, municipality Bucuresti, Sector 6 Bucuresti, municipality Bucuresti. 21.3.2017 (2) Part B is amended as follows: (a) the entries for the Czech Republic and Germany are replaced by the following: ember State: the Czech Republic Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC Ã eskÃ ½ Puncov (771082), DolnÃ ­ LiÃ ¡tnÃ ¡ (771091), HornÃ ­ LiÃ ¡tnÃ ¡ (771066), Kojkovice u TÃ ince (771074), NÃ ½dek (708186), VendrynÃ  (780014) 20.3.2017 600873 BÃ ¡Ã ovice, 615455 BudÃ ­Ã ¡kovice, 617865 Cizkrajov, 621064 Ã ervenÃ ½ HrÃ ¡dek u DaÃ ic, 623105 Ã eskÃ ½ Rudolec, 617873 DolnÃ ­ BolÃ ­kov, 623113 DolnÃ ­ BolÃ ­kov-NovÃ ¡ Ves, 798827 DolnÃ ­ BolÃ ­kov-RubaÃ ¡ov, 629847 DolnÃ ­ NÃ mÃ ice, 617881 HoleÃ ¡ice u Cizkrajova, 644030 HornÃ ­ Slatina, 629855 Hostkovice u DolnÃ ­ch NÃ mÃ ic, 649074 HÃ Ã ­Ã ¡ice, 621072 Jersice, 670553 KostelnÃ ­ VydÃ Ã ­, 718718 LidÃ ©Ã ovice, 684325 Lipolec, 691411 MalÃ ½ PÃ Ã Ã ­n, 769681 ManeÃ ¡ovice, 691763 Markvarec, 750352 MutiÃ ¡ov, 617890 MutnÃ ¡, 706116 NovÃ © Dvory, 713384 Ostojkovice, 718726 PeÃ , 670561 ProstÃ ednÃ ­ VydÃ Ã ­, 738069 Radlice u VolfÃ ­Ã ova, 744816 Ã eÃ ice, 754323 StarÃ © HobzÃ ­, 784915 Ã ach, 769690 TÃ ebÃ tice u DaÃ ic, 779695 VelkÃ ½ PÃ Ã Ã ­n, 780391 Vesce u DaÃ ic, 750379 Vlastkovec, 784184 Vnorovice, 784923 VolfÃ ­Ã ov; 604372 BÃ ­lkov  severozÃ ¡padnÃ ­ Ã Ã ¡st katastru, pÃ iÃ emÃ ¾ hranici na jihovÃ ½chodÃ  tvoÃ Ã ­ potok VÃ ¡povka; 620131 Ã ernÃ ­Ã , 620149 MyslÃ ¯vka, 620157 SlaviboÃ , 630357 DolnÃ ­ VilÃ ­meÃ , 643581 HornÃ ­ MyslovÃ ¡, 652946 ChotÃ budice, 658227 Jemnice, 687197 Louka u Jemnice, 717495 PanenskÃ ¡, 670537 KostelnÃ ­ MyslovÃ ¡, 700541 Mysletice, 717487 PÃ ¡lovice, 737984 Radkov u TelÃ e, 755869 StrachoÃ ovice, 700568 ZadnÃ ­ VydÃ Ã ­ 30.3.2017 607533 Borek u DaÃ ic, 624403 DaÃ ice, 604381 DobrohoÃ ¡Ã ¥, 651770 HradiÃ ¡Ã ¥ko u DaÃ ic, 651788 Chlumec u DaÃ ic, 718734 UrbaneÃ ; 604372 BÃ ­lkov  jihovÃ ½chodnÃ ­ Ã Ã ¡st katastru, pÃ iÃ emÃ ¾ hranici na severozÃ ¡padÃ  tvoÃ Ã ­ potok VÃ ¡povka 22.3.2017 to 30.3.2017 746347 Biskoupky, 671916 Borek u Kozojed, 615099 BÃ Ã ­zsko, 632961 BuÃ ek, 624021 Ã ivice, 632970 Ã ernÃ ­kovice u DÃ evce, 627771 DobÃ Ã ­Ã , 629146 DolnÃ ­ HradiÃ ¡tÃ , 632988 DÃ evec, 632996 HedÃ any, 639443 Hlohovice, 639451 HlohoviÃ ky, 654540 Holovousy, 633003 HodynÃ  u DÃ evce, 724068 HradiÃ ¡tÃ  nad Berounkou, 651524 Chlum nad Berounkou, 681351 Chockov, 777587 Chomle, 654558 ChÃ Ã ­Ã , 661589 KaceÃ ov, 662402 Kamenec u Radnic, 665347 Kladruby u Radnic, 667650 KoÃ Ã ­n u Kralovic, 669318 Kopidlo, 669687 Koryta, 671932 Kozojedy u Kralovic, 672068 KoÃ ¾lany, 672645 Kralovice u RakovnÃ ­ka, 679810 Lednice, 654566 Lhota u ChÃ Ã ­Ã e, 681369 Lhotka u Radnic, 682993 LiblÃ ­n, 697290 MleÃ ice, 639460 MostiÃ ¡tÃ  u Hlohovic, 703087 NÃ mÃ ovice, 710253 OleÃ ¡nÃ ¡ u Radnic, 724076 Podmokly nad Berounkou, 732958 PraÃ ¡nÃ ½ Ã jezd, 738107 Radnice u Rokycan, 615102 RobÃ ice, 654574 Slatina u ChÃ Ã ­Ã e, 654582 StudenÃ ¡ u ChÃ Ã ­Ã e, 639478 SvinnÃ ¡ u Hlohovic, 766453 TereÃ ¡ov, 738123 Ã jezd u SvatÃ ©ho KÃ Ã ­Ã ¾e, 777609 Vejvanov, 787698 VÃ ½rov u Kralovic, 793973 ZvÃ ­kovec; 614874 BÃ eÃ ¾any u RakovnÃ ­ka, 623962 Ã istÃ ¡ u RakovnÃ ­ka, 697915 KostelÃ ­k, 672360 Krakovec u RakovnÃ ­ka  severnÃ ­ hranici Ã ºzemÃ ­ tvoÃ Ã ­ soustava vodnÃ ­ch tokÃ ¯: KrakovskÃ ½ potok, Ã Ã ­pskÃ ½ potok a RousÃ ­novskÃ ½ potok, 762601 MilÃ ­Ã ov, 697923 ModÃ ejovice, 762610 Ã Ã ­py 25.3.2017 671908 Bohy, 671924 Brodeslavy, 615722 Bujesily, 654531 Hlince, 648973 HÃ eÃ ¡ihlavy, 671941 Rakolusky, 770884 TÃ Ã ­many, 787027 VÃ ¡ehrdy u Kralovic 17.3.2017 to 25.3.2017 Albrechtice u Ã eskÃ ©ho TÃ Ã ¡Ã ­na (600121), Bartovice (715085), Bludovice (637696), Darkov (664014), DolnÃ ­ LutynÃ  (629731), DolnÃ ­ Marklovice (720321), DolnÃ ­ SuchÃ ¡ (637777), DolnÃ ­ TÃ rlicko (766607)  vyjma jiÃ ¾nÃ ­ Ã Ã ¡sti katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ za TÃ rlickou pÃ ehradou, HavÃ ­Ã ov-mÃ sto (637556), HeÃ manice (714691), HornÃ ­ LutynÃ  (712531)  vÃ ½chodnÃ ­ hranici katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ tvoÃ Ã ­ ul. 17. listopadu a ul. DÃ tmarovickÃ ¡, HornÃ ­ SuchÃ ¡ (644404), KarvinÃ ¡-Doly (664103)  severnÃ ­ hranici katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ tvoÃ Ã ­ silnice Ã . 59, OstravskÃ ¡, KarvinÃ ¡-mÃ sto (663824), KoukolnÃ ¡ (625973)  jiÃ ¾nÃ ­ hranici katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ tvoÃ Ã ­ silnice Ã . 67, Lazy u OrlovÃ © (712434), Louky nad OlÃ ¡Ã ­ (687308), MichÃ ¡lkovice (714747), NovÃ ½ BohumÃ ­n (707031), OrlovÃ ¡ (712361)  vÃ ½chodnÃ ­ hranici katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ tvoÃ Ã ­ ul. Doktora Miroslava TyrÃ ¡e, ul. FrantiÃ ¡ka PalackÃ ©ho a ul. HoÃ ovskÃ ©ho, Petrovice u KarvinÃ © (720356), PetÃ vald u KarvinÃ © (720488), Poruba u OrlovÃ © (712493), ProstÃ ednÃ ­ SuchÃ ¡ (637742), PrstnÃ ¡ (720364), Radvanice (715018), RÃ ¡j (663981), Rychvald (744441), SkÃ eÃ oÃ  (748871), StarÃ © MÃ sto u KarvinÃ © (664197), Stonava (755630), Ã enov u Ostravy (762342)  vyjma jiÃ ¾nÃ ­ Ã Ã ¡stÃ ­ katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ za ul. TÃ Ã ¡Ã ­nskÃ ¡, Ã umbark (637734), VÃ Ã Ã ovice (780359), Vrbice nad Odrou (785971), ZÃ ¡blatÃ ­ u BohumÃ ­na (789216), ZÃ ¡vada nad OlÃ ¡Ã ­ (720372) 30.3.2017 DÃ tmarovice (625965), Doubrava u OrlovÃ © (631167), HornÃ ­ LutynÃ  (712531)  zÃ ¡padnÃ ­ hranici katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ tvoÃ Ã ­ ul. 17. listopadu a ul. DÃ tmarovickÃ ¡, KarvinÃ ¡-Doly (664103)  jiÃ ¾nÃ ­ hranici katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ tvoÃ Ã ­ silnice Ã . 59, OstravskÃ ¡, KoukolnÃ ¡ (625973)  severnÃ ­ hranici katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ tvoÃ Ã ­ silnice Ã . 67, OrlovÃ ¡ (712361)  zÃ ¡padnÃ ­ hranici katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ tvoÃ Ã ­ ul. Doktora Miroslava TyrÃ ¡e, ul. FrantiÃ ¡ka PalackÃ ©ho a ul. HoÃ ovskÃ ©ho, StarÃ © MÃ sto u KarvinÃ © (664197) 22.3.2017 to 30.3.2017 600598 BabÃ ­, 681229 BezdÃ kov u Trutnova, 794180 Bobr, 794198 Ã ernÃ ¡ Voda u Ã ½aclÃ ©Ã e, 784869 DebrnÃ ©, 600059 DolnÃ ­ AdrÃ ¡pach, 643441 DolnÃ ­ AlbeÃ ice, 643459 DolnÃ ­ LyseÃ iny, 769134 DolnÃ ­ StarÃ © MÃ sto, 657042 Hodkovice u Trutnova, 600067 HornÃ ­ AdrÃ ¡pach, 643467 HornÃ ­ AlbeÃ ice, 643483 HornÃ ­ MarÃ ¡ov  zÃ ¡padnÃ ­ hranici Ã ºzemÃ ­ tvoÃ Ã ­ vodnÃ ­ tok Ã pa a LyseÃ Ã ­nskÃ ½ potok, 769151 HornÃ ­ StarÃ © MÃ sto, 783765 HrÃ ¡deÃ ek, 654922 ChvaleÃ , 696790 KalnÃ ¡ Voda, 681237 Lhota u Trutnova, 681873 LibeÃ , 792675 LibnÃ ¡, 691721 MarkouÃ ¡ovice, 696803 MladÃ © Buky, 654931 PetÃ Ã ­kovice u Trutnova, 769223 PoÃ Ã ­Ã Ã ­ u Trutnova, 794228 PrkennÃ ½ DÃ ¯l, 794236 RÃ ½chory, 696811 SklenÃ ¡Ã ovice, 738841 SlavÃ tÃ ­n u Radvanic, 643513 SuchÃ ½ DÃ ¯l v KrkonoÃ ¡Ã ­ch, 769029 Trutnov, 794252 VernÃ ­Ã ovice, 784877 Voletiny, 794244 Ã ½aclÃ ©Ã 26.3.2017 602744 BeÃ kov, 602752 Bernartice, 602761 KrÃ ¡lovec, 602779 KÃ enov u Ã ½aclÃ ©Ã e, 602787 Lampertice, 793094, ZlatÃ ¡ OleÃ ¡nice 18.3.2017 to 26.3.2017 702609 Bernov, 663581 Bohatice, 746746 Ã ankov, 620017 Ã ernava, 624586 Dalovice, 625515 DÃ poltovice, 652172 DolnÃ ­ Chodov  severnÃ ­ hranici Ã ºzemÃ ­ tvoÃ Ã ­ silnice Ã Ã ­slo 209 a 222, 629880 DolnÃ ­ Nivy, 631051 DoubÃ ­ u KarlovÃ ½ch Var, 663701 Drahovice, 663549 Dvory, 634492 Fojtov, 660418 HeÃ manov v KruÃ ¡nÃ ½ch horÃ ¡ch, 629901 HornÃ ­ RozmyÃ ¡l, 658383 Hory u JeniÃ ¡ova, 660426 HradeckÃ ¡, 648515 HroznÃ tÃ ­n, 653713 ChraniÃ ¡ov, 658391 JeniÃ ¡ov, 663433 Karlovy Vary, 672688 KrÃ ¡lovskÃ © PoÃ Ã ­Ã Ã ­, 786705 KÃ emenitÃ ¡, 702617 LesÃ ­k, 686514 Loket, 706663 LouÃ ky u Lokte, 634506 LuÃ ¾ec u Nejdku, 693138 MerklÃ ­n u KarlovÃ ½ch Var, 660451 MezihorskÃ ¡, 705241 MezirolÃ ­, 762580 MilÃ ­Ã e u Ã indelovÃ ©, 695556 MÃ ­rovÃ ¡, 702625 Nejdek, 625523 Nivy, 706680 NovÃ © Sedlo u Lokte, 625531 OdeÃ , 702633 OldÃ ichov u Nejdku, 716596 Otovice u KarlovÃ ½ch Var, 753831 PoÃ erny, 745898 PodlesÃ ­ u Sadova, 660469 PouÃ ¡Ã ¥, 634522 Pozorka u Nejdku, 693154 PstruÃ ¾Ã ­ u MerklÃ ­na, 753840 Rosnice u StarÃ © Role, 648523 Ruprechtov u HroznÃ tÃ ­na, 663557 RybÃ ¡Ã e, 745901 Sadov, 746754 Sedlec u KarlovÃ ½ch Var, 786730 SpomyÃ ¡l u VÃ esovÃ ©, 660485 StarÃ ¡, 753777 StarÃ ¡ ChodovskÃ ¡, 753858 StarÃ ¡ Role, 758931 SuchÃ ¡ u Nejdku, 631060 TaÃ ¡ovice, 786713 Tatrovice, 702650 TisovÃ ¡ u Nejdku, 663492 Tuhnice, 686531 Ã dolÃ ­ u Lokte, 782408 VintÃ ­Ã ov u Sokolova, 786721 VÃ esovÃ ¡, 702668 VysokÃ ¡ Pec u Nejdku, 634549 VysokÃ ¡ Ã tola 2.4.2017 608939 BoÃ ¾iÃ any, 652172 DolnÃ ­ Chodov  jiÃ ¾nÃ ­ hranici Ã ºzemÃ ­ tvoÃ Ã ­ silnice Ã Ã ­slo 209 a 222, 608947 JimlÃ ­kov, 705250 NovÃ ¡ Role, 620033 RÃ ¡jec u Ã ernavy, 634531 SmolnÃ © Pece 25.3.2017 to 2.4.2017 694771 DÃ vÃ ­n, 768880 DlouhÃ © Mosty, 681598 DobroÃ ¡ov u LibÃ ©, 651052 DolnÃ ­ Dvory, 725561 DolnÃ ­ HraniÃ nÃ ¡, 636568 DolnÃ ­ PelhÃ imov, 769495 DoubÃ ­ u TÃ ebenÃ , 694835 Doubrava u Milhostova, 651079 DÃ enice u Chebu, 681644 Dubina, 769509 Dvorek, 636576 HÃ ¡je u Chebu, 701734 HnÃ vÃ ­n, 651061 HornÃ ­ Dvory, 780171 HornÃ ­ Paseky, 769517 HornÃ ­ Ves u TÃ ebenÃ , 651028 HradiÃ ¡tÃ  u Chebu, 681601 HÃ ¯rka u LibÃ ©, 650919 Cheb  severnÃ ­ hranici Ã ºzemÃ ­ tvoÃ Ã ­ silnice Ã . 606, 769525 Chocovice, 726427 ChvojeÃ nÃ ¡, 768898 JindÃ ichov u TrÃ ¡nic, 676632 KÃ iÃ ¾ovatka, 769533 Lesina, 681610 LibÃ ¡, 638081 LipnÃ ¡ u Hazlova, 726435 LouÃ ¾ek, 684449 MechovÃ ¡, 698270 MokÃ iny, 698288 Nebesa, 676641 NovÃ ¡ Ves u KÃ iÃ ¾ovatky, 769541 NovÃ ½ Drahov, 698296 NovÃ ½ Ã ½Ã Ã ¡r, 723720 Podhrad, 638111 PolnÃ ¡ u Hazlova, 725587 PomezÃ ­ nad OhÃ Ã ­, 681628 PomeznÃ ¡, 726443 PotoÃ iÃ ¡tÃ , 769550 PovodÃ ­, 681652 RybÃ ¡Ã e u LibÃ ©, 638129 Skalka u Hazlova, 748102 SkalnÃ ¡, 748111 StarÃ ½ RybnÃ ­k, 748137 SuchÃ ¡ u SkalnÃ ©, 721646 Ã neky, 768901 TrÃ ¡nice, 769568 TÃ ebeÃ , 676659 VelkÃ ½ Luh, 748145 VelkÃ ½ RybnÃ ­k u SkalnÃ ©, 780189 VernÃ ©Ã ov u AÃ ¡e, 769576 Vokov u TÃ ebenÃ , 748129 VonÃ ¡ov, 701751 VrbovÃ ¡, 638145 VÃ ½hledy, 634697 Ã ½Ã ­rovice 2.4.2017 650820 BÃ Ã ­za nad OhÃ Ã ­, 650838 Cetnov, 634646 FrantiÃ ¡kovy LÃ ¡znÃ , 638072 Hazlov, 634654 HornÃ ­ Lomany, 650919 Cheb  jiÃ ¾nÃ ­ hranici Ã ºzemÃ ­ tvoÃ Ã ­ silnice Ã . 606, 634638 JedliÃ nÃ ¡, 650854 Klest, 634662 Krapice, 681636 LuÃ ¾nÃ ¡ u FrantiÃ ¡kovÃ ½ch LÃ ¡znÃ ­, 726591 MÃ ½tinka u Poustky, 726605 Ostroh, 638153 Otov u Hazlova, 650846 PodhoÃ Ã ­ u Chebu, 726613 Poustka u FrantiÃ ¡kovÃ ½ch LÃ ¡znÃ ­, 650862 Skalka u Chebu, 634689 Slatina u FrantiÃ ¡kovÃ ½ch LÃ ¡znÃ ­, 650871 StÃ Ã ­Ã ¾ov u Chebu, 638137 TÃ ¡borskÃ ¡, 725595 TÃ ¯nÃ , 784630 Vojtanov, 784648 ZelenÃ ½ HÃ ¡j 25.3.2017 to 2.4.2017 601063 BaÃ ¡ka, 637696 Bludovice, 613398 Bruzovice  jiÃ ¾nÃ ­ hranici Ã ºzemÃ ­ tvoÃ Ã ­ silnice Ã . 4732 a silnice Ã . 4733, 627135 Bukovice u Dobratic, 627143 Dobratice, 628905 DolnÃ ­ DatynÃ , 628921 DolnÃ ­ Domaslavice, 751944 DolnÃ ­ SobÃ Ã ¡ovice, 630233 DolnÃ ­ ToÃ ¡anovice, 634956 FrÃ ½dek  vÃ ½chodnÃ ­ hranici tvoÃ Ã ­ silnice Ã . 473, silnice Ã . 477, silnice Ã . 648 a ul. LipovÃ ¡, 640191 HnojnÃ ­k, 601080 HodoÃ ovice, 642401 HornÃ ­ Bludovice, 642720 HornÃ ­ DatynÃ , 642789 HornÃ ­ Domaslavice  zÃ ¡padnÃ ­ hranici Ã ºzemÃ ­ tvoÃ Ã ­ vodoteÃ  Ã etnÃ ­k, 751936 HornÃ ­ SobÃ Ã ¡ovice, 766577 HornÃ ­ TÃ rlicko, 644463 HornÃ ­ ToÃ ¡anovice, 647489 HradiÃ ¡tÃ  pod BabÃ ­ horou, 651150 Chlebovice, 657107 Janovice u FrÃ ½dku-MÃ ­stku, 663051 KaÃ ovice, 668818 KomornÃ ­ Lhotka, 688363 Kocurovice, 601098 KunÃ iÃ ky u BaÃ ¡ky, 684899 LÃ ­skovec u FrÃ ½dku-MÃ ­stku, 688061 Lubno, 688371 LuÃ ina, 689688 LysÃ ¯vky, 693545 Metylovice, 634824 MÃ ­stek, 704903 NiÃ ¾nÃ ­ Lhoty, 717452 Palkovice, 718211 Paskov, 718602 Pazderna  zÃ ¡padnÃ ­ hranici Ã ºzemÃ ­ tvoÃ Ã ­ silnice Ã . 4733 a silnice Ã . 4737, 751928 Pitrov, 642410 ProstÃ ednÃ ­ Bludovice, 734055 PrÃ ¾no, 739502 RaÃ ¡kovice, 745197 Ã epiÃ ¡tÃ , 746983 SedliÃ ¡tÃ  ve Slezsku, 755290 StaÃ Ã ­Ã , 747971 Skalice u FrÃ ½dku-MÃ ­stku  severnÃ ­ hranici Ã ºzemÃ ­ tvoÃ Ã ­ silnice Ã . 4773, 760676 Sviadnov, 769282 TÃ anovice, 776033 VÃ ¡clavovice u FrÃ ½dku-MÃ ­stku, 784575 Vojkovice, 628930 Volovec, 788929 VyÃ ¡nÃ ­ Lhoty, 794139 Ã ½abeÃ , 796514 Ã ½ermanice 9.4.2017 613398 Bruzovice  severnÃ ­ hranici Ã ºzemÃ ­ tvoÃ Ã ­ silnice Ã . 4732 a silnice Ã . 4733, 626988 DobrÃ ¡ u FrÃ ½dku-MÃ ­stku, 634956 FrÃ ½dek  zÃ ¡padnÃ ­ hranici tvoÃ Ã ­ silnice Ã . 473, silnice Ã . 477, silnice Ã . 648 a ul. LipovÃ ¡, 642789 HornÃ ­ Domaslavice  vÃ ½chodnÃ ­ hranici Ã ºzemÃ ­ tvoÃ Ã ­ vodoteÃ  Ã etnÃ ­k, 704911 NoÃ ¡ovice, 635081 PanskÃ © NovÃ © Dvory, 718602 Pazderna  vÃ ½chodnÃ ­ hranici Ã ºzemÃ ­ tvoÃ Ã ­ silnice Ã . 4733 a silnice Ã . 4737, 747971 Skalice u FrÃ ½dku-MÃ ­stku  jiÃ ¾nÃ ­ hranici Ã ºzemÃ ­ tvoÃ Ã ­ silnice Ã . 4773, 754498 StarÃ © MÃ sto u FrÃ ½dku-MÃ ­stku 1.4.2017 to 9.4.2017 Member State: Germany Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC BAYERN Landkreis Regensburg Gemeinde Aufhausen, Ortsteile Hellkofen, Irnkofen, Niederhinkofen, Petzkofen, SchlappmÃ ¼hle, Aufhausen, Gansbach, Haid, MittermÃ ¼hle, NeumÃ ¼hle, Ziegelstadel Gemeinde MÃ ¶tzing, Ortsteile Dengling, MÃ ¶tzing, Oberhaimbuch, SchafhÃ ¶fen, Unterhaimbuch, SchÃ ¶nach Gemeinde Riekofen, Ortsteile Oberehring, Riekofen, Unterehring, Bruckhof, Hartham Markt Schierling, Ortsteil Inkofen Gemeinde SÃ ¼nching, Ortsteile Annahof, SÃ ¼nching, Haidenkofen, Hardt 20.3.2017 Landkreis Straubing-Bogen Gemeinde Atting, Ortsteile Atting und Oberatting Gemeinde Feldkirchen, Ortsteile Au, BÃ ¤rnzahn, GundhÃ ¶ring, Hierlbach, Hirschkofen und Neufang Gemeinde GeiselhÃ ¶ring, Ortsteile Antenring, Dungerfalter, Englhof, Frauenhofen, Frey, Gaishauben, Gallhofen, Gingkofen, Grollhof, GroÃ , Gunting, Haderbsach, Hainsbach, Illbach, Kaltenbrunn, Kleinaich, KleinpÃ ¶nning, Kleinpullach, Kleinwissing, KÃ ¶nigswinkl, Langhof, Malchesing, Oberharthausen, Oberholzen, Oberndorf, PÃ ¶nning, Pullach, Reisberg, Tuffing, Wallkofen, WeidmÃ ¼hle und Wissing Gemeinde Laberweinting, Ortsteile Allkofen, Arnkofen, AumÃ ¼hle, Brech, Eitting, Franken, Grafentraubach, Haader, Habelsbach, Haimelkofen, Hart, Hinterbach, Hofkirchen, Klause, Kreuth, Laberweinting, Neuhofen, Obergallhofen, ObergraÃ lfing, Ã dwiesen, Osterham, Poschenhof, ReichermÃ ¼hle, Reuth, Ruhstorf, Schloh, UntergraÃ lfing, Weichs und ZeiÃ lhof Gemeinde Leiblfing, Ortsteile Dirschkirn, Eschlbach, Eschlspitz, GroÃ klÃ ¶pfach, Haid bei Leiblfing, Haid bei Metting, Haidersberg, Hausmetting, Kapitelholz, KleinklÃ ¶pfach, Kornbach, Kriegsstadel, Metting, Schwimmbach, Saulbach, Siffelbrunn und Wackerstall Gemeinde Mallersdorf-Pfaffenberg, Ortsteile Seethal, Steinkirchen und Upfkofen Gemeinde Perkam, Ortsteile Bernloh, Perkam, Pilling, Pillinger-MÃ ¼hle, Radldorf, Thalkirchen und Veitsberg Gemeinde Rain, die Ortsteile Bergstorf, DÃ ¼rnhart, Rain und Wiesendorf 20.3.2017 Stadt Straubing Ortsteile Kay und Ringenberg 20.3.2017 Landkreis Dingolfing-Landau In der Gemeinde Mengkofen, die Ortsteile Brunnholz Frauenthal (bei GeiselhÃ ¶ring), Haberdorn, Huchelwies, Leppersberg, Martinsbuch, Oberbibelsbach, Sommeracker, Unterneiger, Kirchlehen bei Leiblfing, Lueg bei Martinsbuch 20.3.2017 Landkreis Straubing-Bogen Gemeinde GeiselhÃ ¶ring, die Ortsteile GeiselhÃ ¶ring, GreiÃ ing, HaagmÃ ¼hl, Haindling, Haindlingberg, Helmbrechting, Kolbach, Kraburg, LohmÃ ¼hle, Schelmenloh, SchieglmÃ ¼hle, Dettenkofen, GroÃ aich, Hart, Hirschling, Sallach und Weingarten 12.3.2017 to 20.3.2017 Landkreis Kitzingen Gemeinde Kleinlangheim Ortsteile Atzhausen, Kleinlangheim Gemeinde Albertshofen Gemeinde Buchbrunn Gemeinde Castell Gemeinde Dettelbach Ortsteile Dettelbach, Dettelbach/Bhf, BrÃ ¼ck, Bibergau, Effeldorf, Euerfeld, Mainsondheim, Neuses am Berg, Neusetz, Schernau, Schnepfenbach Gemeinde GroÃ langheim Ortsteil GroÃ langheim Stadt Kitzingen Ortsteile Kitzingen, Hoheim,Repperndorf, Sickershausen Gemeinde Mainbernheim Ortsteil Mainbernheim Gemeinde Mainstockheim Ortsteil Mainstockheim Gemeinde Nordheim am Main Ortsteil Nordheim am Main Gemeinde Prichsenstadt Ortsteile JÃ ¤rkendorf, Laub, Prichsenstadt, Stadelschwarzach, Neuses am Sand Gemeinde RÃ ¶delsee Ortsteile FrÃ ¶hstockheim, RÃ ¶delsee, Schloss Schwanberg Gemeinde RÃ ¼denhausen Ortsteile RÃ ¼denhausen mit MÃ ¼hlen Gemeinde Sommerach Ortsteil Sommerach Gemeinde Volkach Ortsteile Volkach, Astheim, Dimbach, Eichfeld, Elgersheim, Escherndorf, Fahr, Gaibach, Hallburg, KÃ ¶hler, Krautheim, Obervolkach, Rimbach, Vogelsburg Gemeinde Wiesenbronn Ortsteil Wiesenbronn Gemeinde Wiesentheid Ortsteile Feuerbach, Geesdorf, Reupelsdorf, Wiesentheid 25.3.2017 Landkreis Kitzingen Gemeinde Schwarzach am Main, Ortsteile DÃ ¼llstadt, Schwarzach am Main, Gerlachshausen, Schwarzenau, HÃ ¶rblach, Stadtschwarzach, MÃ ¼nsterschwarzach Gemeinde Kleinlangheim Ortsteile Haidt, Stephansberg 17.3.2017 to 25.3.2017 Landkreis Schweinfurt Gemeinde LÃ ¼lsfeld, Gemeindeteil LÃ ¼lsfeld 25.3.2017 Landkreis WÃ ¼rzburg Gemeinde Prosselsheim, Ortsteile Prosselsheim und Seligenstadt (Gut) und Gebietsteile wie beschrieben: Beginnend sÃ ¼dwestlich des Ortes Seligenstadt (Gut) der Eisenbahnlinie folgend und der Strasse Richtung Seilgendstadt Bahnhof, dann der StraÃ e St 2260 bis zum Ortsanfang von Prosselsheim; am Ortsanfang von Prosselsheim 150m der Bahnlinie folgend zurÃ ¼ck Richtung Seligenstadt bis zum Feldweg; diesen folgend Richtung VerbindungsstraÃ e WÃ ¼ 3 von Oberpleichfeld Richtung Prosselsheim; dieser KreisstraÃ e WÃ ¼ 3 bis zum Ortsanfang Prosselsheim folgend; am Ortsanfang von Prosselsheim der Bahnlinie folgend bis zur StaatsstraÃ e 2270; von der StaatsstraÃ e 2070 entlang des Wirtschaftsweges Richtung der Weinberge bis Gemeindegrenze Prosselsheim Gemeinde Eisenheim, Ortsteil Kaltenhausen und SchiffmÃ ¼hle (Untereisenheim) und Gemeindegebietsteile in Richtung Main wie beschrieben: Dem Wirtschaftsweg durch die sÃ ¼dlich von Untereisenhein liegenden Weinberge folgend bis zur zur sÃ ¼dwestlichen Ortsgrenze von Untereisenheim; dort entlang der sÃ ¼dlichen Ortsgrenze von Untereisenheim bis zur Kreuzung der Verbindungsstrassen Dipbach durch Untereisenheim mit der KreisstraÃ e WÃ ¼ 57 nach Obereisenheim; Ã ¼ber diese Kreisstrasse direkt zum Mainufer bis zur Landkreisgrenze; diese Landkreisgrenze am Mainufer entlang Richtung Obereisenheim; vor Obereisenheim entlang der Landkreisgrenze Ã ¼ber den Main auf die Ostuferseite des Maines; Umfassung des Gebietsteiles entlang des nÃ ¶rdlichen verlaufenden Waldrandes des Auholz unter Umfassung des Sees bei der SchiffsmÃ ¼hle (Obereisenheim) und der nÃ ¶rdlichen Begrenzung zum Mainufer 25.3.2017 Landkreis Wunsiedel i. Fichtelgebirge Stadt Arzberg: Gebiet Ã ¶stlich folgender StraÃ en: Waldsassener Str., Bahnhofstr.,Rathausstr. bis Abzweigung EgerstraÃ e,Egerstr., Beethovenstr., Johann-Sebastian-Bach-Str. und mit den Ortsteilen ForellenmÃ ¼hle, Heiligenfurt, KieselmÃ ¼hle, Oschwitz, RosenbÃ ¼hl, Schacht u. Schlottenhof Stadt Hohenberg a.d. Eger  gesamtes Gemeindegebiet mit allen Ortsteilen Markt Schirnding  gesamtes Gemeindegebiet mit allen Ortsteilen Stadt Selb  nur die Ortsteile DÃ ¼rrewiesen, KrippnermÃ ¼hle (bei Erkersreuth), LÃ ¤ngenau, LaubbÃ ¼hl, MÃ ¼hlbach, Neuenbrand, Schatzbach u. Silberbach Markt Thiersheim  nur Ortsteil Steinhaus Arzberger Forst  gesamtes Gebiet Hohenberger Forst  Gebiet Ã ¶stlich der KreisstraÃ e WUN 4 Selber Forst  Gebiet Ã ¶stlich der StaatsstraÃ e St 2178 mit Ortsteil HÃ ¤usellohe 2.4.2017 Landkreis Tirschenreuth Gemeinde Konnersreuth  Ortsteile GrÃ ¼nmÃ ¼hle bei Arzberg und LippertsmÃ ¼hle Gemeinde Waldsassen  Ortsteile Dreifaltigkeitigskirche, Egerteich, Hundsbach bei Waldsassen, Kappel bei Waldsassen, Mitterhof bei Waldsassen, Neusorg bei Waldsassen, MÃ ¼nchenreuth bei Waldsassen, Schottenhof bei Waldsassen, Pechtnersreuth, NaÃ gÃ ¼tl, Schloppach, Sammelhaus bei Mammersreuth, Mammersreuth 2.4.2017 BRANDENBURG Landkreis MÃ ¤rkisch-Oderland in nord-Ã ¶stl. Richtung in HÃ ¶he nord-westl. Gemeindegrenze von Oderaue sÃ ¼dl. entlang der Oder bis zum Anschluss der Str. L34/GÃ ¼stebieser Loose, dieser folgend bis Anschluss Neulewin-Neubarnimer Grenzgraben , diesem folgend bis zur Str. K 6408/ Neubarnimer Dorfstr. , dieser folgend durch Neubarnim  Neubarnimer Ausbau  Richtung Klein Neuendorf bis zur L 33/ Wriezener Str. , von dort aus der sÃ ¼d-Ã ¶stl. Gemeindegrenze von Neutrebbin folgend, weiter bis zur Neutrebbiner Str. , weiter Ã ¼ber Weg Wiesen  bis zum Quappendorfer Kanal , diesem in westl. Richtung folgend bis zum Kietzer See , dem Ã ¶stl. und sÃ ¼dl. Ufer folgend bis zur B 167, diese querend auf die L 34/Karlsdorf, diese folgend durch Ringenwalde bis Reichenberg  Kreuzung Mittelstr. , weiter bis zur K6414/ Reichenberger Str.  zur Ortschaft Ihlow, in Ihlow auf die Reichenower Str. , in Verbindung zum westl. Waldgebiet von Ihlow, der Ã ¶stlichen Waldkante folgend bis zur L 33, dieser in nÃ ¶rdl. Richtung folgend bis zum MÃ ¶gliner Weg , diesem in nÃ ¶rdl. Richtung folgend bis zur Ortschaft Sternebeck/Harnekop, Kreuzung L 35/Hauptstr., dieser in nÃ ¶rdl. Richtung folgend bis zum Ã ¶stl. Ufer des Sternebecker See's, weiter entlang der Ã ¶stl. Waldkante der Harnekoper Heide  bis zur L 35, dieser in nÃ ¶rdl. Richtung bis Anschluss B 158 folgend, der B 158 in nÃ ¶rdl. Richtung durch Bad Freienwalde folgend bis zur Querung Wriezener Alte Oder , dieser nÃ ¶rdl. folgend Ã ¼ber die Stille Oder , dem Laufgraben  bis zur Oder in HÃ ¶he nord-westl. Gemeindegrenze von Oderaue  20.3.2017 Landkreis MÃ ¤rkisch-Oderland in nÃ ¶rdl. Richtung in HÃ ¶he nÃ ¶rdl. Ortseingang von Neu MÃ ¤dewitz weiter Ã ¼ber Acker bis zum Alten Damm , diesen querend bis zum westl. Ortsausgang der Ortschaft Eichwerder, die L33 in Eichwerder querend Ã ¼ber Acker bis zur Volzine , diese querend Ã ¼ber Acker westl. von Bochows Loos  bis zur Str. Am Anger  in HÃ ¶he Ã ¶stl. Ortseingang der Ortschaft Bliesdorf, weiter Ã ¶stl. von Bliesdorf Ã ¼ber Acker bis zur B167 in HÃ ¶he Kreuzung Bliesdorfer Str. , von dort weiter Ã ¼ber Acker bis zur L33/Querung Bliesdorfer FlieÃ  , weiter in westl. Richtung Ã ¼ber Acker bis zum GewÃ ¤sser westl. von Landhof , dem Ã ¶stl. Ufer des GewÃ ¤ssers folgend bis zur anschlieÃ enden Waldkante, der westl. Waldkante folgend bis Kreuzung Altgaul/K6436, weiter in nord-Ã ¶stl. Richtung, die B167 querend, bis zum Landgraben  sÃ ¼dl. von Neugaul, diesen querend Ã ¼ber die Wriezener Alte Oder  bis zum Alten Deich , diesem folgend bis zur sÃ ¼dl. Grenze von MÃ ¤dewitz ( Bad ), weiter sÃ ¼dl. von MÃ ¤dewitz bis zum nÃ ¶rdl. Ortseingang von Neu MÃ ¤dewitz 11.3.2017 to 20.3.2017 MECKLENBURG-VORPOMMERN Landkreis Vorpommern-Greifswald In der Hansestadt Greifswald die Stadtteile  Friedrichshagen  Ladebow  Riems  Riemser Ort  Wieck  Eldena  Insel Koos 2.4.2017 Landkreis Vorpommern-Greifswald In der Gemeinde Neuenkirchen der Ortsteil  Leist I bis III  Wampen  Kieshof Ausbau  Oldenhagen 2.4.2017 Landkreis Vorpommern-Greifswald In der Gemeinde Wackerow die Ortsteile  GroÃ  Petershagen  Jarmshagen  Klein Petershagen  Steffenshagen  Klein Kieshof  GroÃ  Kieshof 2.4.2017 Landkreis Vorpommern-Greifswald In der Gemeinde Hinrichshagen die Ortsteile  Hinrichshagen  Feldsiedlung  Heimsiedlung  Hinrichshagen Hof I und II  Neu Ungnade  Chausseesiedlung 2.4.2017 Landkreis Vorpommern-Greifswald In der Gemeinde Mesekenhagen die Ortsteile  GroÃ  Karrendorf  Klein Karrendorf  Kowall  Gristow  Kalkvitz  FrÃ ¤tow 2.4.2017 Landkreis Vorpommern-Greifswald In der Gemeinde Levenhagen die Ortsteile  Levenhagen  Alt Ungnade  Boltenhagen  Heilgeisthof 2.4.2017 Landkreis Vorpommern-Greifswald In der Gemeinde Diedrichshagen die Ortsteile  Diedrichshagen  Guest 2.4.2017 Landkreis Vorpommern-Greifswald In der Gemeinde Kemnitz der Ortsteil  Kemnitz Meierei 2.4.2017 Landkreis Vorpommern-Greifswald In der Gemeinde Loissin der Ortsteil  Ludwigsburg 2.4.2017 Landkreis Vorpommern-Greifswald In der Gemeinde Weitenhagen die Ortsteile  Klein SchÃ ¶nwalde  Grubenhagen  Potthagen  Helmshagen I u. II 2.4.2017 Landkreis Vorpommern-Greifswald In der Gemeinde Dargelin die Ortsteile  Dargelin  Sestelin 2.4.2017 Landkreis Vorpommern-Greifswald In der Gemeinde Behrenhoff die Ortsteile  Busdorf  Neu-Dargelin 2.4.2017 Landkreis Vorpommern-Greifswald In der Gemeinde Dersekow die Ortsteile  Dersekow Hof  Subzow  Klein Zastrow  Neu Pansow  Friedrichsfelde 2.4.2017 Landkreis Vorpommern-RÃ ¼gen In der Gemeinde SÃ ¼derholz die Ortsteile  Dreizehnhausen  Griebenow  Kreutzmannshagen 2.4.2017 Landkreis Vorpommern-RÃ ¼gen In der Gemeinde Sundhagen die Ortsteile  Jager  Wendorf  Gerdeswalde-Ausbau die sÃ ¼dlich vom Ortskern Gerdeswalde gelegenen Tierhaltungen Richtung Kietzberg 2.4.2017 Landkreis Vorpommern-Greifswald In der Hansestadt Greifswald die Stadtteile  Fettenvorstadt  Fleischervorstadt  Industriegebiet  Innenstadt  NÃ ¶rdliche MÃ ¼hlenvorstadt  Obstbaumsiedlung  Ostseeviertel  SchÃ ¶nwalde II  Stadtrandsiedlung  Steinbeckervorstadt  sÃ ¼dliche MÃ ¼hlenstadt 25.3.2017 to 2.4.2017 Landkreis Vorpommern-Greifswald In der Hansestadt Greifswald die Stadtteile  SchÃ ¶nwalde I  SÃ ¼dstadt 25.3.2017 to 2.4.2017 Landkreis Vorpommern-Greifswald In der Hansestadt Greifswald die Stadtteile  Ostseeviertel 25.3.2017 to 2.4.2017 Landkreis Vorpommern-Greifswald In der Gemeinde Wackerow die Ortsteile  Wackerow  Immenhorst  Dreizehnhausen 25.3.2017 to 2.4.2017 Landkreis Vorpommern-Greifswald In der Gemeinde Neuenkirchen der Ortsteil  Neuenkirchen 25.3.2017 to 2.4.2017 NIEDERSACHSEN Landkreis Cloppenburg Im Norden in Altenoythe von der Altenoyther StraÃ e Ã ¼ber Riege-Wolfstange nach Nordosten bis zum Steinbergsweg, diesem in sÃ ¼dÃ ¶stlicher Richtung folgend bis zur Overlaher StraÃ e, von dort nach Norden bis zur StraÃ e Am Vehnemoor, dieser nach SÃ ¼dosten folgend bis zur KorsorsstraÃ e, entlang der KorsorsstraÃ e nach Nordosten bis zum Lutzweg, diesem nach SÃ ¼dosten folgend bis zur HauptstraÃ e, entlang der HauptstraÃ e nach SÃ ¼dwesten bis zum Wasserzug Vehne, diesem folgend bis zur NikolausstraÃ e, entlang der NikolausstraÃ e nach SÃ ¼dosten bis zur Oldenburger StraÃ e in Nikolausdorf, weiter nach SÃ ¼den entlang der SÃ ¼dstraÃ e und der StraÃ e Zur Staatsweide bis zum Wasserzug Vehne, diesem nach SÃ ¼den folgend bis zum Wasserzug in HÃ ¶he des GrundstÃ ¼ckes Plaggenweg 15, diesem Wasserzug nach Westen folgend bis zum Plaggenweg, von dort nach SÃ ¼den bis zur StraÃ e Wellensdamm, diesem nach Westen folgend sowie entlang der Gemeindegrenze bis zum Heideweg, von dort in sÃ ¼dlicher Richtung bis zum Christkindchenweg, dem Christkindchenweg nach SÃ ¼dwesten folgend bis zur Friesoyther StraÃ e, dieser nach Norden folgend bis zum GrundstÃ ¼ck Friesoyther StraÃ e 129, von dort in westlicher Richtung entlang der nÃ ¶rdlichen Waldgrenze der BÃ ¼hrener Tannen und der AmbÃ ¼hrener Tannen bis zur Resthauser StraÃ e, dieser nach Norden folgend bis zum AmbÃ ¼hrener Weg, diesem nach SÃ ¼den folgend bis zur Molberger StraÃ e in Schmertheim, entlang der Molberger StraÃ e, der Cloppenburger StraÃ e und der Peheimer StraÃ e nach Westen bis zur WesterfeldstraÃ e, dieser und der FasanenstraÃ e nach SÃ ¼dwesten folgend bis zum Peheimer Damm, dem Peheimer Damm und dem Ermker Damm nach Nordwesten folgend bis zur StraÃ e Kaspelhauk in Peheim, dieser nach Westen folgend bis zur Linderner StraÃ e, dann entlang der Linderner StraÃ e nach Norden bis zur Vreesner StraÃ e, dieser nach Westen folgend bis zur StraÃ e Am Hasseford, dieser und der BischofsbrÃ ¼cker StraÃ e nach Norden folgend bis zur StraÃ e Zum HÃ ¼nengrab, von dort nach Westen bis zum Wasserzug Marka, entlang der Marka und der Kreisgrenze bis zum Delschloot, von dort entlang der nÃ ¶rdlichen Waldgrenze Langenberg nach Nordosten bis zur HerzogstraÃ e, dieser nach Norden folgend bis zur StraÃ e Altenend, dann nach Westen bis zum Wasserzug Delschloot, diesem und dem Wasserzug Marka nach Nord folgend bis zur Neuscharreler Allee, entlang dieser und der Neuscharreler StraÃ e nach Osten bis zum Birkhahnweg, diesem nach Norden folgend bis zur Sedelsberger StraÃ e (B72), entlang dieser und der Dr. Niermann-StraÃ e nach Osten bis zur BarÃ eler StraÃ e, entlang dieser nach Norden bis zu StraÃ e Neuland, entlang der StraÃ e Neuland und In den KÃ ¤mpen nach Nordosten bis zur VitusstraÃ e, entlang dieser und der StraÃ e WaterhÃ ¶rn nach Osten bis zum Ausgangpunkt an der Altenoyther StraÃ e. 29.3.2017 Landkreis Cloppenburg Im Norden in Vordersten ThÃ ¼le von der EinmÃ ¼ndung der StraÃ e Im Paarberger Wald auf die ThÃ ¼ler StraÃ e (B72) entlang der ThÃ ¼ler StraÃ e nach Norden bis zur StraÃ e Tegeler Tange, entlang dieser bis zum Querdamm, diesem in sÃ ¼dwestlicher Richtung folgend bis zur StraÃ e Am Haferberg, dieser nach Nordosten folgend bis zur Georg-Hoes-StraÃ e, von dort in sÃ ¼dwestliche Richtung bis zur ThÃ ¼ler StraÃ e, dieser nach Nordosten folgend bis zur DorfstraÃ e, entlang der DorfstraÃ e in sÃ ¼dÃ ¶stlicher Richtung bis zur Robert-GlaÃ -StraÃ e, dieser nach Nordosten folgend bis zur GlaÃ dorfer StraÃ e, entlang der GlaÃ dorfer StraÃ e und der Bahnlinie nach SÃ ¼dosten bis zum Varrelbuscher Graben II, entlang dem Varrelbuscher Graben II in sÃ ¼dlicher Richtung bis zur Petersfelder StraÃ e, dieser nach SÃ ¼dwesten folgend bis zur StraÃ e Zum Verwuld, von dort in westliche Richtung bis zur Friesoyther StraÃ e in Petersfeld, der Friesoyther StraÃ e nach SÃ ¼den folgend bis zum Drei-BrÃ ¼cken-Weg, entlang diesem bis zum nÃ ¶rdlichen Waldrand GietzhÃ ¶he, weiter nach Westen entlang des nÃ ¶rdlichen Waldrandes sowie des Weges GroÃ e Tredde bis zum WÃ ¶stenweg, diesem nach SÃ ¼den folgend bis zum Augustendorfer Weg, diesem sowie der Dwergter StraÃ e nach Norden folgend bis zum Bernhardsweg, entlang des Bernhardswegs bis zur ThÃ ¼lsfelder StraÃ e, dieser nach Nordwesten folgend bis zur DorfstraÃ e, entlang der DorfstraÃ e nach Norden bis zur StraÃ e Zum Herrensand, dieser sowie der StraÃ e Am Herrensand nach Westen folgend bis zur MittelthÃ ¼ler StraÃ e, entlang der MittelthÃ ¼ler StraÃ e und dem Markhauser Weg nach Osten bis zum Wasserzug Igelriede, entlang der Igelriede und der Soeste nach Norden bis zum GrundstÃ ¼ck Im Paarberger Wald 2, von dort nach Nordosten bis zum Ausgangspunkt. 21.3.2017 to 29.3.2017 Landkreis Cloppenburg Im Norden in Altenoythe von der Altenoyther StraÃ e Ã ¼ber Riege-Wolfstange nach Nordosten bis zur StraÃ e Cavens, dieser nach SÃ ¼dosten folgend bis zum KÃ ¼ndelweg, von dort entlang des KÃ ¼ndelwegs zunÃ ¤chst nach Osten und dann weiter nach Nordosten bis zur Gemeindegrenze, dieser nach Norden folgend bis zum Steinbergsweg, entlang diesem in sÃ ¼dÃ ¶stlicher Richtung bis zum BÃ ¶seler Kanal, entlang diesem Wasserzug nach Norden bis zum Steinbergsweg, diesem nach SÃ ¼dosten folgend bis zur Overlaher StraÃ e, entlang dieser bis zum GrundstÃ ¼ck Overlaher StraÃ e 66, von dort in Ã ¶stlicher Richtung durch das Naturschutzgebiet am Wittenbergsdamm bis zur EinmÃ ¼ndung der StraÃ e Prinzendamm auf die Georg-Schumacher-StraÃ e, entlang dieser nach SÃ ¼dosten bis zur KorsorsstraÃ e, entlang der KorsorsstraÃ e nach Nordosten bis zum Lutzweg, entlang diesem nach SÃ ¼dosten bis zur HauptstraÃ e, entlang dieser nach Nordosten bis zur Kreisgrenze, entlang der Kreisgrenze nach SÃ ¼den bis zum Baumweg, von dort zunÃ ¤chst nach SÃ ¼dwesten und dann entlang des westlichen Waldrandes BaumwegshÃ ¶he nach SÃ ¼den bis zur StraÃ e Am SchÃ ¼tzenplatz, dieser und dem Erlenweg nach SÃ ¼dwesten folgend bis zur KellerhÃ ¶her StraÃ e, von dort nach SÃ ¼den bis zur StraÃ e Bether Tannen, entlang dieser, dem Kanalweg, dem Moorweg, der StraÃ e Am Dorfteich, dem Heideweg und der StraÃ e Bether Feldkamp in sÃ ¼dwestlicher Richtung bis zum Bether Ring, von dort nach Nordwesten entlang dem KÃ ¤seweg bis zum Christkindchenweg, dem Christkindchenweg nach SÃ ¼dwesten folgend bis zur Friesoyther StraÃ e, dieser nach Norden folgend bis zum GrundstÃ ¼ck Friesoyther StraÃ e 129, von dort in westlicher Richtung entlang der nÃ ¶rdlichen Waldgrenze der BÃ ¼hrener Tannen bis zur StraÃ e An den AmbÃ ¼hrener Tannen, entlang dieser bis zur Resthauser StraÃ e, dieser nach Nordwesten folgend bis zum AmbÃ ¼hrener Weg, diesem nach SÃ ¼den folgend bis zur AmbÃ ¼hrener StraÃ e, entlang der AmbÃ ¼hrener StraÃ e nach Westen bis zur StraÃ e Hohes Ufer, dieser in nordwestlicher Richtung folgend bis zur WaldstraÃ e, entlang der WaldstraÃ e und der StedingsmÃ ¼hler StraÃ e nach Westen bis zur StraÃ e Am Buchenbaum in Molbergen, entlang dieser und der StraÃ e Dwergter Sand nach Nordosten bis zur StraÃ e Moorhook, entlang dieser in sÃ ¼dwestlicher Richtung bis zur Peheimer StraÃ e, entlang der Peheimer StraÃ e und der Lange StraÃ e bis zum BrÃ ¼gger Weg in GrÃ ¶nheim, diesem sowie der StraÃ e Am Fernsehturm nach Nordwesten folgend bis zur Markhauser StraÃ e, dieser nach Norden folgend bis zur GrenzstraÃ e, von dort nach Westen bis zum Wasserzug Marka, entlang der Marka bis zur Neuvreesner StraÃ e, dieser nach Nordosten folgend bis zur Friesoyther StraÃ e, von dort nach Norden bis zum Ellerbrocker Ring, entlang diesem zunÃ ¤chst nach Osten, dann nach Norden und dann wieder nach Westen bis zur Friesoyther StraÃ e, entlang dieser, der Ellerbrocker StraÃ e, der MoorstraÃ e, der KirchstraÃ e in Friesoythe, der StraÃ e GrÃ ¼ner Hof und der Altenoyther StraÃ e nach Nordosten bis zum Ausgangspunkt. 2.4.2017 Landkreis Cloppenburg Im Norden in Altenoythe/Pirgo von der Altenoyther StraÃ e entlang der StraÃ e Zu den Tannen bis zur StraÃ e Riege-Wolfstange, dieser nach Nordosten folgend bis zum Steinbergsweg, entlang diesem in sÃ ¼dÃ ¶stlicher Richtung bis zum BÃ ¶seler Kanal, entlang diesem Wasserzug nach Norden bis zum Steinbergsweg, diesem nach SÃ ¼dosten folgend bis zur Overlaher StraÃ e, entlang dieser bis zum GrundstÃ ¼ck Overlaher StraÃ e 66, von dort in Ã ¶stlicher Richtung durch das Naturschutzgebiet am Wittenbergsdamm bis zur EinmÃ ¼ndung der StraÃ e Prinzendamm auf die Georg-Schumacher-StraÃ e, entlang dieser nach SÃ ¼dosten bis zur KorsorsstraÃ e, entlang der KorsorsstraÃ e nach Nordosten bis zum Lutzweg, diesem nach SÃ ¼dosten folgend bis zur HauptstraÃ e, entlang der HauptstraÃ e nach SÃ ¼dwesten bis zum Wasserzug Vehne, diesem folgend bis zur MoorstraÃ e, der MoorstraÃ e nach Osten folgend bis zum Wasserzug Bent-hullen Graben, diesem sowie dem Wasserzug von Barken-Tange nach SÃ ¼den folgend bis zur StraÃ e Barkentange, entlang dieser nach Nordosten bis zur StraÃ e DÃ ¼ffendamm, entlang dem DÃ ¼ffendamm in sÃ ¼dÃ ¶stlicher Richtung bis zum Ottenweg, diesem nach SÃ ¼dwesten folgend bis zur NikolausstraÃ e in Nikolausdorf, von dort nach SÃ ¼dosten bis zur Oldenburger StraÃ e, dieser nach Nordosten folgend bis zum Wasserzug GarrelerstraÃ e, entlang des Wasserzuges nach SÃ ¼den bis zum GrundstÃ ¼ck Beverbrucher Damm 10, von dort entlang des Beverbrucher Damms weiter nach SÃ ¼den bis zur FriedhofstraÃ e in KellerhÃ ¶he, dieser sowie dem Wellensdamm nach Westen folgend bis zum Kanalweg, von dort in sÃ ¼dlicher Richtung bis zur StraÃ e Heidegrund, dieser nach Westen folgend bis zum Heideweg, entlang des Heideweges nach SÃ ¼den bis zur StraÃ e Bether Feldkamp, entlang dieser in sÃ ¼dwestlicher Richtung bis zum Bether Ring, von dort nach Nordwesten entlang dem KÃ ¤seweg bis zum Christkindchenweg, dem Christkindchenweg nach SÃ ¼dwesten folgend bis zur Friesoyther StraÃ e, weiter nach Westen entlang der sÃ ¼dlichen Waldgrenze der BÃ ¼hrener Tannen bis zur StraÃ e An den AmbÃ ¼hrener Tannen, dieser nach SÃ ¼dwesten folgend bis zur Resthauser StraÃ e, von dort nach SÃ ¼dosten bis zum BÃ ¼hrener Ring, diesem nach SÃ ¼dwesten folgend bis zur StalfÃ ¶rdener StraÃ e, dieser nach Westen folgend bis zum AmbÃ ¼hrener Weg, diesem nach SÃ ¼den folgend bis zur Molberger StraÃ e in Schmertheim, entlang der Molberger StraÃ e, der Cloppenburger StraÃ e und der Peheimer StraÃ e nach Westen bis zur StraÃ e Im Pekel, dieser, der WesterfeldstraÃ e und der FasanenstraÃ e nach SÃ ¼dwesten folgend bis zur StraÃ e Nordfeld, entlang dieser, entlang des Peheimer Damms sowie des Ermker Damms nach Nordwesten bis zur BussardstraÃ e in Peheim, dieser nach Norden folgend bis zur GrÃ ¶nheimer StraÃ e, dieser sowie der Vreesner StraÃ e nach Westen folgend bis zur BischofsbrÃ ¼cker StraÃ e, der BischofsbrÃ ¼cker StraÃ e nach Norden folgend bis zur StraÃ e Zum HÃ ¼nengrab, von dort nach Westen bis zum Wasserzug Marka, entlang der Marka und der Kreisgrenze bis zum Delschloot, von dort entlang der nÃ ¶rdlichen Waldgrenze Langenberg sowie dem Eleonorengraben zunÃ ¤chst nach Nordosten und dann nach Norden bis zur StraÃ e Am BÃ ¼schenlande, von dort nach Osten bis zur FeldstraÃ e, dieser sowie der StraÃ e Deepstreek nach Norden folgend bis zum GrundstÃ ¼ck Deepstreek 20, von dort weiter entlang des Wasserzuges Marka nach Norden bis zum Wasserzug Markhauser Moorgraben, diesem nach Osten folgend bis zur Ellerbrocker StraÃ e, entlang dieser, der MoorstraÃ e, der KirchstraÃ e in Friesoythe, der StraÃ e GrÃ ¼ner Hof und der Altenoyther StraÃ e nach Nordosten bis zum Ausgangspunkt 4.4.2017 Landkreis Cloppenburg Im Nordwesten in Friesoythe vom Kreisverkehrsplatz Altenoyther StraÃ e/BÃ ¶seler StraÃ e/GrÃ ¼ner Hof entlang der Altenoyther StraÃ e nach Nordosten bis zur StraÃ e Wolfstanger Damm, von dort nach SÃ ¼dosten bis zur StraÃ e Riege Wolfstange, von dort nach Osten bis zur Gemeindegrenze Friesoythe/BÃ ¶sel, entlang der Gemeindegrenze nach Nordosten bis zur Kreisgrenze am KÃ ¼stenkanal, von dort entlang der Kreisgrenze nach SÃ ¼den bis zum Bachmannsweg, von dort entlang des Bachmannsweges nach SÃ ¼dosten bis zur KorsorsstraÃ e, von dort nach Nordosten bis zur Kreisgrenze, entlang der Kreisgrenze nach SÃ ¼den bis zur Autobahn A 29, von dort entlang der Autobahn A 29 bis zur Autobahnauffahrt Ahlhorn, von dort entlang der B 213 in westlicher Richtung bis zur KellerhÃ ¶her StraÃ e, dieser nach Norden folgend bis zur StraÃ e Bether Tannen, entlang dieser nach SÃ ¼dwesten bis zum Kanalweg, von dort nach SÃ ¼den bis zum Moorweg, diesem nach Norden folgend bis zur StraÃ e Am Dorfteich, von dort nach SÃ ¼dwesten bis zum Heideweg, von dort nach SÃ ¼den bis zur StraÃ e Bether Feldkamp, von dort nach SÃ ¼dosten bis zum Bether Ring, diesem nach Westen folgend bis zum KÃ ¤seweg, von dort nach Nordwesten bis zur StraÃ e BeesthÃ ¶he, dieser nach Westen folgend bis zum Garreler Weg, von dort nach SÃ ¼den bis zum BÃ ¼hrener Ring, entlang diesem nach Westen bis zur Friesoyther StraÃ e (B 72), von dort nach Norden bis zur sÃ ¼dlichen Waldgrenze der BÃ ¼hrener Tannen, von dort entlang der Waldgrenze nach SÃ ¼dwesten bis zum BÃ ¼hrener Ring, diesem nach Westen folgend bis zur StalfÃ ¶rdener StraÃ e, weiter entlang dieser nach Westen bis zum AmbÃ ¼hrener Weg, von dort nach SÃ ¼den bis zur Molberger StraÃ e, entlang dieser, der Cloppenburger StraÃ e, der Peheimer StraÃ e und der Lange StraÃ e weiter nach Westen bis zum BrÃ ¼gger Weg, entlang des BrÃ ¼gger Wegs sowie der StraÃ e Am Fernsehturm nach Nordosten bis zur Markhauser StraÃ e, dieser, der StraÃ e An der Riede, der HauptstraÃ e, dem Burendamm und dem Ellerbrocker Ring nach Norden folgend bis zur Friesoyther StraÃ e, dieser, der Ellerbrocker StraÃ e, der MoorstraÃ e, der KirchstraÃ e und der StraÃ e GrÃ ¼ner Hof nach Nordosten folgend bis zum Ausgangspunkt Kreisverkehrsplatz Altenoyther StraÃ e/BÃ ¶seler StraÃ e/GrÃ ¼ner Hof. 9.4.2017 Landkreis Cloppenburg Im Nordwesten von der EinmÃ ¼ndung der StraÃ e Griesen Stein auf die BÃ ¶seler StraÃ e, entlang der BÃ ¶seler StraÃ e nach Osten bis zur Gemeindegrenze Friesoythe/BÃ ¶sel, von dort entlang der Gemeindegrenze nach Nordosten bis zur Kreisgrenze am KÃ ¼stenkanal, entlang der Kreisgrenze nach SÃ ¼dosten bis zur Autobahn A 29, von dort entlang der Autobahn A 29 nach SÃ ¼dosten bis zur Bahnlinie, entlang der Bahnlinie nach SÃ ¼dwesten bis zur BundesstraÃ e B 72 Auffahrt HÃ ¶ltinghausen/Industriegebiet, von dort entlang der B 72 nach Westen bis zur Abfahrt Nord/Friesoyther StraÃ e, von dort entlang der Friesoyther StraÃ e (B 72) nach Norden bis zum BÃ ¼hrener Ring, von dort nach Westen bis zur Resthauser StraÃ e, dieser sowie der StraÃ e StalfÃ ¶rdener Feld nach Nordwesten folgend bis zur Varrelbuscher StraÃ e, von dort entlang der Varrelbuscher StraÃ e nach SÃ ¼dwesten bis zur Resthauser StraÃ e, von dort nach Norden bis zur ZwischenstraÃ e, dieser und dem Eichelkamp nach Westen folgend bis zur StraÃ e GÃ ¶skenort, von dort nach Norden bis zur StraÃ e Krumme Land, entlang dieser nach Westen sowie dem nach Norden abzweigenden Weg bis zum Wasserzug Resthauser Graben, diesem nach Westen folgend bis zur Soeste, dieser nach SÃ ¼den folgend bis zum Wasserzug Molberger Doosekanal, diesem nach SÃ ¼dwesten folgend bis zur Dwergter StraÃ e, dieser sowie der Molberger StraÃ e nach Nordwesten folgend bis zum WÃ ¶stenweg, diesem nach Norden folgend bis zur StraÃ e Kleine Tredde, von dort entlang dieser sowie des Augustendorfer Weges zunÃ ¤chst nach Nordwesten und dann nach Norden Ã ¼ber die Dwergter StraÃ e bis zum Bernhardsweg, diesem nach Norden folgend bis zur ThÃ ¼lsfelder StraÃ e, von dort nach Nordwesten bis zur DorfstraÃ e, dieser nach Norden folgend bis zur StraÃ e Zum Herrensand, dieser sowie der StraÃ e Am Herrensand nach Nordwesten folgend bis zur MittelthÃ ¼ler StraÃ e, von dort nach Nordosten bis zur HasmoorstraÃ e, von dort nach Norden bis zur MorgenlandstraÃ e, entlang dieser nach Osten bis zur sÃ ¼dwestlichen Waldgrenze Horstberg, entlang der Waldgrenze weiter nach Nordwesten bis zur VorderthÃ ¼ler StraÃ e, entlang der VorderthÃ ¼ler StraÃ e und der StraÃ e Am Horstberg nach Nordosten bis zur ThÃ ¼ler StraÃ e (B 72), von dort nach Nordwesten bis zur StraÃ e Griesen Stein, von dort nach Nordosten bis zum Ausgangspunkt an der BÃ ¶seler StraÃ e. 9.4.2017 Landkreis Cloppenburg Im Westen in Markhausen von der EinmÃ ¼ndung der VorderthÃ ¼ler StraÃ e auf die HauptstraÃ e nach Nordosten bis zur MittelthÃ ¼ler StraÃ e, dieser nach Osten folgend bis zum Goldentangsweg, von dort nach Norden bis zur VorderthÃ ¼ler StraÃ e, dieser nach Nordosten folgend bis zum Kalvestanger Damm, entlang diesem sowie der Pehmertanger StraÃ e weiter nach Norden bis zur ThÃ ¼ler StraÃ e (B 72), von dort nach Nordwesten bis zum Oldenburger Ring, diesem nach Nordosten folgend bis zur StraÃ e Zu den Weiden, von dort nach SÃ ¼dosten bis zur StraÃ e Griesen Stein, dieser nach Norden folgend bis zur BÃ ¶seler StraÃ e, von dort nach Osten bis zur StraÃ e SchlingshÃ ¶he, dieser nach Nordosten folgend bis zur StraÃ e Hinter SchlingshÃ ¶he, entlang dieser sowie der StraÃ e Cavens zunÃ ¤chst nach Norden und dann nach Osten bis zum KÃ ¼ndelweg, diesem nach Norden folgend bis zur StraÃ e Zu den JÃ ¼cken, von dort nach Nordwesten bis zur StraÃ e Riege-Wolfstange, dieser nach Nordosten folgend bis zum Steinbergsweg, diesem nach SÃ ¼dosten folgend bis zur Overlaher StraÃ e, entlang dieser nach Norden bis zum GrundstÃ ¼ck Overlaher StraÃ e 66, von dort in Ã ¶stlicher Richtung durch das Naturschutzgebiet am Wittenbergsdamm bis zur EinmÃ ¼ndung der StraÃ e Prinzendamm auf die Georg-Schumacher-StraÃ e, von dort entlang des Prinzendamms nach Nordosten bis zum Bachmannsweg, von dort nach SÃ ¼dosten bis zur KorsorsstraÃ e, dieser nach Nordosten folgend bis zur Kreisgrenze, entlang der Kreisgrenze nach SÃ ¼den bis zum Dianaweg, von dort nach Westen bis zur StraÃ e Zu den Fischteichen, dieser nach SÃ ¼den folgend bis zur BundesstraÃ e B 213, von dort entlang der BundesstraÃ e B 213 bis zur BundesstraÃ e B 72 Auffahrt Bethen, von dort entlang der B 72 nach Westen bis zur Resthauser StraÃ e, dieser sowie der StalfÃ ¶rdener StraÃ e nach Nordwesten folgend bis zum AmbÃ ¼hrener Weg, von dort nach SÃ ¼den bis zur Molberger StraÃ e, entlang dieser sowie der Cloppenburger StraÃ e nach Westen bis zur StraÃ e Bergfeld, von dort nach Nordosten bis zur StedingsmÃ ¼hler StraÃ e, von dort weiter nach Nordwesten entlang der StraÃ e Alter Heerweg bis zur StraÃ e Die Neuen KÃ ¤mpe, von dort nach SÃ ¼dwesten bis zur StraÃ e Im Weicher, von dort nach Norden bis zur StraÃ e Zum Dwergter Meer, entlang dieser nach Norden bis zur DorfstraÃ e, entlang dieser sowie der StraÃ e Am Kreuzberge nach Westen bis zur Lange StraÃ e, von dort nach Westen bis zum BrÃ ¼gger Weg, diesem sowie der StraÃ e Am Fernsehturm nach Nordwesten folgend bis zur Markhauser StraÃ e, dieser, der StraÃ e An der Riede sowie der HauptstraÃ e nach Norden folgend bis zum Ausgangspunkt an der EinmÃ ¼ndung der VorderthÃ ¼ler StraÃ e. 12.4.2017 Landkreis Cloppenburg Im Westen in der Stadt Friesoythe von der Kreuzung der BundesstraÃ e B 72 und der Ellerbrocker StraÃ e nach Nordosten Ã ¼ber die MoorstraÃ e bis zur Lange StraÃ e, entlang dieser, der BahnhofstraÃ e sowie der BarÃ eler StraÃ e nach Norden bis zur StraÃ e Neuland, entlang dieser sowie der StraÃ e In den KÃ ¤mpen nach Nordosten bis zur SchulstraÃ e, von dort nach Norden bis zur Altenoyther RingstraÃ e, von dort nach Osten bis zur StraÃ e Zu den KÃ ¤mpen, von dort nach Norden bis zum Barmweg, von dort nach Osten bis zum Buchweizendamm, entlang diesem nach Norden bis zum Wasserzug Lahe-Ableiter, diesem nach Norden folgend bis zur StraÃ e SÃ ¼dlicher KÃ ¼stenkanal, von dort nach Osten bis zur Kreisgrenze, dieser zunÃ ¤chst nach Osten und dann nach SÃ ¼den folgend bis zur Gemeindegrenze Garrel/Emstek, von dort entlang der Gemeindegrenzen Garrel/Emstek und Garrel/Cloppenburg zunÃ ¤chst nach SÃ ¼den und dann nach Westen bis zum Steinweg, weiter entlang des Steinwegs sowie der nÃ ¶rdlichen Waldgrenze Bether Fuhrenkamp nach Westen bis zum Garreler Weg, diesem sowie der Werner-Baumbach-StraÃ e nach Norden folgend bis zum Flugplatzweg, von dort nach SÃ ¼dwesten bis zur Garreler StraÃ e, von dort nach Norden bis zur StraÃ e GrÃ ¼ner Weg, diesem nach Westen folgend bis zur StraÃ e GrÃ ¼ne HÃ ¶he, von dort zunÃ ¤chst nach Nordwesten und dann nach SÃ ¼dwesten bis zur Friesoyther StraÃ e (B 72), von dort nach Nordwesten bis zum MÃ ¼hlenweg, entlang des MÃ ¼hlenweges nach Westen bis zum Petersfelder Weg, von dort nach Norden bis zum Drei-BrÃ ¼cken-Weg, von dort nach SÃ ¼dwesten bis zum nÃ ¶rdlichen Waldrand GietzhÃ ¶he, weiter nach Westen entlang des nÃ ¶rdlichen Waldrandes sowie des Weges GroÃ e Tredde bis zum WÃ ¶stenweg, diesem nach SÃ ¼den folgend bis zum Augustendorfer Weg, diesem, der Dwergter StraÃ e und der DorfstraÃ e nach Norden folgend bis zur StraÃ e Zum Herrensand, entlang dieser sowie der StraÃ e Am Herrensand nach Nordwesten bis zur MittelthÃ ¼ler StraÃ e, von dort nach Nordosten bis zur HasmoorstraÃ e, dieser nach Norden folgend bis zur MorgenlandstraÃ e, von dort nach Westen bis zur VorderthÃ ¼ler StraÃ e, dieser sowie dem Kalvestanger Damm nach Norden folgend bis zur StraÃ e Lange Tange, von dort nach Westen bis zur StraÃ e Sienmoorsdamm, dieser zunÃ ¤chst nach Norden und dann nach Nordwesten folgend bis zum Pehmertanger Damm, von dort nach Nordosten bis zum Pehmertanger Weg, diesem nach Norden folgend bis zur B 72, von dort entlang der B 72 nach Norden bis zum Ausgangspunkt an der Ellerbrocker StraÃ e. 12.4.2017 Landkreis Cloppenburg Im Nordwesten in Friesoythe vom Kreisverkehrsplatz Altenoyther StraÃ e/BÃ ¶seler StraÃ e/GrÃ ¼ner Hof entlang der Altenoyther StraÃ e nach Nordosten bis zur StraÃ e Wolfstanger Damm, von dort nach SÃ ¼dosten bis zur StraÃ e Riege-Wolfstange, von dort nach Nordosten bis zur Gemeindegrenze Friesoythe/BÃ ¶sel, entlang der Gemeindegrenze nach Nordosten bis zur Kreisgrenze am KÃ ¼stenkanal, von dort entlang der Kreisgrenze nach SÃ ¼den bis zur Autobahn A 29, von dort entlang der Autobahn A 29 bis zur Autobahnauffahrt Ahlhorn, von dort entlang der B 213 in westlicher Richtung bis zur KellerhÃ ¶her StraÃ e, dieser nach Norden folgend bis zur StraÃ e Bether Tannen, entlang dieser nach SÃ ¼dwesten bis zum Kanalweg, von dort nach SÃ ¼den bis zum Moorweg, diesem nach Norden folgend bis zur StraÃ e Am Dorfteich, von dort nach SÃ ¼dwesten bis zum Heideweg, von dort nach SÃ ¼den bis zur StraÃ e Bether Feldkamp, von dort nach SÃ ¼dosten bis zum Bether Ring, diesem nach Westen folgend bis zum KÃ ¤seweg, von dort nach Nordwesten bis zur StraÃ e BeesthÃ ¶he, dieser nach Westen folgend bis zum Garreler Weg, von dort nach SÃ ¼den bis zum BÃ ¼hrener Ring, entlang diesem nach Westen bis zur Friesoyther StraÃ e (B 72), von dort nach Norden bis zur sÃ ¼dlichen Waldgrenze der BÃ ¼hrener Tannen, von dort entlang der Waldgrenze nach SÃ ¼dwesten bis zum BÃ ¼hrener Ring, diesem nach Westen folgend bis zur StalfÃ ¶rdener StraÃ e, weiter entlang dieser nach Westen bis zum AmbÃ ¼hrener Weg, von dort nach SÃ ¼den bis zur Molberger StraÃ e, entlang dieser, der Cloppenburger StraÃ e, der Peheimer StraÃ e und der Lange StraÃ e weiter nach Westen bis zum BrÃ ¼gger Weg, entlang des BrÃ ¼gger Wegs sowie der StraÃ e Am Fernsehturm nach Nordosten bis zur Markhauser StraÃ e, dieser, der StraÃ e An der Riede, der HauptstraÃ e, dem Burendamm und dem Ellerbrocker Ring nach Norden folgend bis zur Friesoyther StraÃ e, dieser, der Ellerbrocker StraÃ e, der MoorstraÃ e, der KirchstraÃ e und der StraÃ e GrÃ ¼ner Hof nach Nordosten folgend bis zum Ausgangspunkt Kreisverkehrsplatz Altenoyther StraÃ e/BÃ ¶seler StraÃ e/GrÃ ¼ner Hof. 12.4.2017 Landkreis Cloppenburg Im Norden in Friesoythe von der EinmÃ ¼ndung der Blauen StraÃ e auf die BÃ ¶seler StraÃ e entlang der BÃ ¶seler StraÃ e nach SÃ ¼dosten bis zur StraÃ e SchlingshÃ ¶he, dieser nach Nordosten folgend bis zur StraÃ e Hinter SchlingshÃ ¶he, entlang dieser sowie der StraÃ e Cavens zunÃ ¤chst nach Norden und dann nach Osten bis zum KÃ ¼ndelweg, diesem nach Norden folgend bis zur StraÃ e Zu den JÃ ¼cken, von dort nach Nordwesten bis zur StraÃ e Riege-Wolfstange, dieser nach Nordosten folgend bis zur Gemeindegrenze Friesoythe/BÃ ¶sel, entlang dieser nach SÃ ¼dwesten bis zum Koppelweg, entlang diesem sowie der FeldstraÃ e nach SÃ ¼dosten bis zur StraÃ e Redau, von dort nach Nordosten bis zur StraÃ e An der Lahe, dieser nach SÃ ¼dosten folgend bis zur Vidamer StraÃ e, von dort nach Nordosten bis zur StraÃ e Am Wittenberg, von dort nach SÃ ¼dosten bis zur Fladderburger StraÃ e, von dort nach Nordosten bis zur StraÃ e Am Vehnemoor, von dort nach SÃ ¼dosten bis zur KorsorsstraÃ e, dieser nach Nordosten folgend bis zum Lutzweg, von dort nach SÃ ¼dosten bis zur HauptstraÃ e, von dort nach SÃ ¼dwesten bis zur Vehne, dieser nach SÃ ¼den folgend bis zur MoorstraÃ e, von dort nach Osten bis zum Wasserzug Benthullen Graben, diesem nach SÃ ¼den folgend bis zur StraÃ e Barkentange, von dort nach Nordosten bis zum DÃ ¼ffendamm, von dort nach SÃ ¼dosten bis zum Ottenweg, von dort nach SÃ ¼dwesten bis zur NikolausstraÃ e, dieser nach SÃ ¼dosten folgend bis zur Oldenburger StraÃ e, von dort nach Osten bis zum Garreler StraÃ e Wasserzug, diesem nach SÃ ¼den folgend bis zum GrundstÃ ¼ck Beverbrucher Damm 10, entlang der GrundstÃ ¼ckzufahrt nach Osten bis zum Beverbrucher Damm, diesem nach SÃ ¼den folgend bis zum Hasenweg, von dort nach Osten bis zum Wasserzug Krumme Riede, diesem nach SÃ ¼den folgend bis zur GroÃ enknetener StraÃ e, von dort nach Osten bis zur Kreisgrenze, dieser nach SÃ ¼den folgend bis zur Gemeindegrenze Garrel/Emstek, von dort nach SÃ ¼dwesten sowie weiter entlang der westlichen Waldgrenze Baumweg nach SÃ ¼den bis zur StraÃ e Am SchÃ ¼tzenplatz, dieser sowie dem Erlenweg nach SÃ ¼dwesten folgend bis zur Vehne, entlang dieser nach SÃ ¼dosten bis zur BundesstraÃ e B 213, entlang dieser, der Ahlhorner StraÃ e, der Bether StraÃ e und der OsterstraÃ e nach SÃ ¼dwesten bis zur StraÃ e Hofkamp, von dort weiter nach Westen entlang der StraÃ e Hofkamp, der RitterstraÃ e sowie des Ritzereiwegs bis zur BundesstraÃ e B 213, von dort nach SÃ ¼den bis zur Molberger StraÃ e, entlang dieser nach Nordwesten bis zum Fasanenweg, von dort nach SÃ ¼den bis zur StraÃ e Am Galgenmoor, von dort nach Westen bis zum Alten Schulweg, diesem nach SÃ ¼den folgend bis zum Molberger Weg, von dort nach Westen bis zur Gemeindegrenze Cloppenburg/Molbergen, entlang dieser nach SÃ ¼dwesten bis zur StraÃ e Vahrener Feld, von dort nach SÃ ¼dwesten bis zur Gemeindegrenze Cloppenburg/Molbergen, entlang dieser nach Westen bis zur Matrumer StraÃ e, von dort nach Norden bis zum Ermker Weg, entlang diesem, der StraÃ e Wittensand, der PiusstraÃ e und der StraÃ e Nordfeld weiter nach Westen bis zum Peheimer Damm, diesem sowie dem Ermker Damm nach Nordwesten folgend bis zur StraÃ e Kaspelhauk, von dort nach Nordosten bis zur GrÃ ¶nheimer StraÃ e, entlang dieser sowie der Vreesner StraÃ e nach Westen bis zur BischofsbrÃ ¼cker StraÃ e, dieser nach Norden folgend bis zur StraÃ e Zum HÃ ¼nengrab, von dort nach Westen bis zur Kreisgrenze, entlang der Kreisgrenze nach Norden bis zum Delschloot, von dort entlang der nÃ ¶rdlichen Waldgrenze des Eleonorenwaldes zunÃ ¤chst nach Nordosten und dann nach Osten bis zum Wasserzug Eleonoren Graben, diesem nach Norden folgend bis zur StraÃ e An der Hildenschlenke, entlang dieser sowie der StraÃ e BÃ ¶gel weiter nach Nordosten bis zur Neuvreesner StraÃ e, von dort nach Nordosten bis zur Friesoyther StraÃ e, von dort nach Norden bis zum Ellerbrocker Ring, entlang diesem zunÃ ¤chst nach Osten und dann nach Norden bis zum Sienmoorsdamm, von dort nach SÃ ¼dwesten bis zum Pehmertanger Damm, von dort nach Nordosten bis zum Pehmertanger Weg, von dort nach Norden bis zum Oldenburger Ring, diesem nach Nordosten folgend bis zur StraÃ e Zu den Weiden, von dort nach SÃ ¼dosten bis zur Blauen StraÃ e, von dort nach Norden bis zum Ausgangspunkt an der BÃ ¶seler StraÃ e. 14.4.2017 Landkreis Cloppenburg Im Norden in Mittelsten ThÃ ¼le von der Kreuzung ThÃ ¼ler StraÃ e (B72)/GlaÃ dorfer StraÃ e/KurfÃ ¼rstendamm entlang der ThÃ ¼ler StraÃ e nach Norden bis zur StraÃ e Am Haferberg, dieser nach Nordosten folgend bis zur Georg-Hoes-StraÃ e, von dort in sÃ ¼dwestlicher Richtung bis zur ThÃ ¼ler StraÃ e, dieser nach Nordosten folgend bis zum SÃ ¼dkamper Ring, dann entlang der StraÃ e SÃ ¼dkamper Ring nach Osten bis zur GlaÃ dorfer StraÃ e, von dort nach SÃ ¼dosten bis zum Richtweg, dann in nordÃ ¶stlicher Richtung bis zur StraÃ e Zum Windpark, dieser und dem Steinkampsweg nach SÃ ¼den folgend bis zur Gemeindegrenze, entlang der Gemeindegrenze nach Osten bis zur StraÃ e Zum Richtemoor, entlang dieser nach SÃ ¼den bis zur StraÃ e Zu den Auen, dieser und der Kaiforter StraÃ e in sÃ ¼dÃ ¶stlicher Richtung folgend bis zur HauptstraÃ e in Garrel, entlang dieser nach SÃ ¼den bis zur Petersfelder StraÃ e, dieser nach Westen folgend bis zur BahnhofstraÃ e, dieser und dem Buchenweg nach SÃ ¼den folgend bis zur StraÃ e Auf'm Halskamp, dieser nach Osten folgend bis zur Daimler-Benz-StraÃ e, von dort nach SÃ ¼den bis zur IndustriestraÃ e, entlang der IndustriestraÃ e nach SÃ ¼dosten bis zur Varrelbuscher StraÃ e, entlang dieser nach SÃ ¼dwesten bis zum Plattenweg, diesem nach Westen folgend bis zur SchmÃ ¤hlstraÃ e, dieser nach SÃ ¼den folgend bis zur Lindenallee in Falkenberg, von dort aus Ã ¼ber die Lindenallee, den GÃ ¼ldenweg, der StraÃ e Zum Verwuld und der StraÃ e Im Katzenberg nach Westen bis zur ThÃ ¼lsfelder Talsperre, von dort entlang des Ã ¶stlich der ThÃ ¼lsfelder Talsperre gelegenen EntwÃ ¤sserungskanals nach Nordwesten bis zur StraÃ e Am Stau, dieser und der StraÃ e Ã ber dem Worberg nach Norden folgend bis zur StraÃ e Im BirkengrÃ ¼n (beim Tierpark ThÃ ¼le), dieser zunÃ ¤chst nach Osten und dann nach Norden folgend zum KurfÃ ¼rstendamm, von dort zum Ausgangspunkt an der ThÃ ¼ler StraÃ e. 27.3.2017 to 4.4.2017 Landkreis Cloppenburg Im Norden in Vordersten ThÃ ¼le von der EinmÃ ¼ndung der StraÃ e Im Paarberger Wald auf die ThÃ ¼ler StraÃ e (B72) entlang der ThÃ ¼ler StraÃ e nach Norden bis zur StraÃ e Tegeler Tange, entlang dieser bis zum Querdamm, diesem in sÃ ¼dwestlicher Richtung folgend bis zur StraÃ e Am Haferberg, dieser nach Nordosten folgend bis zur Georg-Hoes-StraÃ e, von dort in sÃ ¼dÃ ¶stlicher Richtung bis zur ThÃ ¼ler StraÃ e, dieser nach Nordosten folgend bis zur DorfstraÃ e, entlang der DorfstraÃ e in sÃ ¼dÃ ¶stlicher Richtung bis zum GrundstÃ ¼ck DorfstraÃ e 5a, von dort entlang des Wasserzuges GlaÃ dorfer Graben nach Nordosten bis zur GlaÃ dorfer StraÃ e, entlang der GlaÃ dorfer StraÃ e, der Bahnlinie und der StraÃ e Zur BrÃ ¼cke nach SÃ ¼dosten bis zur ThÃ ¼ler StraÃ e, von dort nach Osten bis zur StraÃ e Eggershoop, dieser in sÃ ¼dlicher Richtung folgend bis zum ThÃ ¼lsfelder Weg, von dort nach Osten bis zur Petersfelder StraÃ e, dieser entlang nach Nordosten bis zum Moorweg, von dort nach SÃ ¼den bis zum Ahornweg, entlang des Ahornwegs in Ã ¶stlicher Richtung bis zur Falkenberger StraÃ e, dieser sowie der SchmÃ ¤hlstraÃ e nach SÃ ¼den folgend bis zur Lindenallee in Falkenberg, von dort aus entlang der Lindenallee und den GÃ ¼ldenweg bis zum Feldweg, welcher ca. 220 m nach der Kreuzung Lindenallee/Forstweg von SÃ ¼dwesten her auf den GÃ ¼ldenweg mÃ ¼ndet, dem Feldweg nach SÃ ¼dwesten folgend, weiter nach SÃ ¼dwesten entlang der nordwestlichen Waldgrenze sowie entlang des Kampwegs bis zur Friesoyther StraÃ e, von dort nach SÃ ¼dosten bis zum Petersfelder Weg, entlang des Petersfelder Weges sowie des Drei-BrÃ ¼cken-Weges nach SÃ ¼dwesten bis zum nÃ ¶rdlichen Waldrand GietzhÃ ¶he, weiter nach Westen entlang des nÃ ¶rdlichen Waldrandes sowie des Weges GroÃ e Tredde bis zum WÃ ¶stenweg, diesem nach SÃ ¼den folgend bis zum Augustendorfer Weg, diesem sowie der Dwergter StraÃ e nach Norden folgend bis zum Bernhardsweg, entlang des Bernhardswegs bis zur ThÃ ¼lsfelder StraÃ e, dieser nach Nordwesten folgend bis zur DorfstraÃ e, entlang der DorfstraÃ e, der StraÃ e Am Augustendorfer Weg und dem KurfÃ ¼rstendamm nach Norden bis zur StraÃ e Im Paarberger Wald von dort nach Nordosten bis zum Ausgangspunkt. 30.3.2017 to 9.4.2017 Landkreis Cloppenburg Im Westen in Mittelsten ThÃ ¼le von der Kreuzung ThÃ ¼ler StraÃ e (B72)/GlaÃ dorfer StraÃ e/KurfÃ ¼rstendamm entlang der GlaÃ dorfer StraÃ e und der ThÃ ¼ler StraÃ e nach Nordosten bis zum SÃ ¼dkamper Ring, diesem nach Osten folgend bis zur GlaÃ dorfer StraÃ e, von dort nach SÃ ¼dosten bis zum Richtweg, dann in nordÃ ¶stlicher Richtung bis zur StraÃ e Zum Windpark, von dort nach SÃ ¼dosten bis zum GlaÃ dorfer Graben, diesem nach Osten folgend bis zur Aue, von dort nach SÃ ¼den bis zum GrundstÃ ¼ck Garreler StraÃ e 48, von dort entlang dessen Zuwegung nach Osten bis zur Garreler StraÃ e, von dort nach SÃ ¼dosten bis zur Gemeindegrenze BÃ ¶sel/Garrel, entlang dieser nach Nordosten bis zum Lindenweg, diesem nach SÃ ¼dosten folgend bis zur Petersdorfer StraÃ e, von dort entlang der StraÃ e Hinterm Forde nach SÃ ¼dosten bis zur Nikolausdorfer StraÃ e, weiter entlang der StraÃ e Hinterm Esch nach SÃ ¼den bis zur Beverbrucher StraÃ e, dieser nach Osten folgend bis zur StraÃ e Schlichtenmoor, von dort nach SÃ ¼den bis zur JÃ ¤gerstraÃ e, entlang dieser nach SÃ ¼dwesten bis zur AmerikastraÃ e, von dort entlang der StraÃ e Langen Tange zunÃ ¤chst nach Westen bis zum Landweg, von dort nach SÃ ¼den bis zum Koppelweg, von dort nach Westen bis zur Bahnlinie, dieser nach SÃ ¼den folgend bis zur StraÃ e Zum Fischteich, dieser nach Westen folgend bis zur Garreler StraÃ e, von dort nach SÃ ¼den bis zur Lindenallee, entlang dieser und dem GÃ ¼ldenweg nach Westen bis zur Petersfelder StraÃ e, von dort entlang der StraÃ e Verwuld nach Westen bis zur Friesoyther StraÃ e (B72), dieser und der ThÃ ¼ler StraÃ e nach Norden folgend bis zum Ausgangspunkt an der Kreuzung ThÃ ¼ler StraÃ e (B72)/GlaÃ dorfer StraÃ e/KurfÃ ¼rstendamm. 2.4.2017 to 9.4.2017 Landkreis Cloppenburg Im SÃ ¼dwesten von der EinmÃ ¼ndung des Plattenwegs auf die Garreler StraÃ e/Varrelbuscher StraÃ e entlang des Plattenweges nach Westen bis zur Petersfelder StraÃ e, dieser nach Nordosten folgend bis zum ThÃ ¼lsfelder Weg, von dort nach Westen bis zur StraÃ e Eggershoop, dieser nach Norden folgend bis zur ThÃ ¼ler StraÃ e, von dort nach Westen bis zur StraÃ e Zur BrÃ ¼cke, dieser nach Norden folgend bis zur StraÃ e Zur ThÃ ¼ler Tange, von dort nach Osten bis zur GlaÃ dorfer StraÃ e, dann entlang der StraÃ e Zum Felde zunÃ ¤chst nach Norden und dann nach SÃ ¼dosten bis zur StraÃ e Zum Richtemoor, von dort weiter nach Osten entlang der StraÃ e Zu den Auen bis zum Wasserzug Bergaue, diesem sowie der GroÃ en Aue nach Norden folgend bis zur Gemeindegrenze Garrel/BÃ ¶sel, entlang der Gemeindegrenze nach Nordosten bis zur StraÃ e Im Schlatt, von dort entlang der StraÃ e Im Schlatt nach SÃ ¼dosten bis zur PeterstraÃ e, dieser zunÃ ¤chst nach Nordosten und dann nach SÃ ¼dosten folgend bis zur Oldenburger StraÃ e, von dort entlang der Oldenburger StraÃ e nach Nordosten bis zum Beverbrucher Damm, diesem nach SÃ ¼den folgend bis zur Tweeler StraÃ e, von dort entlang der Tweeler StraÃ e nach Osten bis zur Vehne, entlang der Vehne und des weiter nach SÃ ¼den verlaufenden Wasserzuges bis zur KiwittstraÃ e, dieser nach Westen folgend bis zum Plaggenweg, von dort entlang des Plaggenwegs nach SÃ ¼den bis zum GrundstÃ ¼ck Plaggenweg 9, von dort entlang des Weges nach Westen bis zum Wiesenweg, von dort nach Norden bis zum Heideweg, dann weiter entlang der Gemeindegrenze Garrel/Cloppenburg zunÃ ¤chst nach Norden und dann nach Westen bis zur StraÃ e Zum Fischteich, dieser weiter nach Westen folgend bis zur Garreler StraÃ e, von dort nach Norden bis zum Ausgangspunkt der EinmÃ ¼ndung des Plattenwegs auf die Garreler StraÃ e/Varrelbuscher StraÃ e. 2.4.2017 to 9.4.2017 Landkreis Cloppenburg Im Westen in Mittelsten ThÃ ¼le von der EinmÃ ¼ndung der StraÃ e Raffeldweg auf die Friesoyther StraÃ e (B 72) entlang des Raffeldwegs nach Osten bis zum Garreler Weg, von dort nach SÃ ¼dosten bis zur Gemeindegrenze Friesoythe/Garrel, entlang der Gemeindegrenze Friesoythe/Garrel sowie der Gemeindegrenze Garrel/BÃ ¶sel weiter nach Nordosten bis zum Lindenweg, diesem nach SÃ ¼den folgend bis zur Petersdorfer StraÃ e, von dort weiter nach SÃ ¼dosten entlang der StraÃ e Hinterm Forde bis zur StraÃ e Zum Auetal, dieser sowie dem PÃ ¶hlendamm nach Nordosten folgend bis zur Vehne, entlang der Vehne nach SÃ ¼dosten bis zur LetherfeldstraÃ e, von dort nach SÃ ¼dwesten bis zum WeiÃ dornweg, diesem nach SÃ ¼dosten folgend bis zur Beverbrucher StraÃ e, von dort nach Westen bis zur KellerhÃ ¶her StraÃ e, dieser nach SÃ ¼den folgend bis zum Weidenweg, entlang des Weidenwegs nach SÃ ¼dwesten bis zum Heideweg, von dort nach Nordwesten bis zur AmerikastraÃ e, dieser nach SÃ ¼dwesten folgend bis zur StraÃ e Zum Fischteich, von dort nach Westen bis zur WittenhÃ ¶her StraÃ e, dieser nach SÃ ¼den folgend bis zur StraÃ e AnhÃ ¶he, entlang dieser sowie der StraÃ e Effken HÃ ¶he weiter nach Westen bis zur StraÃ e Hoher Weg, von dort nach Norden bis zur Lindenallee, entlang dieser, dem GÃ ¼ldenweg sowie der StraÃ e Zum Verwuld weiter nach Westen bis zur Friesoyther StraÃ e (B 72), von dort entlang der Friesoyther StraÃ e und der ThÃ ¼ler StraÃ e nach Norden bis zum Ausgangspunkt an der StraÃ e Raffeldweg. 6.4.2017 to 12.4.2017 Landkreis Cloppenburg Im Westen in der Gemeinde BÃ ¶sel von der Kreuzung Garreler StraÃ e/JÃ ¤gerstraÃ e/SchÃ ¤ferstraÃ e entlang der SchÃ ¤ferstraÃ e nach Norden bis zur StraÃ e Neuland, dieser nach Westen folgend bis zur Fladderburger StraÃ e, von dort nach Nordosten bis zur StraÃ e Am Vehnemoor, dieser nach Nordwesten folgend bis zur Overlaher StraÃ e, von dort nach Nordwesten bis zum GrundstÃ ¼ck Overlaher StraÃ e 66, von dort in Ã ¶stlicher Richtung durch das Naturschutzgebiet am Wittenbergsdamm bis zur EinmÃ ¼ndung der StraÃ e Prinzendamm auf die Georg-Schumacher-StraÃ e, entlang dieser nach SÃ ¼dosten bis zur KorsorsstraÃ e, entlang der KorsorsstraÃ e nach Nordosten bis zum Lutzweg, diesem nach SÃ ¼dosten folgend bis zur HauptstraÃ e, entlang der HauptstraÃ e nach SÃ ¼dwesten bis zur Vehne, dieser nach SÃ ¼den folgend bis zum Wasserzug von Barken Tange, diesem zunÃ ¤chst nach Nordosten und dann nach SÃ ¼dosten folgend bis zum Birkhahnweg, diesem nach SÃ ¼dosten folgend bis zur NikolausstraÃ e, von dort nach SÃ ¼den bis zum PÃ ¶hlendamm, entlang des PÃ ¶hlendamms weiter nach SÃ ¼den bis zum Wasserzug vor der PeterstraÃ e, entlang des Wasserzugs nach SÃ ¼dwesten bis zur Vehne, dieser nach SÃ ¼den folgend bis zum PÃ ¶hlendamm und der Ã berlandleitung, dieser nach Westen folgend bis zur Gemeindegrenze Garrel/BÃ ¶sel, von dort entlang der StraÃ e Im Richtemoor nach Nordwesten bis zum Heideweg, diesem nach Norden folgend bis zur StraÃ e Am Hook, von dort nach Westen bis zur JÃ ¤gerstraÃ e, von dort nach Norden bis zum Ausgangspunkt an der Kreuzung Garreler StraÃ e/JÃ ¤gerstraÃ e/SchÃ ¤ferstraÃ e. 6.4.2017 to 12.4.2017 Landkreis Cloppenburg Im Westen in Mittelsten ThÃ ¼le von der Kreuzung ThÃ ¼ler StraÃ e (B72)/GlaÃ dorfer StraÃ e/KurfÃ ¼rstendamm entlang der GlaÃ dorfer StraÃ e und der ThÃ ¼ler StraÃ e nach Nordosten bis zur DorfstraÃ e, von dort nach SÃ ¼dosten bis zum GlaÃ dorfer Graben, diesem nach Nordosten folgend bis zur Aue, von dort nach SÃ ¼den bis zum GrundstÃ ¼ck Garreler StraÃ e 48, von dort entlang dessen Zuwegung nach Osten bis zur Garreler StraÃ e, von dort nach SÃ ¼dosten bis zur Gemeindegrenze BÃ ¶sel/Garrel, entlang dieser nach Nordosten bis zur StraÃ e Zum Kammerfeld, dieser nach SÃ ¼dosten folgend bis zur Petersdorfer StraÃ e, von dort nach Nordosten bis zur KammersandstraÃ e, dieser zunÃ ¤chst nach SÃ ¼dwesten und dann nach SÃ ¼den folgend bis zum PÃ ¶hlendamm, von dort nach Nordosten bis zur Vehne, dieser nach SÃ ¼dwesten folgend bis zur LetherfeldstraÃ e, entlang dieser nach SÃ ¼dwesten bis zum WeiÃ dornweg, von dort nach SÃ ¼dwesten bis zur StraÃ e Auf'm Esch, dieser nach SÃ ¼dwesten folgend bis zur StraÃ e Thoben Diek, von dort nach SÃ ¼dosten bis zur Beverbrucher StraÃ e, von dort nach Westen bis zur StraÃ e Schlichtenmoor, von dort nach SÃ ¼den bis zur StraÃ e Roslaes HÃ ¶he, dieser sowie der Allensteiner StraÃ e nach Westen folgend bis zur TannenkampstraÃ e, von dort nach SÃ ¼dosten bis zum GrundstÃ ¼ck TannenkampstraÃ e 44a, entlang des sÃ ¼dlich dieses GrundstÃ ¼ckes verlaufenden Weges, der auf die TannenkampstraÃ e mÃ ¼ndet, nach SÃ ¼dwesten bis zur AmerikastraÃ e, dieser nach SÃ ¼dosten folgend bis zur StraÃ e Langen Tange, dieser nach Westen folgend bis zum Landweg, von dort nach SÃ ¼den bis zum Koppelweg, von dort nach Westen bis zur Garreler StraÃ e, dieser nach SÃ ¼den folgend bis zur Lindenallee, entlang der Lindenallee zunÃ ¤chst nach Westen, dann nach Norden und dann nach Nordosten bis zur Petersfelder StraÃ e, von dort nach Nordwesten bis zur sÃ ¼dlichen Waldgrenze des Peterswaldes, entlang der sÃ ¼dlichen Waldgrenze weiter nach Westen bis zur ThÃ ¼ler StraÃ e (B 72), dieser nach Norden folgend bis zum Ausgangspunkt an der GlaÃ dorfer StraÃ e. 6.4.2017 to 12.4.2017 Landkreis Cloppenburg Im Westen in Mittelsten ThÃ ¼le von der Kreuzung ThÃ ¼ler StraÃ e (B 72)/KurfÃ ¼rstendamm/GlaÃ dorfer StraÃ e entlang der GlaÃ dorfer StraÃ e nach Nordosten bis zur Georg-Hoes-StraÃ e, von dort nach SÃ ¼dosten bis zur Robert-GlaÃ -StraÃ e, von dort nach Nordosten bis zur GlaÃ dorfer StraÃ e, entlang dieser sowie der Bahnlinie nach SÃ ¼dosten bis zur Varrelbuscher StraÃ e, von dort entlang dieser und der Garreler StraÃ e nach SÃ ¼den bis zur StraÃ e Moorriehen, von dort nach Nordwesten bis zum Tebben Damm, von dort nach SÃ ¼dwesten bis zur StraÃ e GrÃ ¼ne HÃ ¶he, dieser entlang zunÃ ¤chst nach Nordwesten und dann nach SÃ ¼dwesten bis zur Friesoyther StraÃ e (B 72), von dort nach Nordwesten bis zum MÃ ¼hlenweg, diesem sowie der StraÃ e NeumÃ ¼hlen nach SÃ ¼dwesten folgend bis zum NeumÃ ¼hler Weg, von dort weiter nach Westen bis zur StraÃ e Kleine Tredde, dieser, dem Augustendorfer Weg sowie dem Dwergter Weg zunÃ ¤chst nach Nordwesten und dann nach Norden folgend bis zum Bernhardsweg, diesem nach Nordosten folgend bis zur ThÃ ¼lsfelder StraÃ e, von dort nach Nordwesten bis zur DorfstraÃ e, dieser sowie der StraÃ e Am Augustendorfer Weg nach Norden folgend bis zur Soeste, dieser sowie dem Brandmoor Graben nach SÃ ¼dosten folgend bis zur ThÃ ¼ler StraÃ e (B 72), von dort nach Norden bis zum Ausgangspunkt an der Kreuzung ThÃ ¼ler StraÃ e (B 72)/KurfÃ ¼rstendamm/GlaÃ dorfer StraÃ e. 6.4.2017 to 14.4.2017 Zweckverband VeterinÃ ¤ramt JadeWeser Beginnend auf der Kreisgrenze zur Aurich im Schnittpunkt der B210 , der Kreisgrenze in nordwestlicher Richtung folgend bis Schnittpunkt mit Blomberger Weg , dem Blomberger Weg  Ã ¼ber HauptstraÃ e  in nÃ ¶rdlicher Richtung folgend bis Abzweig Linienweg . Dem Linienweg  in westlicher Richtung folgend bis Abzweig Frau-Ennichen-Hellmer Weg , dieser StraÃ e folgend in nÃ ¶rdlicher Richtung bis Kreuzung mit Esenser StraÃ e , der Esenser StraÃ e/Barkholter StraÃ e  in nordÃ ¶stlicher Richtung folgend bis Norder LandstraÃ e , der Norder LandstraÃ e/Dornumer StraÃ e  in Ã ¶stlicher Richtung folgend bis Kreuzung mit Auricher StraÃ e , der Auricher StraÃ e/L6  in nordÃ ¶stlicher Richtung folgend bis Abzweig Edenserlooger StraÃ e , der Edenserlooger StraÃ e/Werdumer Altengroden/Altfunnixsiel  in Ã ¶stlicher Richtung folgend bis B461 , der B461 in sÃ ¼dlicher Richtung folgend bis Abzweig Funnixer Riege , der Funnixer Riege/Berdumerriege/HÃ ¤uptlingsstraÃ e  in Ã ¶stlicher Richtung folgend bis L808 , der L808  in sÃ ¼dlicher Richtung folgend bis Schnittpunkt MÃ ¼hlentief , dem MÃ ¼hlentief  in sÃ ¼dwestlicher Richtung folgend bis Schnittpunkt mit Schenumer Leide , der Schenumer Leide  in sÃ ¼dÃ ¶stlicher Richtung folgend bis Schnittpunkt mit L813 , der L813  in Ã ¶stlicher Richtung folgend bis Kreuzung mit Rahdumer StraÃ e , der Rahdumer StraÃ e  folgend Ã ¼ber die Addenhausener StraÃ e  bis Kreuzung mit Klosterweg . Dem Klosterweg  in sÃ ¼dlicher Richtung folgend bis Abzweig Ginsterweg , dem Ginsterweg  folgend in sÃ ¼dlicher Richtung bis Schooster StraÃ e , der Schooster StraÃ e/FrieslandstraÃ e  in westlicher Richtung folgend bis Kreuzung mit der L11 , der L11  in sÃ ¼dlicher Richtung folgend bis B436 , der B436  in westlicher Richtung folgend bis Kreisgrenze Aurich, der Kreisgrenze in nÃ ¶rdlicher Richtung folgend bis Schnittpunkt mit der B210 . 10.4.2017 Zweckverband VeterinÃ ¤ramt JadeWeser Beginnend an der Kreisgrenze zu Aurich auf der B210 , der B210  in Ã ¶stlicher Richtung folgend bis Abzweig K51 , der K51  in nÃ ¶rdlicher Richtung folgend bis Abzweig Hieskebarg , der StraÃ e Hieskebarg  in Ã ¶stlicher Richtung folgend bis K16 , der K16  in sÃ ¼dlicher Richtung folgend bis Abzweig Lavay , der StaÃ e Lavay  in Ã ¶stlicher Richtung folgend bis Forstweg , dem Forstweg  in sÃ ¼dÃ ¶stlicher Richtung bis Abzweig BaumstraÃ e , der BaumstraÃ e  in sÃ ¼dÃ ¶stlicher Richtung folgend bis Abzweig Gasteck , der StraÃ e Gasteck  in sÃ ¼dlicher Richtung Ã ¼ber An der Weide , Angelsburger StraÃ e , Kreyenburg  bis B 210 , der B 210  in Ã ¶stlicher Richtung folgend bis Abzweig Heidlandsweg , dem Heidlandsweg  in sÃ ¼dlicher Richtung folgend bis Alter Postweg , dem Alten Postweg  in Ã ¶stlicher Richtung folgend bis Abzweig Schlipp , der StraÃ e Schlipp  in sÃ ¼dlicher Richtung folgend bis Lehmkuhlenweg , dem Lehmkuhlenweg  in Ã ¶stlicher Richtung Folgend bis B210 , der B210  in Ã ¶stlicher Richtung folgend bis Abzweig L11 , der L11  in sÃ ¼dlicher Richtung folgend bis Abzweig MÃ ¼ggenkruger StraÃ e , der MÃ ¼ggenkruger StraÃ e  in sÃ ¼dwestlicher Richtung folgend bis Abzweig KirmeerstraÃ e , der KirmeerstraÃ e  in sÃ ¼dwestlicher Richtung folgend Ã ¼ber Kirmeer  und Poggenfehner StraÃ e  bis MÃ ¼ggenkruger StraÃ e , der MÃ ¼ggenkruger StraÃ e  in westlicher Richtung Ã ¼ber Hohefeld  folgend bis Collrunger StraÃ e , der Collrunger StraÃ e  in westlicher Richtung folgend bis Kreisgrenze zu Aurich, der Kreisgrenze zu Aurich folgend bis Schnittpunkt mit B210 . 2.4.2017 to 10.4.2017 RHEINLAND-PFALZ Landkreis Bad DÃ ¼rkheim Im Landkreis Bad DÃ ¼rkheim die AuÃ engrenzen der Gemarkungen der Ortsgemeinden: Wattenheim, Hettenleidelheim, Tiefenthal, Ebertsheim, Laumesheim, Neuleiningen, Battenberg, Bobenheim a.B., Weisenheim a.B., Leistadt, Kallstadt, Bad DÃ ¼rkheim (Gemarkung 074351), Wachenheim a.d.W. und Weidenthal 1.4.2017 Landkreis Bad DÃ ¼rkheim Im Landkreis Bad DÃ ¼rkheim entlang der Kreisgrenze zum Donnersbergkreis im Nordwesten, entlang des Feldweges in Richtung SÃ ¼den die L 520 kreuzend, in Wattenheim An der Bleiche, Gabelung An der Bleiche bis Jakob-Ries-StraÃ e, Leininger StraÃ e, HochgerichtsstraÃ e, Speyerer StraÃ e, Leininger StraÃ e dem Feldweg folgend, den Rothenbach kreuzend, westlich des TrÃ ¤nkwoogs, sÃ ¼dlich des Gartenwoogs zur BurgstraÃ e, in Altleiningen die RingstraÃ e, HauptstraÃ e rechts in Richtung HÃ ¶ninger StraÃ e, der K 31 folgend, Richtung HÃ ¶ninger Hauptstr., weiter entlang der K 31, den Bachlauf im Kohltal folgend, ab Kohlbrunnen Richtung Wolfenthal, den Gemarkungsgrenzen folgend Richtung Einsiedlerbrunnen zur mittleren Isenach, dem Bachlauf der Isenach Richtung Nordwesten folgend, dem Tal weiter folgend Richtung Franzosental, dem Waldweg folgend Ã ¼ber die Bundesautobahn 6 Richtung Kreisgrenze zum Donnersberkreis im Nodosten folgend bis zum Ausgangspunkt. 23.3.2017 to 1.4.2017 Landkreis Donnersbergkreis Orts- und Stadtgemeinden: Eisenberg (Pfalz), Ramsen, Kerzenheim, Breunigweiler und Sippersfeld, sowie die Teile der Ortsgemeinde GÃ ¶llheim, die sÃ ¼dlich der Hochspannungsleitung (westlich der B 47) gelegen sind, insbesondere die Aussiedlung Auf der FÃ ¼llenweide  1.4.2017 Landkreis Kaiserslautern Die Gemarkungen der Ortsgemeinden, Neuhemsbach, Enkenbach-Alsenborn, Fischbach, Hochspeyer und Frankenstein 1.4.2017 SACHSEN Landkreis Vogtlandkreis Gemeinde Bad Brambach mit den Ortsteilen Bad Brambach, Hohendorf, BÃ ¤rendorf, SchÃ ¶nberg  die FlÃ ¤che zwischen der Landesgrenze zu Tschechien und der Bundeslandgrenze zu Bayern und der nÃ ¶rdlichen Begrenzungslinie im Vogtlandkreis  die nÃ ¶rdliche Begrenzung des Beobachtungsgebietes verlÃ ¤uft nÃ ¶rdlich von Bad Brambach und dessen Ortsteil Oberbrambach und schneidet auf HÃ ¶he der Kreuzung B 92/ Rohrbacher StraÃ e die B 92 2.4.2017 THÃ RINGEN Landkreis Greiz  In der Verwaltungsgemeinschaft WÃ ¼nschendorf die  Gemeinde EndschÃ ¼tz mit dem Ortsteil JÃ ¤hrig und dem Ortsteil Letzendorf  Gemeinde Gauern  Gemeinde Hilbersdorf ohne Ortsteil RuÃ dorf  Gemeinde Linda mit dem Ortsteil Pohlen  Gemeinde SeelingstÃ ¤dt mit dem Ortsteil Friedmanndorf und dem Ortsteil Zwirtzschen  Gemeinde WÃ ¼nschendorf mit den Ortsteilen Cronschwitz, Meilitz, Mildenfurth, Mosen, PÃ ¶sneck, Untitz, Veitsberg, Zossen, Zschorta  Stadt Weida mit den Ortsteilen Liebsdorf, SchÃ ¶mberg, Steinsdorf, SchÃ ¼ptitz  Gemeinde Berga mit den Ortsteilen Albersdorf, Clodra, Dittersdorf, Zickra, Eula, Kleinkundorf, Markersdorf, ObergeiÃ endorf, UntergeiÃ endorf, Tschirma, Wolfersdorf, GroÃ draxdorf, Wernsdorf, RÃ ¼Ã dorf  Gemeinde Harth-PÃ ¶llnitz mit den Ortsteilen Birkigt, Burkersdorf, Forstwolfersdorf, FrieÃ nitz, Grochwitz, KÃ ¶ckritz, KÃ ¶feln, Neundorf, NiederpÃ ¶llnitz, Nonnendorf, Rohna,  Gemeinde Zeulenroda-Triebes mit den Ortsteilen Triebes, Mehla, Kranich, Merkendorf, DÃ ¶rtendorf, Piesigitz, NiederbÃ ¶hmersdorf  Gemeinde WeiÃ endorf  Stadt Auma-Weidatal mit den Ortschaften GÃ ¶hren-DÃ ¶hlen mit den Ortsteilen DÃ ¶hlen, GÃ ¶hren, Staitz, Wiebelsdorf mit den Ortsteilen Pfersdorf, WÃ ¶hlsdorf  Gemeinde Langenwetzendorf mit PertelsmÃ ¼hle und den Ortsteilen Lunzig, Hain, Hainsberg, Kauern, NeuÃ ¤rgernis, GÃ ¶ttendorf, Naitschau, Zoghaus, Hirschbach, Nitschareuth  Stadt Greiz mit den Ortsteilen Gommla und Silberloch  Gemeinde NeumÃ ¼hle  Gemeinde Mohlsdorf-Teichwolframsdorf mit den Ortsteilen Zahderlehde, Sorge-Settendorf, Kleinreinsdorf 23.3.2017 Landkreis Greiz  Teichwitz  Clodra  Steinsdorf, nur die Wohnbebauung am Kuhberg  Neuhof  GrÃ ¤fenbrÃ ¼ck  Weida, Wohnbebauung zwischen Greizer StraÃ e ab EinmÃ ¼ndung TurmstraÃ e bis zur Fortuna  und Teichwitz  NattermÃ ¼hle  Dittersdorf  Horngrund  NeudÃ ¶rfel  HohenÃ ¶lsen  Wittchendorf  Wildetaube  Lunzig  Loitsch  Kauern, an der Talsperre Hohenleuben 14.3.2017 to 23.3.2017 Landkreis SÃ ¶mmerda Gemeinden Altenbeichlingen, Bachstedt, Battgendorf, Backleben, Beichlingen, Dielsdorf, Dermsdorf, Eckstedt, Ellersleben, Griefstedt, GroÃ brembach, GroÃ monra, GroÃ neuhausen, GroÃ rudestedt, Kleinbrembach, Kleinneuhausen, Kleinrudestedt, KÃ ¶lleda und KÃ ¶lleda-KiebitzhÃ ¶he, Kranichborn, Leubingen, Markvippach, Olbersleben, Ostramondra, Rohrborn, Schallenburg, Scherndorf, Scherndorf-SchÃ ¶nstedter Hof, Schillingstedt, SchloÃ vippach, Stadt SÃ ¶mmerda, Gemeinden SprÃ ¶tau, StÃ ¶dten, Tunzenhausen, Vogelsberg, Waltersdorf, WenigensÃ ¶mmern, WeiÃ ensee 29.3.2017 Landkreis SÃ ¶mmerda  Stadt SÃ ¶mmerda mit den Ortsteilen Orlishausen und Frohndorf 21.3.2017 to 29.3.2017 (b) the entries for France, Croatia and Italy is replaced by the following: Member State: France Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC Les communes suivantes dans le dÃ ©partement des DEUX-SEVRES AIFFRES AUGE AZAY-LE-BRULE BEAUVOIR-SUR-NIORT BESSINES BRULAIN CHAMPDENIERS-SAINT-DENIS CHAURAY CHERVEUX CLAVE COURS ECHIRE EXIREUIL FORS FRANCOIS FRONTENAY-ROHAN-ROHAN GERMOND-ROUVRE GRANZAY-GRIPT JUSCORPS LA BOISSIERE-EN-GATINE LA CHAPELLE-BATON LA CRECHE LA FOYE-MONJAULT LES FOSSES LES GROSEILLERS MARIGNY MAZIERES-EN-GATINE MOUGON NIORT PAMPLIE PRAHECQ SAINT-CHRISTOPHE-SUR-ROC SAINT-GELAIS SAINT-GEORGES-DE-NOISNE SAINT-LIN SAINT-MAIXENT-L'ECOLE SAINT-MARC-LA-LANDE SAINT-MARTIN-DE-BERNEGOUE SAINT-PARDOUX SAINT-ROMANS-DES-CHAMPS SAINT-SYMPHORIEN SAINTE-BLANDINE SAINTE-OUENNE SAIVRES SURIN VERRUYES VOUILLE 21.3.2017 Les communes suivantes dans le dÃ ©partement du GERS ARROUEDE AUSSOS AUX-AUSSAT BARCUGNAN BARRAN BARS BAZUGUES BELLOC-SAINT-CLAMENS BERDOUES BEZUES-BAJON BLOUSSON-SERIAN CABAS-LOUMASSES CASTELNAU-D'ANGLES CASTEX CLERMONT-POUYGUILLES CUELAS DUFFORT ESCLASSAN-LABASTIDE ESTIPOUY IDRAC-RESPAILLES L'ISLE-DE-NOE LAAS LABARTHE LABEJAN LAGARDE-HACHAN LAGUIAN-MAZOUS LALANNE-ARQUE LAMAZERE LE BROUILH-MONBERT LOUBERSAN LOURTIES-MONBRUN MANAS-BASTANOUS MANENT-MONTANE MARSEILLAN MASSEUBE MIELAN MIRAMONT-D'ASTARAC MIRANDE MIRANNES MONCASSIN MONCLAR-SUR-LOSSE MONLEZUN MONPARDIAC MONT-DE-MARRAST MONTAUT MONTESQUIOU MOUCHES PALLANNE PANASSAC PONSAMPERE PONSAN-SOUBIRAN POUYLEBON RICOURT RIGUEPEU SABAILLAN SADEILLAN SAINT-ARAILLES SAINT-ARROMAN SAINT-BLANCARD SAINT-CHRISTAUD SAINT-ELIX-THEUX SAINT-JUSTIN SAINT-MARTIN SAINT-MAUR SAINT-MEDARD SAINT-MICHEL SAINT-OST SAINTE-AURENCE-CAZAUX SAINTE-DODE SARRAGUZAN SAUVIAC SIMORRE TILLAC TOURNAN TRONCENS VIOZAN 28.3.2017 to 5.4.2017 BEAUMONT BERAUT CASSAIGNE CONDOM FOURCES GONDRIN LAGARDERE LARRESSINGLE LARROQUE-SUR-L'OSSE LAURAET MAIGNAUT-TAUZIA MANSENCOME MOUCHAN ROQUES VALENCE-SUR-BAISE 30.3.2017 BELMONT BOURROUILLAN CAMPAGNE-D'ARMAGNAC CASTEX-D'ARMAGNAC CASTILLON-DEBATS CRAVENCERES DEMU EAUZE ESPAS ESTANG LANNEMAIGNAN MANCIET MAULEON-D'ARMAGNAC MAUPAS MONGUILHEM MONLEZUN-D'ARMAGNAC PRENERON REANS SAINTE-CHRISTIE-D'ARMAGNAC SALLES-D'ARMAGNAC BECCAS 1.4.2017 to 9.4.2017 ARMENTIEUX ARMOUS-ET-CAU AUCH AUJAN-MOURNEDE BASSOUES BAZIAN BECCAS BELLEGARDE BETCAVE-AGUIN BETPLAN BIRAN BOUCAGNERES CADEILLAN CAILLAVET CALLIAN CAZAUX-D'ANGLES CAZAUX-VILLECOMTAL CHELAN COURTIES DURBAN ESPAON ESTAMPES FAGET-ABBATIAL GARRAVET GAUJAC GAUJAN GAZAX-ET-BACCARISSE HAGET JUILLAC LAMAGUERE LASSERAN LASSEUBE-PROPRE LAVERAET LOMBEZ MALABAT MARCIAC MASCARAS MEILHAN MONBARDON MONCORNEIL-GRAZAN MONFERRAN-PLAVES MONGAUSY MONLAUR-BERNET MONT-D'ASTARAC MONTADET MONTAMAT MONTEGUT-ARROS MONTIES ORBESSAN ORDAN-LARROQUE ORNEZAN PELLEFIGUE PEYRUSSE-GRANDE POUY-LOUBRIN SAINT-ELIX SAINT-JEAN-LE-COMTAL SAINT-JEAN-POUTGE SAINT-MARTIN-GIMOIS SAINT-SOULAN SAMARAN SANSAN SARAMON SARCOS SAUVETERRE SCIEURAC-ET-FLOURES SEISSAN SEMBOUES SEMEZIES-CACHAN SERE TACHOIRES TOURDUN TUDELLE VILLECOMTAL-SUR-ARROS CAUMONT 5.4.2017 AIGNAN ARBLADE-LE-BAS ARBLADE-LE-HAUT AURENSAN AVERON-BERGELLE BARCELONNE-DU-GERS BERNEDE BETOUS BOUZON-GELLENAVE CASTELNAVET CAUMONT CAUPENNE-D'ARMAGNAC CORNEILLAN GEE-RIVIERE LABARTHETE LANNE-SOUBIRAN LANNUX LAUJUZAN LE HOUGA LELIN-LAPUJOLLE LOUBEDAT LOUSSOUS-DEBAT LUPPE-VIOLLES MAGNAN MORMES NOGARO PERCHEDE PROJAN SABAZAN SAINT-GERME SAINT-GRIEDE SAINT-MARTIN-D'ARMAGNAC SEAILLES SEGOS SION SORBETS URGOSSE VERGOIGNAN ROQUEBRUNE 8.4.2017 to 16.4.2017 AYZIEU BASCOUS BRETAGNE-D'ARMAGNAC CASTELNAU D'AUZAN LABARRERE CAZAUBON CAZENEUVE COURRENSAN LAGRAULET-DU-GERS LANNEPAX LAREE LIAS-D'ARMAGNAC MARAMBAT MARGUESTAU MONCLAR MONTREAL MOUREDE NOULENS PANJAS RAMOUZENS ROQUEBRUNE VIC-FEZENSAC 9.4.2017 CANNET FUSTEROUAU GOUX MAULICHERES MAUMUSSON-LAGUIAN POUYDRAGUIN PRECHAC-SUR-ADOUR RISCLE SAINT-MONT SARRAGACHIES TARSAC TERMES-D'ARMAGNAC VIELLA 15.4.2017 to 23.4.2017 COULOUME-MONDEBAT LOUSLITGES LUPIAC MARGOUET-MEYMES PEYRUSSE-VIEILLE SAINT-PIERRE-D'AUBEZIES 16.4.2017 BEAUMARCHES CAHUZAC-SUR-ADOUR GALIAX IZOTGES JU-BELLOC LADEVEZE-RIVIERE LADEVEZE-VILLE LASSERADE PLAISANCE SAINT-AUNIX-LENGROS TASQUE TIESTE-URAGNOUX 23.4.2017 Les communes suivantes dans le dÃ ©partement des HAUTE-GARONNE BOULOGNE-SUR-GESSE LUNAX MONDILHAN MONTBERNARD MARTISSERRE 28.3.2017 to 5.4.2017 ANAN BALESTA BLAJAN BOISSEDE BOUDRAC CASSAGNABERE-TOURNAS CASTERA-VIGNOLES CAZARIL-TAMBOURES CHARLAS CIADOUX ESCANECRABE ESPARRON GENSAC-DE-BOULOGNE L'ISLE-EN-DODON LECUSSAN LESPUGUE LILHAC MARTISSERRE MIRAMBEAU MOLAS MONTESQUIEU-GUITTAUT MONTGAILLARD-SUR-SAVE MONTMAURIN NENIGAN PUYMAURIN SAINT-FERREOL-DE-COMMINGES SAINT-LARY-BOUJEAN SAINT-LAURENT SAINT-PE-DELBOSC SALERM SAMAN VILLENEUVE-LECUSSAN 5.4.2017 Les communes suivantes dans le dÃ ©partement des HAUTES-PYRENEES IBOS OROIX COUSSAN 22.3.2017 to 30.3.2017 ANTIN BERNADETS-DEBAT BONNEFONT BORDES BOUILH-DEVANT CAMPUZAN CLARAC COUSSAN ESTAMPURES FONTRAILLES FRECHEDE GALAN GALEZ GAUSSAN GONEZ GOUDON GUIZERIX HOURC LALANNE-TRIE LAPEYRE LARROQUE LASCAZERES LASLADES LHEZ LIBAROS LUBRET-SAINT-LUC LUBY-BETMONT LUSTAR MARQUERIE MAZEROLLES MONLONG MOULEDOUS OLEAC-DESSUS OSMETS OUEILLOUX OZON PEYRAUBE POUMAROUS POUYASTRUC PUNTOUS PUYDARRIEUX RECURT SABARROS SADOURNIN SENTOUS SINZOS SOUYEAUX TOURNAY TOURNOUS-DARRE TRIE-SUR-BAISE TROULEY-LABARTHE VIDOU VIDOUZE VILLEMBITS 28.3.2017 to 5.4.2017 ANDREST AZEREIX BORDERES-SUR-L'ECHEZ ESCAUNETS GARDERES GAYAN JUILLAN LAGARDE LAMARQUE-PONTACQ LANNE LOUEY LUQUET ODOS OSSUN OURSBELILLE PINTAC SAINT-LEZER SANOUS SIARROUY TALAZAC TARASTEIX TARBES 30.3.2017 ALLIER ANGOS ANSOST ARIES-ESPENAN ARNE ARTAGNAN ARTIGUEMY AUBAREDE AUREILHAN AURENSAN AURIEBAT BARBACHEN BARBAZAN-DEBAT BARBAZAN-DESSUS BARTHE BAZET BAZILLAC BAZORDAN BEGOLE BERNAC-DEBAT BERNAC-DESSUS BERNADETS-DESSUS BETBEZE BETPOUY BONNEMAZON BONREPOS BOUILH-PEREUILH BOULIN BOURS BUGARD BURG BUZON CABANAC CAHARET CAIXON CALAVANTE CAMALES CAMPISTROUS CASTELBAJAC CASTELNAU-MAGNOAC CASTELVIEILH CASTERA-LANUSSE CASTERA-LOU CASTERETS CASTILLON CAUBOUS CHELLE-DEBAT CHELLE-SPOU CHIS CIEUTAT CIZOS CLARENS COLLONGUES DEVEZE DOURS ESCONDEAUX ESTIRAC FRECHOU-FRECHET GENSAC GOURGUE HACHAN HITTE HOUEYDETS JACQUE LACASSAGNE LAFITOLE LAHITTE-TOUPIERE LALANNE LAMARQUE-RUSTAING LAMEAC LANESPEDE LANNEMEZAN LANSAC LARAN LARREULE LASSALES LESCURRY LESPOUEY LIAC LIZOS LOUIT LUC LUTILHOUS MANSAN MARSAC MARSEILLAN MASCARAS MAUBOURGUET MAUVEZIN MERILHEU MINGOT MONFAUCON MONLEON-MAGNOAC MONTASTRUC MONTGAILLARD MONTIGNAC MOUMOULOUS MUN NOUILHAN OLEAC-DEBAT ORGAN ORIEUX ORIGNAC ORLEIX PERE PEYRET-SAINT-ANDRE PEYRIGUERE PEYRUN PUJO RABASTENS-DE-BIGORRE REJAUMONT RICAUD SABALOS SAINT-SEVER-DE-RUSTAN SALLES-ADOUR SARIAC-MAGNOAC SARNIGUET SARRIAC-BIGORRE SARROUILLES SAUVETERRE SEGALAS SEMEAC SENAC SERE-RUSTAING SOMBRUN SOREAC SOUES TAJAN THERMES-MAGNOAC THUY TOSTAT TOURNOUS-DEVANT UGLAS UGNOUAS VIC-EN-BIGORRE VIELLE-ADOUR VIEUZOS VILLEFRANQUE VILLENAVE-PRES-BEARN VILLENAVE-PRES-MARSAC 5.4.2017 CASTELNAU-RIVIERE-BASSE HAGEDET MADIRAN SAINT-LANNE SOUBLECAUSE 15.4.2017 to 23.4.2017 CAUSSADE-RIVIERE HERES LABATUT-RIVIERE 23.4.2017 Les communes suivantes dans le dÃ ©partement des LANDES AIRE-SUR-L'ADOUR ARTASSENX BAHUS-SOUBIRAN BASCONS BORDERES-ET-LAMENSANS BOUGUE BOURDALAT BRETAGNE-DE-MARSAN CASTANDET CAZERES-SUR-L'ADOUR CLASSUN DUHORT-BACHEN EUGENIE-LES-BAINS GEAUNE GRENADE-SUR-L'ADOUR HONTANX LABASTIDE-D'ARMAGNAC LAGLORIEUSE LARRIVIERE-SAINT-SAVIN LATRILLE LE FRECHE LE VIGNAU LUSSAGNET MAURRIN MONTEGUT PECORADE PERQUIE PUJO-LE-PLAN RENUNG SAINT-CRICQ-VILLENEUVE SAINT-GEIN SAINT-MAURICE-SUR-ADOUR SORBETS 28.3.2017 to 5.4.2017 ARBOUCAVE ARGELOS AUBAGNAN BASSERCLES BATS BEYRIES BUANES CASTELNAU-TURSAN CASTELNER CLEDES FARGUES LACAJUNTE LAURET MANT MAURIES MIRAMONT-SENSACQ MONGET MONSEGUR MONTGAILLARD PAYROS-CAZAUTETS PEYRE PHILONDENX PIMBO POUDENX PUYOL-CAZALET SAINT-AGNET SAINT-LOUBOUER SAMADET SARRON URGONS VIELLE-TURSAN 1.4.2017 to 9.4.2017 BENQUET CAMPAGNE HAUT-MAUCO OUSSE-SUZAN SAINT-PERDON SAINT-YAGUEN SOLFERINO YGOS-SAINT-SATURNIN 4.4.2017 to 12.4.2017 ARTHEZ-D'ARMAGNAC BETBEZER-D'ARMAGNAC GAILLERES LACQUY LAGRANGE MAUVEZIN-D'ARMAGNAC MAZEROLLES MONT-DE-MARSAN SAINT-AVIT SAINT-JULIEN-D'ARMAGNAC SAINT-JUSTIN SAINTE-FOY VILLENEUVE-DE-MARSAN 5.4.2017 LACRABE MORGANX PARLEBOSCQ 9.4.2017 ARENGOSSE ARJUZANX BEYLONGUE BOOS CAMPET-ET-LAMOLERE ESCOURCE GAREIN GARROSSE GELOUX LESPERON LINXE LUGLON MORCENX ONESSE-LAHARIE RION-DES-LANDES SABRES SAINT-MARTIN-D'ONEY SAINT-MICHEL-ESCALUS SAINT-PIERRE-DU-MONT SINDERES UCHACQ-ET-PARENTIS BELUS 12.4.2017 AMOU ARSAGUE AUDIGNON AUDON AURICE BAIGTS BANOS BAS-MAUCO BASTENNES BEGAAR BELUS BENESSE-LES-DAX BENESSE-MAREMNE BERGOUEY BRASSEMPOUY CAGNOTTE CANDRESSE CAPBRETON CARCARES-SAINTE-CROIX CARCEN-PONSON CASSEN CASTEL-SARRAZIN CASTELNAU-CHALOSSE CASTETS CAUNA CAUNEILLE CAUPENNE CLERMONT COUDURES DOAZIT DONZACQ DUMES ESTIBEAUX EYRES-MONCUBE GAAS GAMARDE-LES-BAINS GARREY GAUJACQ GIBRET GOOS GOURBERA GOUSSE GOUTS HABAS HASTINGUES HAURIET HERM HEUGAS HINX HORSARRIEU JOSSE LABATUT LAHOSSE LALUQUE LAMOTHE LARBEY LAUREDE LE LEUY LESGOR LOUER LOURQUEN MAGESCQ MAYLIS MEILHAN MIMBASTE MISSON MONTAUT MONTFORT-EN-CHALOSSE MONTSOUE MOUSCARDES MUGRON NARROSSE NERBIS NOUSSE OEYREGAVE ONARD ORIST ORTHEVIELLE ORX OSSAGES OZOURT PEY PEYREHORADE POMAREZ PONTONX-SUR-L'ADOUR PORT-DE-LANNE POUILLON POYANNE POYARTIN PRECHACQ-LES-BAINS RIVIERE-SAAS-ET-GOURBY SAINT-AUBIN SAINT-CRICQ-CHALOSSE SAINT-ETIENNE-D'ORTHE SAINT-GEOURS-D'AURIBAT SAINT-GEOURS-DE-MAREMNE SAINT-JEAN-DE-LIER SAINT-JEAN-DE-MARSACQ SAINT-LON-LES-MINES SAINT-PANDELON SAINT-PAUL-LES-DAX SAINT-SEVER SAINT-VINCENT-DE-PAUL SARRAZIET SAUBUSSE SAUGNAC-ET-CAMBRAN SERRES-GASTON SORDE-L'ABBAYE SORT-EN-CHALOSSE SOUPROSSE SOUSTONS TALLER TARTAS TETHIEU TILH TOULOUZETTE VICQ-D'AURIBAT SAINT-CRICQ-DU-GAVE 15.4.2017 to 23.4.2017 ANGOUME ANGRESSE AZUR BIARROTTE BIAUDOS BONNEGARDE CASTAIGNOS-SOUSLENS CAZALIS DAX HAGETMAU LABASTIDE-CHALOSSE LABENNE LEON MARPAPS MEES MESSANGES MOMUY NASSIET OEYRELUY ONDRES SAINT-ANDRE-DE-SEIGNANX SAINT-BARTHELEMY SAINT-CRICQ-DU-GAVE SAINT-LAURENT-DE-GOSSE SAINT-MARTIN-DE-HINX SAINT-MARTIN-DE-SEIGNANX SAINT-VINCENT-DE-TYROSSE SAINTE-COLOMBE SAINTE-MARIE-DE-GOSSE SAUBION SAUBRIGUES SEIGNOSSE SERRESLOUS-ET-ARRIBANS SEYRESSE SIEST SOORTS-HOSSEGOR TERCIS-LES-BAINS TOSSE VIEUX-BOUCAU-LES-BAINS 23.4.2017 Les communes suivantes dans le dÃ ©partement du LOT-ET-GARONNE CALONGES CANCON LEYRITZ-MONCASSIN LOUGRATTE MONBAHUS MONVIEL MOULINET PUCH-D'AGENAIS RAZIMET SAINT-LEON SAINT-MAURICE-DE-LESTAPEL VILLEFRANCHE-DU-QUEYRAN FOURQUES-SUR-GARONNE 15.4.2017 to 23.4.2017 AIGUILLON AMBRUS ANZEX ARMILLAC BEAUGAS BOUDY-DE-BEAUREGARD BOURGOUGNAGUE BRUGNAC BUZET-SUR-BAISE CASSENEUIL CASTELNAUD-DE-GRATECAMBE CASTILLONNES CAUBEYRES CAUMONT-SUR-GARONNE COULX DAMAZAN DOUZAINS FARGUES-SUR-OURBISE FAUGUEROLLES FAUILLET FERRENSAC FOURQUES-SUR-GARONNE GONTAUD-DE-NOGARET GREZET-CAVAGNAN LA REUNION LA SAUVETAT-SUR-LEDE LABASTIDE-CASTEL-AMOUROUX LABRETONIE LAGRUERE LAPERCHE LAUZUN LAVERGNE LE MAS-D'AGENAIS LONGUEVILLE MONCLAR MONHEURT MONTASTRUC MONTAURIOL MONTAUT MONTIGNAC-DE-LAUZUN NICOLE PAILLOLES PINEL-HAUTERIVE SAINT-BARTHELEMY-D'AGENAIS SAINT-COLOMB-DE-LAUZUN SAINT-EUTROPE-DE-BORN SAINT-LEGER SAINT-PASTOUR SAINT-PIERRE-DE-BUZET SAINTE-GEMME-MARTAILLAC SAINTE-MARTHE SEGALAS SENESTIS SERIGNAC-PEBOUDOU TAILLEBOURG THOUARS-SUR-GARONNE TOMBEBOEUF TONNEINS TOURTRES VARES VERTEUIL-D'AGENAIS VILLEBRAMAR 23.4.2017 Les communes suivantes dans le dÃ ©partement des PYRENEES-ATLANTIQUES AAST BARZUN ESPOEY GER GOMER HOURS LIVRON LUCGARIER PONSON-DEBAT-POUTS PONSON-DESSUS 22.3.2017 to 30.3.2017 BASSILLON-VAUZE CORBERE-ABERES LASSERRE LEMBEYE LUC-ARMAU MONCAUP MONPEZAT SAMSONS-LION LESPOURCY 28.3.2017 to 5.4.2017 ANDOINS ANGAIS ARRIEN ARTIGUELOUTAN BAUDREIX BEDEILLE BENEJACQ BEUSTE BOEIL-BEZING BORDERES BORDES CASTEIDE-DOAT COARRAZE ESLOURENTIES-DABAN ESPECHEDE LABATMALE LAGOS LESPOURCY LIMENDOUS LOMBIA LOURENTIES MIREPEIX MONTANER NOUSTY PONTACQ SAINT-VINCENT SAUBOLE SEDZE-MAUBECQ SEDZERE SOUMOULOU CLARACQ 30.3.2017 ARGELOS ARGET ARZACQ-ARRAZIGUET ASTIS AUGA AURIAC BALIRACQ-MAUMUSSON BOUEILH-BOUEILHO-LASQUE BUROSSE-MENDOUSSE CARRERE CASTEIDE-CANDAU CASTETPUGON CLARACQ COSLEDAA-LUBE-BOAST COUBLUCQ DIUSSE GARLEDE-MONDEBAT GARLIN LABEYRIE LALONQUETTE LANNECAUBE LASCLAVERIES LEME MALAUSSANNE MASCARAAS-HARON MERACQ MIOSSENS-LANUSSE MONCLA MOUHOUS PORTET POULIACQ POURSIUGUES-BOUCOUE RIBARROUY SAINT-MEDARD SAULT-DE-NAVAILLES SEVIGNACQ TADOUSSE-USSAU TARON-SADIRAC-VIELLENAVE THEZE VIGNES PEYRELONGUE-ABOS 1.4.2017 to 9.4.2017 ABERE ANOYE ARRICAU-BORDES BALEIX BENTAYOU-SEREE CASTERA-LOUBIX CASTILLON (CANTON DE LEMBEYE) ESCURES GERDEREST LABATUT LAMAYOU LUCARRE MASPIE-LALONQUERE-JUILLACQ MAURE MOMY MONSEGUR PEYRELONGUE-ABOS BALANSUN 5.4.2017 ANOS ARGAGNON ARTHEZ-DE-BEARN AUBIN AURIONS-IDERNES BALANSUN BARINQUE BERNADETS BOUILLON BOURNOS CABIDOS CADILLON CAUBIOS-LOOS CONCHEZ-DE-BEARN DOUMY ESCOUBES FICHOUS-RIUMAYOU GABASTON GAROS GAYON GEUS-D'ARZACQ HAGETAUBIN HIGUERES-SOUYE LACADEE LALONGUE LARREULE LESPIELLE LONCON LOUVIGNY LUSSAGNET-LUSSON MAUCOR MESPLEDE MIALOS MOMAS MONASSUT-AUDIRACQ MONT-DISSE MONTAGUT MONTARDON MORLANNE NAVAILLES-ANGOS PIETS-PLASENCE-MOUSTROU POMPS RIUPEYROUS SAINT-ARMOU SAINT-CASTIN SAINT-JAMMES SAINT-JEAN-POUDGE SAINT-LAURENT-BRETAGNE SAUVAGNON SEBY SERRES-CASTET SIMACOURBE UZAN AROUE-ITHOROTS-OLHAIBY 9.4.2017 ABITAIN ANDREIN ANGOUS AROUE-ITHOROTS-OLHAIBY ARRAST-LARREBIEU ATHOS-ASPIS AUTEVIELLE-SAINT-MARTIN-BIDEREN BASTANES BETRACQ BIDACHE BUGNEIN BURGARONNE CAME CHARRE CHARRITTE-DE-BAS CHERAUTE CROUSEILLES ESCOS GURS L'HOPITAL-D'ORION L'HOPITAL-SAINT-BLAISE LABASTIDE-VILLEFRANCHE LEREN LICHOS MONCAYOLLE-LARRORY-MENDIBIEU NABAS ORAAS ORION ORRIULE PUYOO RAMOUS SAINT-GIRONS-EN-BEARN SAINT-PE-DE-LEREN SALIES-DE-BEARN SAMES SAUVELADE SAUVETERRE-DE-BEARN SUS AYDIE 15.4.2017 to 23.4.2017 ABIDOS AICIRITS-CAMOU-SUHAST AINHARP AMENDEUIX-ONEIX AMOROTS-SUCCOS ARANCOU ARAUJUZON ARAUX ARBERATS-SILLEGUE ARBOUET-SUSSAUTE AREN ARRAUTE-CHARRITTE ARROSES AUBOUS AUDAUX AUTERRIVE AYDIE BAIGTS-DE-BEARN BARCUS BARDOS BARRAUTE-CAMU BEHASQUE-LAPISTE BELLOCQ BERENX BERGOUEY-VIELLENAVE BERROGAIN-LARUNS BIRON BONNUT CARRESSE-CASSABER CASTAGNEDE CASTETBON CASTETIS CASTETNAU-CAMBLONG CASTETNER DOGNEN DOMEZAIN-BERRAUTE ESPES-UNDUREIN ESPIUTE ETCHARRY GABAT GERONCE GESTAS GEUS-D'OLORON GUICHE GUINARTHE-PARENTIES ILHARRE JASSES LA BASTIDE-CLAIRENCE LAA-MONDRANS LAAS LABETS-BISCAY LACQ LAGOR LAHONTAN LAHOURCADE LANNEPLAA LARRIBAR-SORHAPURU LAY-LAMIDOU LOHITZUN-OYHERCQ LOUBIENG LUCQ-DE-BEARN MASLACQ MASPARRAUTE MAULEON-LICHARRE MERITEIN MONT MONTFORT MOURENX NARP NAVARRENX OGENNE-CAMPTORT OREGUE ORTHEZ OS-MARSILLON OSSENX OSSERAIN-RIVAREYTE OZENX-MONTESTRUCQ PRECHACQ-JOSBAIG PRECHACQ-NAVARRENX RIVEHAUTE ROQUIAGUE SAINT-BOES SAINT-DOS SAINT-GLADIE-ARRIVE-MUNEIN SAINT-GOIN SALLES-MONGISCARD SALLESPISSE SARPOURENX SAUCEDE SUSMIOU TABAILLE-USQUAIN URT VIELLENAVE-DE-NAVARRENX VIODOS-ABENSE-DE-BAS 23.4.2017 Member State: Croatia Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC Dijelovi naselja Belovar Zlatarski, Brestovec OrehoviÃ ki, Grabe, Kebel, Lug OrehoviÃ ki, Lug PoznanoveÃ ki, Martinec OrehoviÃ ki, Orehovica, Poznanovec, Pustodol OrehoviÃ ki, VojniÃ  Breg i Zadravec u opÃ ini BedekovÃ ina, naselja Donja Stubica, Matenci, Gornja Podgora, Pustodol, Milekovo Selo, Donja Podgora i HiÃ ¾akovec u gradu Donja Stubica, naselja BanÃ ¡Ã ica, Brezje, Dobri Zdenci, Dubovec, Gornja Stubica, Gusakovec, Hum StubiÃ ki, JakÃ ¡inec, Modrovec, Orehova Gorica, Pasanska Gorica, RepiÃ evo Selo, Samci, Sekirevo Selo, Slani Potok, Sveti Matej, Ã agudovec, Vinterovec i Volavec u opÃ ini Gornja Stubica, naselje Donja Ã emnica u gradu Krapini, naselja ViÃ a Sela, Jurjevec, Klupci, Gregurovec, Maturovec, Vrtnjakovec, Oratje i Donje Vino u opÃ ini Krapinske Toplice, naselja Veliki Bukovec, Veliki Komor, Mali Bukovec, MaÃ e, Vukanci i Mali Komor u opÃ ini MaÃ e,, naselje Selnica, Marija Bistrica, Laz StubiÃ ki, GloboÃ ec, Podgorje BistriÃ ko, Tugonica, PodgraÃ e i Hum BistriÃ ki u opÃ ini Marija Bistrica, naselja Mihovljan i Frkuljevec Mihovljanski u opÃ ini Mihovljan, naselja Oroslavlje, Mokrice, KruÃ ¡ljevo selo, AndraÃ ¡evec i StubiÃ ka Slatina u gradu Oroslavlju, naselje Radoboj u opÃ ini Radoboj, naselja StubiÃ ke toplica, Strmec StubiÃ ki, Pila i Sljeme u opÃ ini StubiÃ ke Toplice, naselja Brezova, Ciglenica Zagorska, Donja PaÃ etina, Dukovec, Galovec ZaÃ retski, Klupci ZaÃ retski, Komor ZaÃ retski, Kozjak ZaÃ retski, Mirkovec, Pustodol ZaÃ retski, SekiriÃ ¡Ã e, Sveti KriÃ ¾ ZaÃ retje, Ã trucljevo, Ã valjekovec, Temovec, Vrankovec, ZavrÃ ¡je ZaÃ retsko i ZleÃ  u opÃ ini Sveti KriÃ ¾ ZaÃ retje, naselja JalÃ ¡je, Jezero KlanjeÃ ko, DruÃ ¾ilovec, Veliko TrgoviÃ ¡Ã e, DubrovÃ an u opÃ ini Veliko TrgoviÃ ¡Ã e, Bregi ZaboÃ ki, Grabrovec, GubaÃ ¡evo, JakuÃ ¡evec ZaboÃ ki, Lug ZaboÃ ki, Hum ZaboÃ ki, BraÃ ak, Pavlovec ZaboÃ ki, Prosenik GubaÃ ¡evski, Prosenik ZaÃ retski, Repovec, Zabok i TisaniÃ  Jarek u gradu Zaboku, naselja Cetinovec, Zlatar i Ratkovec u gradu Zlataru te naselja LovreÃ an i Zlatar Bistrica u opÃ ini Zlatar Bistrica u Krapinsko-zagorskoj Ã ¾upaniji koji se nalaze izvan podruÃ ja definiranog kao zaraÃ ¾eno podruÃ je te na podruÃ ju u obliku kruga radijusa deset kilometara sa srediÃ ¡tem na GPS koordinatama N 46,033855, E  15,96607333 13.4.2017 Dijelovi naselja Ã piÃ kovina, Dubrava ZaboÃ ka i Grdenci u gradu Zaboku, naselja BedekovÃ ina, KriÃ ¾anÃ e i Ã ½idovnjak u opÃ ini BedekovÃ ina, naselja Lepa Ves, HruÃ ¡evec i VuÃ ak u gradu Donja Stubica i naselja Kotarice u opÃ ini Sveti KriÃ ¾ ZaÃ retje koji se nalaze na podruÃ ju u obliku kruga radijusa tri kilometra sa srediÃ ¡tem na GPS koordinatama N 46,033855, E  15,96607333 5.4.2017 to 13.4.2017 Member State: Italy Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC  Comune di Volta Mantovana (MN): a sud dell'abitato di Bezzetti, Vinaldi e Pradetti  Comune di Marmirolo (MN): a nord di Corte Cantagallo  Comune di Valeggio sul Mincio (VR): a est del Monte Magrino  Comune di Villafranca di Verona (VR): a ovest di via Carlo Poma, Via De Amicis, via Gorizia, via dei Dossi, SP24, SP54  Comune Sommacampagna (VR): a ovest via Cappello, strada Staffalo, golf club Verona  Comune di Sona (VR): a ovest di strada LocalitÃ Casa Stefania, a sud di via Santini, a ovest di via Cason  Comune di Castelnuovo del Garda (VR): a ovest via Palazzina, via Crosara  Comune di Lazise (VR): a sud di Strada della Crosona, strada della Pelarola, a ovest di via Belvedere, a sud di via Marengo, a est di via Peschiera, a sud di strada del Capitel e strada dell'Orba  Comune di Peschiera del Garda (VR)  Comune di Ponti sul Mincio (MN): a nord di SP106, a nord di via Zigagnolo, di SP19, a nord-est di Cascina La Valle, di Monte Casale, di Cascina Marchino e di Campuzzo  Comune di Sirmione (BS): a sud di via Brescia  Comune di Desenzano del Garda (BS): a sud di via Francesco Agello, via Giuseppe di Vittorio, sud-est di via Benedetto Croce, a est di Pratomaggiore, a sud di strada LocalitÃ Montonale Basso, a sud di strada LocalitÃ Conta e via San Pietro  Comune di Pozzolengo (BS): a nord-ovest di torrente Redone e cascina Vagriolo  Comune di Lonato del Garda (BS): a sud-est di via Centenaro, di via Castel Venzago, via Petra Pizzola  Comune di Solferino  Comune di Cavriana (MN): a sud-ovest di SP18, Cascina Primavera e Cascina Sternera  Comune di Medole (MN): a nord-est SPex SS236  Comune di Guidizzolo (MN): a nord-est di SPex SS236, a est di Guido Rossa, a nord di strada San Martino, a est di via Claudio Monteverdi, a nord di via Sant'Andrea, a est di strada Zanina, via Marchionale 22.3.2017  Comune di Volta Mantovana (MN): a nord dell'abitato di Bezzetti, Vinaldi e Pradetti  Comune di Cavriana (MN): a est di SP18, Cascina Primavera e Cascina Sternera  Comune di Pozzolengo (MN): a sud-est di torrente Redone e cascina Vagriolo  Comune di Ponti sul Mincio (MN): a sud di SP106, a sud di via Zigagnolo, di SP19, a sud-ovest di Cascina La Valle, di Monte Casale, di Cascina Marchino e di Campuzzo 14.3.2017 to 22.3.2017  Comune di Valeggio sul Mincio (VR): a est del Monte Magrino, a nord LocalitÃ Corte Teresa, a ovest SR 249, a nord di LocalitÃ CÃ Verte  Comune Sommacampagna (VR): a ovest di via Tre Ponti, a nord di Via Cimitero, via XXIV Maggio, a ovest via Ossario, a ovest Strada Staffalo  Comune di Castelnuovo del Garda (VR): a sud di SR11, a ovest di via 11 aprile 1848, via Renaldo, via Spagnoi, a sud via Fontanon e strada della Crosona  Comune di Sona (VR): a sud A4 e a ovest di Via Segradi, via Belvedere, via CelÃ 23.3.2017 to 29.3.2017  Comune di Volta Mantovana (MN): a sud dell'abitato di Bezzetti, Vinaldi e Pradetti  Comune di Marmirolo (MN): a nord di Corte Cantagallo  Comune di Lazise (VR): a sud di Strada della Crosona, strada della Pelarola, a ovest di via Belvedere, a sud di via Marengo, a est di via Peschiera, a sud di strada del Capitel e strada dell'Orba  Comune di Peschiera del Garda (VR)  Comune di Ponti sul Mincio (MN): a nord di SP106, SP20, a ovest e a nord di SP19, a nord di Cascina Marchino e di Zona Campuzzo e Centrale termoelettrica  Comune di Sirmione (BS)  Comune di Desenzano del Garda (BS): a est SP572 e SP567  Comune di Pozzolengo (BS): a nord SP106, via Martiri Pozzolenghesi, a est e a nord di via Sirmione, a ovest di LocalitÃ Mondotella, a nord-ovest di SP13  Comune di Lonato del Garda (BS): a est della SP567, e via del Benaco  Comune di Castiglione delle Stiviere: a est di via Benaco, via Napoleone III, via Giuseppe Mazzini  Comune di Cavriana (MN): a ovest di SP8, via Georgiche, via Madonna della Porta, a sud-ovest della SP12, a sud di via Monte Pagano, strada Colli  Comune di Medole (MN): a est della SPex SS236, a sud-est di via Ca' Morino, via San Martino, a nord di via Pieve e via Matteotti, e a nord-est di via Guidizzolo  Comune di Solferino (MN)  Comune di Guidizzolo (MN) 29.3.2017  Comune di Ostiglia (MN): a sud di SP80, SP482,  Comune di Casaleone (VR): a est del fiume Tregnone  Comune di Gazzo Veronese (VR): a nord di via Frassino, via Olmo Maccari, via Dante, via FrescÃ , via Bocche, via Belvedere, Piazza Pradelle, via Rossini, a ovest di via San Pietro, via Piazza, via Chiesone, a nord via Selici, a ovest SP79  Comune di Legnago (VR): a ovest SP46, 46C  Comune di Cerea (VR): a sud della Ferrovia, via Barbugine, Via Campagnol e via Nuova  Comune di Concamarise (VR)  Comune di Sanguinetto (VR)  Comune di Salizzole (VR): a sud di via Castelletto, LocalitÃ Albero e Alberetto, via Pezzamaia, via Visegna, a est di Cabellina, via Campagnol, a sud di via Capitello  Comune di Nogara (VR)  Comune di SorgÃ (VR): a sud SP10  Comune di Villimpenta (MN)  Comune di Roccoferraro (MN): a est della SP30, SP33  Comune di Sustinente (MN)  Comune di Serravalle a Po (MN)  Comune di Quingentole (MN): a nord SP43  Comune di Pieve di Coriano (MN)  Comune di Revere (MN)  Comune di Borgofranco sul Po (MN): a ovest di via Brasile, a nord di via Arginino Bonizzo, via Arginino Masi  Comune di Melara (RO)  Comune di Bergantino (RO): a nord di via Guglielmo Oberdan, a ovest SP10, a nord SR482, a ovest di via Bugno 23.3.2017  Comune di Ostiglia (MN): a nord di SP80, SP482  Comune di Casaleone (VR): a ovest del fiume Tregnone  Comune di Gazzo Veronese (VR): a sud di via Frassino, via Olmo Maccari, via Dante, via FrescÃ , via Bocche, via Belvedere, Piazza Pradelle, via Rossini, a est di via San Pietro, via Piazza, via Chiesone, a sud via Selici, a est SP79 15.3.2017 to 23.3.2017  Comune di Ponti sul Mincio (MN): a sud di SP106, SP20, a est e a sud di SP19, a sud di Cascina Marchino e di Zona Campuzzo e Centrale termoelettrica  Comune di Pozzolengo (BS): a sud SP106, via Martiti Pozzolenghesi, a ovest e a sud di via Sirmione, a est di LocalitÃ Mondotella, a sud-est di SP13  Comune di Cavriana (MN): a est di SP8, via Georgiche, via Madonna della Porta, a nord est della SP12, a nord di via Monte Pagano, strada Colli 21.3.2017 to 29.3.2017  Comune di Monzambano (MN)  Comune di Volta Mantovana (MN): a nord dell'abitato di Bezzetti, Vinaldi e Pradetti  Comune di Valeggio sul Mincio (VR): a ovest del Monte Magrino 21.3.2017 to 29.3.2017  Comune di San DonÃ di Piave: a est di SS14, via Mario del Monaco e SS14var, a nord di via Tabina  Comune di Ceggia: a sud e a est di SS14, a sud di SP57-Via PrÃ di Levada  Comune di Torre di Mosto: a sud di SP57-via Confin, a ovest e a sud di Via dei Cinquanta, a ovest di SP57-Via Staffolo, a sud di via San Martino  Comune di Eraclea: a ovest di SP57-via Parada-via Vivaldi, a nord di Ponte Crepaldo e di SP53-via Morosini-viale Antonio Canova 22.3.2017 to 30.3.2017  Comune di San DonÃ di Piave: a ovest di SS14, via Mario del Monaco e SS14var, a sud di via Tabina  Comune di Ceggia: a nord e a ovest di SS14, a nord di SP57-Via PrÃ di Levada  Comune di Torre di Mosto: a nord di SP57-via Confin, a est e a nord di Via dei Cinquanta, a est di SP57-Via Staffolo, a nord di via San Martino  Comune di Eraclea: a est di SP57-via Parada-via Vivaldi, a sud di Ponte Crepaldo e di SP53-via Morosini-viale Antonio Canova  Comune di Cessalto  Comune di Noventa di Piave  Comune di Salgareda: a est di via Conche, a sud di SP66-via Provinciale, a sud di Campo di Pietra, a est di SP117  Comune di Chiarano: a est di SP117, a sud di via Roma e dell'abitato di Chiarano, a est di via Chiusurata  Comune di Motta di Livenza: a est di via Magnadola, a sud di via Cadamure, a sud e a ovest del Fiume Livenza  Comune di San Stino di Livenza  Comune di Annone Veneto: a sud dell'Autostrada A4  Comune di Caorle: a ovest del Fiume Livenza  Comune di Jesolo: a nord del Fiume Sile, di via Piave Vecchio, di SP42, di via Cristoforo Colombo  Comune di Musile di Piave: a nord-est di SS14var, a est di via Casera, via Croce, via Argine San Marco Superiore  Comune di Fossalta di Piave: a est di via Argine San Marco 30.3.2017  Comune di Vazzola (TV): a sud di via Cadorna, di Via XXV Luglio, a ovest di via Borgo Tonini, e a est di via Cadore Mare, a sud di via Bosco, a est di via Monticano, a est di via Luminaria, a est di via Generale Cantore, di via Monte Grappa;  Comune di Mareno di Piave (TV): a ovest di via San Pio X, via Distrettuale, a ovest della A27;  Comune di San Vendemiano (TV): a ovest della A27 e a nord-ovest della A28;  Comune di CodognÃ ¨ (TV): a est del Canale Il Ghebo;  Comune di San Polo di Piave (TV);  Comune di Cimadolmo (TV);  Comune di Maserada sul Piave (TV): a nord della SP57, della SP92, di via IV Novembre, di via Roma, di via Dolomiti;  Comune di Spresiano (TV): a nord della SP57, a est della ferrovia;  Comune di Nervesa della Battaglia (TV): a est della ferrovia;  Comune di Santa Lucia di Piave (TV);  Comune di Susegana (TV): a est del Ponte della Priula della SS13, a nord-est di via dei Pascoli, a est di via Maglio, a est di via del Bosco Gaio, a sud-est di via San Salvatore, a est di via Sottocroda, di via Monte Piatti, di via Morgante I °, a sud di via Val Longa;  Comune di San Pietro di Feletto (TV): a est di via Po, dell'abitato di Crevada, e a sud est dell'abitato di San Michele di Feletto, e a est di via Guizza, via Roma, SP164, a sud di via Castella SP37, e dell'abitato di Bagnolo (TV);  Comune di Conegliano (TV);  Comune di Colle Umberto (TV): a sud di via Roma, dell'abitato di Colle Umberto, di via San Rocco, via Dante Alighieri;  Comune di San Fior (TV);  Comune di Cordignano (TV): a sud di strada dei Campardi e a sud di via Trento;  Comune di Godega di Sant'Urbano (TV);  Comune di Orsago: a sud-ovest di via Camparnei, di via Giuseppe Garibaldi, di via Giuseppe Mazzini, di via Dante Alighieri, di Piazza Armando Diaz, di via Roma, di via Cesare Battisti;  Comune di Gaiarine (TV): a ovest di via Fratelli Rosselli, di via Bruna, a sud di Via Io Maggio, a ovest di via Gerardo da Camino, di via Ravanello, di via per Campomolino, di via per Gaiarine, a sud di via Abate Lorenzo Berlese, a ovest di via Campei;  Comune di PortobuffolÃ ¨ (TV): a ovest della zona Industriale Bastie;  Comune di MansuÃ ¨ (TV): a nord-ovest di via Rigole, a nord di via Cimitero Basalghelle, a ovest di via CornarÃ ¨, di via Basalghelle, di via per Oderzo;  Comune di Fontanelle (TV);  Comune di Oderzo (TV): a ovest di via Marchetti, di via Pordenone, della Sp15, di via Camaldolesi, a nord-ovest di via dei Peleoveneti, a nord-ovest  di via Fraine di Colfrancui, di via Fraine di FaÃ ¨, a nord di via Comunale Postumia di FaÃ ¨;  Comune di Ormelle (TV): a nord di via Bidoggia, a ovest di via Postioma, a nord di via Negrisia, di via Piave 17.4.2017  Comune di Vazzola (TV): a nord di via Cadorna, di via XXV Luglio, a est di via Borgo Tonini, e a ovest di via Cadore Mare, a nord di via Bosco, a ovest di via Monticano, a ovest di via Luminaria, a ovest di via Generale Cantore, di via Monte Grappa,  Comune di Mareno di Piave (TV): a est di via San Pio X, via Distrettuale, a est della A27  Comune di San Vendemiano (TV): a est A27e a sud della A28  Comune di CodognÃ ¨ (TV): a ovest del Canale Il Ghebo 9.4.2017 to 17.4.2017 (c) the entries for Austria, Poland and Romania are replaced by the following: Member State: Austria Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC Gemeinde Marchegg Gemeinde Weiden an der March 20.3.2017 Gemeinde Wien  Bezirke 1  20 und 23 10.4.2017 Member State: Poland Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC W wojewÃ ³dztwie podlaskim, obszar ograniczony, od pÃ ³Ã nocy  wzdÃ uÃ ¼ pÃ ³Ã nocnej granicy miejscowoÃ ci Krypno KoÃ cielne Ã ukiem w kierunku poÃ udniowo  wschodnim do drogi Ã Ã czÃ cej miejscowoÃ Ã  Krypno KoÃ cielne z miejscowoÃ ciÃ Ruda przecinajÃ c drogÃ od zachodniej strony miejscowoÃ ci Ruda; od wschodu  od drogi Ã Ã czÃ cej miejscowoÃ Ã  Krypno KoÃ cielne z miejscowoÃ ciÃ Ruda wzdÃ uÃ ¼ linii prostej w kierunku poÃ udniowym po wschodniej stronie brzegÃ ³w rzeki Jaskranki do pÃ ³Ã nocnej granicy miejscowoÃ ci GÃ ³ra; od poÃ udnia  od pÃ ³Ã nocnej granicy miejscowoÃ ci GÃ ³ra Ã ukiem w kierunku pÃ ³Ã nocno  zachodnim do drogi nr 671 przecinajÃ c drogÃ na poÃ udnie od miejscowoÃ ci Zygmunty; od zachodu  od drogi nr 671 w linii prostej w kierunku pÃ ³Ã nocnym do wschodniej granicy miejscowoÃ ci DÃ ugoÃ Ãka i nastÃpnie w kierunku wschodnim do miejscowoÃ ci Krypno KoÃ cielne. 16.3.2017 to 24.3.2017 W wojewÃ ³dztwie wielkopolskim od posesji nr 57 we wsi Chojnik w kierunku poÃ udniowo wschodnim do jazu na rzece Polska Woda koÃ o jazu, ktÃ ³ry znajduje siÃ na dziaÃ ce ewidencyjnej nr 346, nastÃpnie do drogi polnej na wysokoÃ ci poÃ owy dziaÃ ki ewidencyjnej nr 223 (KuÃ ºnica KÃ cka, gmina SoÃ nie), dalej podÃ Ã ¼ajÃ c na poÃ udnie do granic powiatu ostrowskiego z ostrzeszowskim przy zbiegu granic dziaÃ ek nr 257, 258 oraz dziaÃ ki nr 2 w powiecie oleÃ nickim, nastÃpnie od granicy powiatu ostrowskiego na styku dziaÃ ek nr 307, 3/1 oraz 313, kolejno linia przebiega do zabudowaÃ  we wsi Kocina dziaÃ ka ew. nr 86, kolejno do skrzyÃ ¼owania duktÃ ³w leÃ nych na Ã rodku dziaÃ ki 282 (obrÃb Kocina), nastÃpnie do zabudowaÃ  we wsi Chojniki nr posesji 77A, dziaÃ ka ewidencyjna nr 742, dalej do punktu poczÃ tkowego (Chojnik posesja nr 57). 16.3.2017 to 24.3.2017 W wojewÃ ³dztwie mazowieckim, w powiecie biaÃ obrzeskim w gminie Promna miejscowoÃ ci: Promna, AdamÃ ³w, Biejkowska Wola, FalÃcice, FalÃcice Wola, GÃ ³ry, FalÃcice Parcela, Kolonia Promna, StansÃ awÃ ³w. 17.3.2017 to 25.3.2017 W wojewÃ ³dztwie wielkopolskim, obszar ograniczony, od strony pÃ ³Ã nocnej: od punktu na drodze przy posesji nr 91 Biskupice Zabaryczne na dziaÃ ce ewidencyjnej. nr 395 (obrÃb ewidencyjny Biskupice Zabaryczne) linia obszaru biegnie po Ã uku w kierunku wschodnim do punktu na drodze na granicy powiatÃ ³w ostrzeszowskiego i ostrowskiego przy dziaÃ ce ewidencyjnej nr 64 przy posesji nr 135 Biskupice Zabaryczne i dalej przez punkt na drodze przy dziaÃ ce ewidencyjnej nr 55 miÃdzy posesjami nr 132 a 133 (Biskupice Zabaryczne) do punktu na drodze przy granicy dziaÃ ek nr 12 i 13 (obrÃb ewidencyjny Kaliszkowice OÃ obockie), a nastÃpnie po Ã uku do punktu na drodze przy granicy dziaÃ ek ewidencyjnych nr 410/1 i 410/11 przy posesji nr 62C (Kaliszkowice OÃ obockie). Od strony wschodniej: od punktu na drodze przy granicy dziaÃ ek ewidencyjnych nr 410/1 i 410/11 przy posesji nr 62C (Kaliszkowice OÃ obockie) linia obszaru biegnie w kierunku poÃ udniowym do punktu na drodze przy granicy dziaÃ ek nr 136 i 137 obrÃb Kaliszkowice Kaliskie i dalej do punktu na drodze przy posesji nr 134 (Kaliszkowice Kaliskie), a nastÃpnie do punktu na drodze wojewÃ ³dzkiej nr 447 przy na granicy lasu z dziaÃ kÃ ewidencyjnÃ nr 265/2 (obrÃb ewidencyjny PrzedborÃ ³w), dalej Ã ukiem do punktu na drodze przy granicy z dziaÃ kÃ ewidencyjnÃ nr 89 (obrÃb ewidencyjny KomorÃ ³w) przy granicy z lasem. Od strony poÃ udniowej: od punktu na drodze przy granicy z dziaÃ kÃ ewidencyjnÃ nr 89 (obrÃb ewidencyjny KomorÃ ³w) po Ã uku w kierunku zachodnim do punktu na skrzyÃ ¼owaniu drÃ ³g powiatowej z gminnÃ przy posesjach nr 66 i 66A (KomorÃ ³w), nastÃpnie do punktu na drodze wojewÃ ³dzkiej nr 447 w km 7+700 przy granicy dziaÃ ek ewidencyjnych 805 i 807 (obrÃb ewidencyjny Mikstat-Pustkowie) i dalej do punktu przeciÃcia drogi w miejscowoÃ ci Mikstat-Pustkowie z liniÃ sieci gazowej biegnÃ cej wzdÃ uÃ ¼ zachodniej granicy dziaÃ ki ewidencyjnej nr 981 (obrÃb ewidencyjny Mikstat-Pustkowie). Od strony zachodniej: od punktu przeciÃcia drogi w miejscowoÃ ci Mikstat-Pustkowie z liniÃ sieci gazowej biegnÃ cej wzdÃ uÃ ¼ zachodniej granicy dziaÃ ki ewidencyjnej nr 981 (obrÃb ewidencyjny Mikstat-Pustkowie) po Ã uku w kierunku pÃ ³Ã nocnym przez punkt na drodze powiatowej przy posesji nr 120 (KotÃ Ã ³w) do punktu na drodze przy posesji nr 7 (Stara WieÃ  powiat ostrowski) i dalej po Ã uku do punktu poczÃ tkowego. 17.3.2017 to 25.3.2017 W wojewÃ ³dztwie wielkopolskim, obszar ograniczony, od posesji nr 57 we wsi Chojnik w kierunku poÃ udniowo wschodnim do jazu na rzece Polska Woda koÃ o jazu, ktÃ ³ry znajduje siÃ na dziaÃ ce ewidencyjnej nr 346, nastÃpnie do drogi polnej na wysokoÃ ci poÃ owy dziaÃ ki ewidencyjnej nr 223 (KuÃ ºnica KÃ cka, gmina SoÃ nie), dalej podÃ Ã ¼ajÃ c na poÃ udnie do granic powiatu ostrowskiego z ostrzeszowskim przy zbiegu granic dziaÃ ek nr 257, 258 oraz dziaÃ ki nr 2 w powiecie oleÃ nickim, nastÃpnie od granicy powiatu ostrowskiego na styku dziaÃ ki nr 307, 3/1 oraz 313, kolejno linia przebiega do zabudowaÃ  we wsi Kocina dziaÃ ka ewidencyjna nr 86, kolejno do skrzyÃ ¼owania duktÃ ³w leÃ nych na Ã rodku dziaÃ ki nr 282 (obrÃb Kocina), nastÃpnie do zabudowaÃ  we wsi Chojniki numer posesji nr 77A, dziaÃ ka ewidencyjna nr 742, dalej do punktu poczÃ tkowego (Chojnik posesja nr 57). 18.3.2017 to 26.3.2017 W wojewÃ ³dztwie kujawsko-pomorskim, obszar ograniczony, od wschodu  wzdÃ uÃ ¼ wschodniej granicy miejscowoÃ ci BrÃ ³dzki, do drogi krajowej nr 62 Ã Ã czÃ cej KruszwicÃ z Radziejowem; od poÃ udnia  od drogi krajowej nr 62 w kierunku zachodnim przez Jezioro GopÃ o do drogi Ã Ã czÃ cej Baranowo z miejscowoÃ ciÃ Kruszwica; od poÃ udniowego zachodu  od drogi powiatowej Ã Ã czÃ cej KruszwicÃ z miejscowoÃ ciÃ Baranowo dalej wzdÃ uÃ ¼ poÃ udniowo  zachodnich granic miejscowoÃ Ã  Ã agiewniki do skrzyÃ ¼owania z drogÃ krajowÃ nr 62, nastÃpnie wzdÃ uÃ ¼ zachodniej granicy miejscowoÃ ci Kobylniki w kierunku pÃ ³Ã nocnym do Jeziora GopÃ o; od pÃ ³Ã nocy  od Jeziora GopÃ o w kierunku wschodnim do drogi Ã Ã czÃ cej KruszwicÃ z Ã ojewem, dalej wzdÃ uÃ ¼ poÃ udniowej granicy miejscowoÃ ci Karczyn, dalej w kierunku poÃ udniowo-wschodnim do miejscowoÃ ci BrÃ ³dzki. 17.3.2017 to 25.3.2017 W wojewÃ ³dztwie lubuskim, obszar ograniczony, od pÃ ³Ã nocy od przeciÃcia linii energetycznej z granicÃ gminy KoÃ ¼uchÃ ³w, dalej na poÃ udniowy wschÃ ³d wzdÃ uÃ ¼ linii energetycznej przecinajÃ c drogÃ nr 297 do przeciÃcia linii energetycznej z nieczynnÃ liniÃ kolejowÃ KoÃ ¼uchÃ ³w  Nowa SÃ ³l, dalej w linii prostej na poÃ udnie do rozwidlenia drÃ ³g Czciradz- KoÃ ¼uchÃ ³w SokoÃ Ã ³w, nastÃpnie na poÃ udniowy  zachÃ ³d wyÃ Ã czajÃ c wieÃ  Czciradz do przeciÃcia z drogÃ nr 283 i dalej w linii prostej na poÃ udniowy  zachÃ ³d do drogi nr 297 wzdÃ uÃ ¼ granicy miasta KoÃ ¼uchÃ ³w (wyÃ Ã czajÃ c wieÃ  Podbrzezie GÃ ³rne) przecinajÃ c drogÃ nr 296, potem w kierunku pÃ ³Ã nocno  zachodnim do skrzyÃ ¼owania drÃ ³g Mirocin GÃ ³rny  Bulin  KoÃ ¼uchÃ ³w, nastÃpnie w linii prostej w kierunku pÃ ³Ã nocnym do drogi nr 283, potem na pÃ ³Ã nocny-wschÃ ³d obejmujÃ c wieÃ  SÃ ocina w obszarze zapowietrzonym od strony pÃ ³Ã nocnej. W obszarze zapowietrzonym znajdujÃ siÃ miejscowoÃ ci poÃ oÃ ¼one w gminie KoÃ ¼uchÃ ³w: KoÃ ¼uchÃ ³w, Podbrzezie Dolne, SÃ ocina. 18.3.2017 to 26.3.2017 W wojewÃ ³dztwie wielkopolskim, obszar ograniczony, od strony pÃ ³Ã nocnej: od punktu na granicy powiatÃ ³w ostrowskiego i ostrzeszowskiego przy granicy lasu przy dziaÃ kach ew. nr 2610 i 2621 obrÃb ew. WielowieÃ  oraz dziaÃ ce ew. nr 10 obrÃb Ew. Biskupice Zabaryczne linia obszaru biegnie po Ã uku w kierunku wschodnim przez punkt na granicy powiatÃ ³w ostrowskiego i ostrzeszowskiego przy granicy lasu  dziaÃ ki ew. nr 2637 (obrÃb ew. WielowieÃ ), 30 i 31 (obrÃb ew. Kaliszkowice OÃ obockie) do punktu na skrzyÃ ¼owaniu drÃ ³g powiatowych 5582P i 5583P w m. Kaliszkowice OÃ obockie, przy posesjach 31, 142 i 141a);  od strony wschodniej: punktu na skrzyÃ ¼owaniu drÃ ³g powiatowych 5582P i 5583P w m. Kaliszkowice OÃ obockie linia obszaru biegnie w kierunku poÃ udniowym po Ã uku przez punkt na drodze gminnej przy granicy dziaÃ ek 227 i 228 (obrÃb Kaliszkowice Kaliskie) w rejonie posesji nr 60 i dalej przez dziaÃ kÃ ew. nr 270 posesja nr 140A obrÃb ew. Kaliszkowice Kaliskie do punktu na drodze wojewÃ ³dzkiej DW447 w km 11+300;  od strony poÃ udniowej: od punktu na drodze wojewÃ ³dzkiej DW447 w km 11+300 linia obszaru biegnie w kierunku zachodnim po Ã uku przez punkt na ul. SÃ owackiego posesja nr 13 dziaÃ ka ew. nr 1479/1 (obrÃb ew. Mikstat) i dalej przez punkt na drodze wojewÃ ³dzkiej DW447 przy dziaÃ ce ew. 1409 posesja ul. Grabowska 16 (Mikstat), nastÃpnie przez punkt na drodze przy posesji ul. Kaliska 15 (Mikstat) i dalej przez punkt na skrzyÃ ¼owaniu ulic Polnej, Torfowej i RÃ ³Ã ¼anej (Mikstat) do punktu na drodze przygraniczy dziaÃ ek ew. 204 i 205 (obrÃb ew. KotÃ Ã ³w);  od strony zachodniej: punktu na drodze przygraniczy dziaÃ ek ew. 204 i 205 (obrÃb ew. KotÃ Ã ³w) linia obszaru biegnie w kierunku pÃ ³Ã nocnym przez punkt na skrzyÃ ¼owaniu drÃ ³g powiatowej 5316P z drogÃ gminnÃ przy posesji KotÃ Ã ³w 122, nastÃpnie przez punkt na granicy powiatu ostrzeszowskiego i ostrowskiego (dz. ew. nr 60  obrÃb KotÃ Ã ³w, dz. ew. 1140 StrzyÃ ¼ew), i dalej przez punkt na drodze przy posesji Stara WieÃ  7 (powiat ostrowski) dalej przez punkt na drodze przy posesji Biskupice Zabaryczne 89 (powiat ostrzeszowski), do punktu poczÃ tkowego. 24.3.2017 to 1.4.2017 W wojewÃ ³dztwie lubuskim, obszar ograniczony, od drogi S 3 na 306 km Ã ukiem na pÃ ³Ã nocny  zachÃ ³d do drogi Konradowo  Ã ugi przecinajÃ c tÃ drogÃ na 2 km na zachÃ ³d od drogi S 3 (wyÃ Ã czajÃ c miejscowoÃ Ã  Ã ugi), nastÃpnie Ã ukiem na pÃ ³Ã nocny  wschÃ ³d do drogi S 3 na 301 km, nastÃpnie na pÃ ³Ã nocny  wschÃ ³d do drogi E 65 (dawna DK nr 3 Nowa SÃ ³l  Niedoradz) przecinajÃ c jÃ na wysokoÃ Ã  granicy miejscowoÃ ci Niedoradz (wyÃ Ã czajÃ c tÃ miejscowoÃ Ã ), dalej na wschÃ ³d do drogi OtyÃ   Bobrowniki (Lipowa) przecinajÃ c tÃ drogÃ na wysokoÃ ci cmentarza, potem na poÃ udniowy  wschÃ ³d do skrzyÃ ¼owania przedÃ uÃ ¼enia ulicy Moniuszki (OtyÃ ) po Ã uku z przedÃ uÃ ¼eniem ulicy Marii Konopnickiej (Modrzyca), otaczajÃ c od wschodu miejscowoÃ Ã  OtyÃ  i Modrzyca z ich wÃ Ã czeniem, nastÃpnie prosto na poÃ udnie, przecinajÃ c ul. PolnÃ na wschÃ ³d od Trzeciego Stawu do Czarnej Strugi, potem na poÃ udniowy  zachÃ ³d wzdÃ uÃ ¼ Czarnej Strugi przecinajÃ c ul. WodnÃ (Nowa SÃ ³l) i ul. ZielonogÃ ³rskÃ (Nowa SÃ ³l) do przeciÃcia Czarnej Strugi z ul. PrzemysÃ owÃ (Nowa SÃ ³l), nastÃpnie na pÃ ³Ã noc ul. PrzemysÃ owÃ do ronda ul. PrzemysÃ owej z ul. StarostawskÃ (Nowa SÃ ³l) potem prosto na zachÃ ³d do 306 km drogi S 3. W obszarze zapowietrzonym znajdujÃ siÃ nastÃpujÃ ce miejscowoÃ ci poÃ oÃ ¼one w powiecie nowosolskim:  czÃÃ Ã  miasta Nowa SÃ ³l na pÃ ³Ã noc od Czarnej Strugi do jej przeciÃcia z ul. PrzemysÃ owÃ , na pÃ ³Ã nocny wschÃ ³d ulicy PrzemysÃ owej od jej przeciÃcia z CzarnÃ StrugÃ do ronda ul. PrzemysÃ owej z ul. StarostawskÃ , na pÃ ³Ã noc od linii rondo ul. PrzemysÃ owa  ul. StarostawskÃ z 306 km S 3,  w gminie OtyÃ : caÃ y obszar miejscowoÃ ci: Konradowo, OtyÃ , Modrzyca, ZakÃcie. 28.3.2017 to 5.4.2017 W wojewÃ ³dztwie maÃ opolskim, obszar ograniczony, od strony pÃ ³Ã nocnej: w Krakowie od skrzyÃ ¼owania z ul. SkotnickÃ (drogÃ powiatowÃ nr 2234 K) wzdÃ uÃ ¼ ulic: Doktora JÃ ³zefa BabiÃ skiego, ZawiÃ ej (drogi powiatowej nr 2280 K), Borkowskej (drogi gminnej nr 602194 K), Fortecznej (drogi gminnej nr 602385 K), KÃ pielowej (drogi powiatowej nr 2236 K) do rzeki Wilgi; od strony wschodniej: od ulicy KÃ pielowej w Krakowie wzdÃ uÃ ¼ rzeki Wilgi do wschodniej granicy administracyjnej miejscowoÃ ci Lusina (gm. Mogilany) i dalej w kierunku poÃ udniowym wzdÃ uÃ ¼ tej granicy do ulicy Kwiatowej (drogi gminnej nr 600690 K) w miejscowoÃ ci Lusina. NastÃpnie przez ok. 180 m wzdÃ uÃ ¼ tej ulicy i dalej wzdÃ uÃ ¼ drogi lokalnej biegnÃ cej w kierunku poÃ udniowym przez ZieliÃ ski Las do poÃ udniowej granicy administracyjnej tej miejscowoÃ ci; od strony poÃ udniowej: od drogi lokalnej biegnÃ cej przez ZieliÃ ski Las wzdÃ uÃ ¼ poÃ udniowej i poÃ udniowo  zachodniej granicy administracyjnej miejscowoÃ ci Lusina, poÃ udniowej granicy administracyjnej miejscowoÃ ci Gaj (gm. Mogilany) i dalej wzdÃ uÃ ¼ potoku Rzepnik do poÃ udniowej granicy administracyjnej miejscowoÃ ci Brzyczyna (gm. Mogilany). NastÃpnie wzdÃ uÃ ¼ tej granicy i dalej w kierunku poÃ udniowym wzdÃ uÃ ¼ wschodniej granicy administracyjnej Skawiny (gm. Skawina) do ul. StanisÃ awa WyspiaÃ skiego (drogi powiatowej nr 2172 K) w tej miejscowoÃ ci; od strony zachodniej: w Skawinie wzdÃ uÃ ¼ ulic: StanisÃ awa WyspiaÃ skiego (drogi powiatowej nr 2172 K), Granicznej (drogi powiatowej nr 2174 K) do potoku Rzepnik i dalej wzdÃ uÃ ¼ tego potoku w kierunku pÃ ³Ã nocno  zachodnim do drogi krajowej nr 44. WzdÃ uÃ ¼ drogi krajowej nr 44 w kierunku pÃ ³Ã nocno  wschodnim i dalej wzdÃ uÃ ¼ drogi powiatowej nr 2234 K (ul. Skotnickiej) do ul. Doktora JÃ ³zefa BabiÃ skiego w Krakowie. 29.3.2017 to 6.4.2017 W wojewÃ ³dztwie wielkopolskim, obszar ograniczony od strony pÃ ³Ã nocnej: od punktu na drodze przy posesji nr 91 Biskupice Zabaryczne na dz. ew. nr 395 (obrÃb ewidencyjny Biskupice Zabaryczne) linia obszaru biegnie po Ã uku w kierunku wschodnim do punktu na drodze na granicy powiatÃ ³w ostrzeszowskiego i ostrowskiego przy dziaÃ ce ew. nr 64 przy posesji 135 Biskupice Zabaryczne, i dalej przez punkt na drodze przy dziaÃ ce ew. nr 55 miÃdzy posesjami 132 a 133 (Biskupice Zabaryczne) do punktu na drodze przy granicy dziaÃ ek 12 i 13 (obrÃb ew. Kaliszkowice OÃ obockie), a nastÃpnie po Ã uku do punktu na drodze przy granicy dziaÃ ek ew. 410/1 i 410/11 przy posesji nr 62C (Kaliszkowice OÃ obockie). Od strony wschodniej: od punktu na drodze przy granicy dziaÃ ek ew. 410/1 i 410/11 przy posesji nr 62C (Kaliszkowice OÃ obockie) linia obszaru biegnie w kierunku poÃ udniowym do punktu na drodze przy granicy dziaÃ ek 136 i 137 obrÃb Kaliszkowice Kaliskie i dalej do punktu na drodze przy posesji nr 134 (Kaliszkowice Kaliskie), a nastÃpnie do punktu na drodze wojewÃ ³dzkiej DW447 przy na granicy lasu z dziaÃ kÃ ew. nr 265/2 (obrÃb ew. PrzedborÃ ³w), dalej Ã ukiem do punktu na drodze przy granicy z dziaÃ kÃ ew. nr 89 (obrÃb ew. KomorÃ ³w) przy granicy z lasem. Od strony poÃ udniowej: od punktu na drodze przy granicy z dziaÃ kÃ ew. nr 89 (obrÃb ew. KomorÃ ³w) po Ã uku w kierunku zachodnim do punktu na skrzyÃ ¼owaniu drÃ ³g powiatowej z gminnÃ przy posesjach nr 66 i 66A (KomorÃ ³w), nastÃpnie do punktu na drodze wojewÃ ³dzkiej DW447 w km 7+700 przy granicy dziaÃ ek ew. 805 i 807 (obrÃb ew. Mikstat-Pustkowie) i dalej do punktu przeciÃcia drogi w miejscowoÃ ci Mikstat-Pustkowie z liniÃ sieci gazowej biegnÃ cej wzdÃ uÃ ¼ zachodniej granicy dziaÃ ki ew. 981 (obrÃb ew. Mikstat-Pustkowie). Od strony zachodniej: od punktu przeciÃcia drogi w miejscowoÃ ci Mikstat-Pustkowie z liniÃ sieci gazowej biegnÃ cej wzdÃ uÃ ¼ zachodniej granicy dziaÃ ki ew. 981 (obrÃb ew. Mikstat-Pustkowie) po Ã uku w kierunku pÃ ³Ã nocnym przez punkt na drodze powiatowej przy posesji nr 120 (KotÃ Ã ³w) do punktu na drodze przy posesji nr 7 (Stara WieÃ  powiat ostrowski) i dalej po Ã uku do punktu poczÃ tkowego. 1.4.2017 to 9.4.2017 W wojewÃ ³dztwie wielkopolskim, obszar ograniczony, od pÃ ³Ã nocy w kierunku wschodnim  od punktu na drodze przy dz. ew. 134, na zbiegu dziaÃ ek ewidencyjnych nr 4 oraz 3, kolejno podÃ Ã ¼ajÃ c liniÃ po Ã uku w kierunku wschodnim do punktu na drodze o nr ewidencyjnym 529, przy posesji oznaczonej nr porzÃ dkowym 54, ul. Lipowa, MasanÃ ³w (dz. 606, pow. ostrowski, gm. Sieroszewice, obrÃb MasanÃ ³w), nastÃpnie linia podÃ Ã ¼a po Ã uku do punktu na drodze dz. ew. 647, przy posesji oznaczonej nr porzÃ dkowym 4, ul. PoÃ udniowa, obrÃb MasanÃ ³w, kolejno linia podÃ Ã ¼a po Ã uku w kierunku poÃ udniowo-wschodnim do punktu na drodze polnej (skraj lasu, przy zbiegu dziaÃ ek 1458, 1678, 1675  pow. ostrowski, gm. Sieroszewice, obrÃb WielowieÃ ); od wschodu  od punktu na drodze leÃ nej, przy dz. ew. 2691, 2690, 2731, 2722 (pow. ostrowski, gm. Sieroszewice, obrÃb WielowieÃ ) linia biegnie do punktu na drodze przy posesji oznaczonej nr porzÃ dkowym 179  Kaliszkowice OÃ obockie (przy dz. ew. 828/1, pow. ostrzeszowski, gm. Mikstat, obrÃb Kaliszkowice OÃ obockie), kolejno linia podÃ Ã ¼a w kierunku zachodnim; od poÃ udnia  od punktu na drodze, przy posesji oznaczonej nr porzÃ dkowym 155, Kaliszkowice OÃ obockie linia biegnie po Ã uku do punktu na skrzyÃ ¼owaniu drÃ ³g przy posesji oznaczonej nr porzÃ dkowym 9, Kaliszkowice OÃ obockie, kolejno linia podÃ Ã ¼a po Ã uku w kierunku zachodnim do punktu na drodze (dz. ew. 462) przy dziaÃ ce ew. 405 (pow. ostrzeszowski, gm. Mikstat, obrÃb Kaliszkowice OÃ obockie), nastÃpnie linia biegnie przez poÃ udniowo-zachodni naroÃ ¼ny kraniec dz. ew. 233 (pow. ostrzeszowski, gm. Mikstat, obrÃb Biskupice Zabaryczne), dalej linia biegnie po Ã uku do punktu na drodze przy zbiegu dz. ew. 225 (droga), 212, 211/4 (pow. ostrzeszowski, gm. Mikstat, obrÃb Biskupice Zabaryczne), kolejno linia biegnie po Ã uku do punktu na drodze przy posesji oznaczonej nr porzÃ dkowym 116, Biskupice Zabaryczne (dz. 107, przy dz. 88, pow. ostrzeszowski, gm. Mikstat, obrÃb Biskupice Zabaryczne); od zachodu  od punktu na drodze przy posesji oznaczonej nr porzÃ dkowym 95, Biskupice Zabaryczne (dz. ew. 19, przy dz.17, pow. ostrzeszowski, gm. Mikstat, obrÃb Biskupice Zabaryczne) linia biegnie po Ã uku do punktu na skraju lasu przy zbiegu dz. ew. 1/5, 1/4, (pow. ostrzeszowski, gm. Mikstat, obrÃb Biskupice Zabaryczne), dz. 2610 (pow. ostrowski, gm. Sieroszewice, obrÃb WielowieÃ ), nastÃpnie linia biegnie w kierunku pÃ ³Ã nocno-wschodnim do punktu u zbiegu dz. ew. 2598, 2603, 2602, kolejno linia podÃ Ã ¼a po Ã uku do punktu na Ã rodku dziaÃ ki 2318 (pow. ostrowski, gm. Sieroszewice, obrÃb WielowieÃ ), dalej linia biegnie po Ã uku do punktu poczÃ tkowego. 7.4.2017 to 15.4.2017 W wojewÃ ³dztwie maÃ opolskim, obszar ograniczony, od strony pÃ ³Ã nocnej: od zachodniej granicy administracyjnej miejscowoÃ ci Borek Szlachecki wzdÃ uÃ ¼ drogi krajowej nr. 44 w kierunku pÃ ³Ã nocno-wschodnim do skrzyÃ ¼owania z drogÃ gminnÃ nr 600994K poÃ udniowÃ granicÃ Huty ZM SKAWINA S.A. do drogi wojewÃ ³dzkiej nr 953 w miejscowoÃ ci RzozÃ ³w wzdÃ uÃ ¼ rzeki Skawinka; od strony wschodniej: wschodniÃ granicÃ administracyjnÃ miejscowoÃ ci RadziszÃ ³w ulicami Kwiatowa, Podlesie do przeciÃcia z rzekÃ SkawinkÃ ; od strony poÃ udniowej: od pÃ ³Ã nocno-wschodniej granicy administracyjnej miejscowoÃ ci Wola Radziszowska drogÃ gminnÃ nr 601174K biegnÃ cej przez miejscowoÃ Ã  Wola Radziszowska w kierunku zachodnim drogÃ powiatowÃ nr 1786K oraz wzdÃ uÃ ¼ torÃ ³w kolejowych Skawina-Kalwaria Zebrzydowska w miejscowoÃ ci Podolany w kierunku pÃ ³Ã nocno-zachodnim do granicy administracyjnej gminy Kalwaria Zebrzydowska; od strony zachodniej: od rzeki MogiÃ ka zachodniÃ granicÃ administracyjnÃ miejscowoÃ ci Polanka Hallera w kierunku pÃ ³Ã nocnym do granicy administracyjnej miejscowoÃ ci KrzÃcin, drogÃ wojewÃ ³dzkÃ nr 953, potokiem SosnÃ ³wka w kierunku pÃ ³Ã nocnym drogÃ gminnÃ nr 601062K w miejscowoÃ ci KrzÃcin, drogÃ gminnÃ nr 601063K oraz drogÃ powiatowÃ nr 2171K do drogi gminnej nr 601217K do poÃ udniowej granicy administracyjnej miejscowoÃ ci Zelczyna, wzdÃ uÃ ¼ drogi gminnej nr 601046K i nr 600992K do drogi wojewÃ ³dzkiej nr 44 w miejscowoÃ ci Borek Szlachecki. 7.4.2017 to 15.4.2017 W wojewÃ ³dztwie podlaskim, obszar ograniczony, od pÃ ³Ã nocy  od pÃ ³Ã nocnej granicy miejscowoÃ ci Czechowizna Ã ukiem w kierunku poÃ udniowo  wschodnim do drogi nr 671 przecinajÃ c drogÃ na wysokoÃ ci pÃ ³Ã nocnej granicy miejscowoÃ ci Knyszyn, nastÃpnie w kierunku poÃ udniowym do wschodniej granicy miejscowoÃ ci ChraboÃ y; od wschodu  od wschodniej granicy miejscowoÃ ci ChraboÃ y w linii prostej w kierunku poÃ udniowym do drogi nr 65 przecinajÃ c drogÃ na wysokoÃ ci poÃ udniowej granicy miejscowoÃ ci KoziÃ ce i nastÃpnie w kierunku poÃ udniowym do zachodniej granicy miejscowoÃ ci GniÃ a, nastÃpnie Ã ukiem w kierunku poÃ udniowym przecinajÃ c drogÃ pomiÃdzy miejscowoÃ ciami Rybaki i JaworÃ ³wka, nastÃpnie po zachodniej stronie miejscowoÃ ci JaworÃ ³wka w linii prostej do pÃ ³Ã nocnej granicy miejscowoÃ ci ZÃ otoria; od poÃ udnia  od pÃ ³Ã nocnej granicy miejscowoÃ ci ZÃ otoria w linii prostej w kierunku zachodnim do miejscowoÃ ci Sawino i wzdÃ uÃ ¼ jej poÃ udniowej granicy do drogi nr 671 przecinajÃ c drogÃ na wysokoÃ ci Odkrywkowego ZakÃ adu GÃ ³rniczego w Tykocinie; od zachodu  od Odkrywkowego ZakÃ adu GÃ ³rniczego w Tykocinie w linii prostej w kierunku pÃ ³Ã nocno  zachodnim do miejscowoÃ ci Pentowo i wzdÃ uÃ ¼ jej zachodniej granicy w kierunku pÃ ³Ã nocnym, wzdÃ uÃ ¼ zachodniego brzegu rzeki NereÃ l, do miejscowoÃ ci Ã aziuki, nastÃpnie wzdÃ uÃ ¼ zachodniej granicy tej miejscowoÃ ci drogÃ do miejscowoÃ ci Ã »uki i nastÃpnie wzdÃ uÃ ¼ jej zachodniej granicy drogÃ leÃ nÃ w kierunku pÃ ³Ã nocnym do rzeki NereÃ l, nastÃpnie wzdÃ uÃ ¼ zachodniego brzegu rzeki przez miejscowoÃ Ã  Stare Bajki do pÃ ³Ã nocnej granicy miejscowoÃ ci Boguszewo, nastÃpnie w linii prostej w kierunku wschodnim do drogi nr 65 przecinajÃ c drogÃ na wysokoÃ ci miejscowoÃ ci Czechowizna. 24.3.2017 W wojewÃ ³dztwie wielkopolskim, obszar ograniczony, od pÃ ³Ã nocy: od boiska szkolnego w Granowcu ulica Odolanowska 19, w kierunku wschodnim do rozjazdu na dukcie leÃ nym przy dziaÃ ce ewidencyjnej nr 2078 z dziaÃ kÃ nr 2089, nastÃpnie do zabudowaÃ  pod lasem w miejscowoÃ ci Czarnylas (dziaÃ ka ew. nr 967), kolejno drogÃ z miejscowoÃ ci Czarnylas do miejscowoÃ ci HetmanÃ ³w nr 4, nastÃpnie w kierunku poÃ udniowo-wschodnim do granic powiatu ostrowskiego na poÃ Ã czeniu dziaÃ ek ew. nr 686 i 685/ 1 w obrÃbie Czarnylas oraz dziaÃ ki w powiecie ostrzeszowskim, obrÃb Szklarka Przygodzka nr 609. W powiecie ostrzeszowskim od granicy powiatu ostrowskiego przy dziaÃ ce ew. nr 686 w kierunku poÃ udniowo-wschodnim do zabudowaÃ  na dziaÃ ce ewidencyjnej nr 517 obrÃb Szklarka Przygodzka, nastÃpnie do zabudowaÃ  we wsi Jesiona dziaÃ ka ew. nr 66/1, nastÃpnie do zabudowaÃ  we wsi Szklarka MyÃ lniewska dziaÃ ka nr 237/1, nastÃpnie do zabudowaÃ  we wsi BierzÃ ³w gm. Kobyla GÃ ³ra dziaÃ ka ewidencyjna nr 356, kolejno do wsi MyÃ lniew gm. Kobyla GÃ ³ra posesja nr 49 (dziaÃ ka ew. nr. 296), dalej w linii prostej do zabudowaÃ  we wsi Ligota dziaÃ ka ew. nr 30/1, nastÃpnie przebiega do zabudowaÃ  we wsi Pisarzowice dziaÃ ka nr 382, kolejno od punktu na drodze SycÃ ³w-DziesÃ awice w miejscowoÃ ci KomorÃ ³w przy dziaÃ ce nr 125/3. PodÃ Ã ¼ajÃ c w kierunku zachodnim przez Ã rodek dziaÃ ki nr 55 dalej idÃ c na skraju lasu do poÃ udniowo-zachodniego naroÃ ¼nika dziaÃ ki nr 43. Dalej w linii prostej przez las do poÃ udniowego zejÃ cia dwÃ ³ch dziaÃ ek nr 311,322. Dalej w linii prostej do skrzyÃ ¼owania drÃ ³g oznaczonych, jako dziaÃ ki nr 141, 274, 275, 80 w woj. dolnoÃ lÃ skim. Od zachodu  podÃ Ã ¼ajÃ c na pÃ ³Ã noc od dziaÃ ki nr 245/2, 245/1 (powiat ostrowski, gmina SoÃ nie, obrÃb KonradÃ ³w). NastÃpnie w linii prostej do zabudowaÃ  JanisÃ awice nr 71, nastÃpnie dalej w kierunku pÃ ³Ã nocno-wschodnim do sÃ upa wysokiego napiÃcia znajdujÃ cego siÃ w pobliÃ ¼u posesji Szklarka Ã lÃ ska 1 (dziaÃ ka nr 480). NastÃpnie w linii prostej do rzeki Polska Woda przy dziaÃ ce nr 179. Dalej do punktu poczÃ tkowego (boisko szkolne Granowiec). 24.3.2017 W wojewÃ ³dztwie mazowieckim, w powiecie biaÃ obrzeskim: w gminie BiaÃ obrzegi miejscowoÃ ci: BiaÃ obrzegi, LeopoldÃ ³w, BrzeÃ ºce, Budy Brankowskie, Jasionna, KamieÃ , MikÃ ³wka, OkrÃglik, Pohulanka, Stawiszyn, Sucha, Szczyty, WojciechÃ ³wka, Brzeska Wola, Kolonia BrzeÃ ºce, DÃ brÃ ³wka; w gminie Stara BÃ otnica miejscowoÃ Ã  PÃ gowiec; w gminie Promna miejscowoÃ ci: BiejkÃ ³w, Broniszew, DaltrozÃ ³w, Domaniewice, StrupiechÃ ³w, Karolin, Lekarcice, Lisew, MaÃ a WieÃ , Lekarcice Nowe, Olkowice, Olszany, OsuchÃ ³w, Pacew, PelinÃ ³w, Piekarty, Sielce PiotrÃ ³w, Pnie, Przybyszew, RykaÃ y, Lekarcice Stare, Wola Braniecka, Zbrosza MaÃ a, HelenÃ ³w, JadwigÃ ³w; w gminie WyÃ mierzyce miejscowoÃ ci: KorzeÃ , Klany, KoÃ ¼uchÃ ³w, Redlin, Witaszyn, WÃ ³lka KoÃ ¼uchowska; w gminie RadzanÃ ³w miejscowoÃ Ã  Branica; w gminie Stromiec miejscowoÃ ci: Ducka Wola, Niedabyl, Pokrzywna, Stromiec, Wola Stromiecka, Mokry Las, Stara WieÃ , Pietrusin, PirÃ ³g (prawa strona od drogi powiatowej nr 1127W w kierunku na Bobrek). W powiecie grÃ ³jeckim: w gminie Goszczyn miejscowoÃ ci: Goszczyn, DÃ ugowola, Nowa DÃ ugowola, JÃ ³zefÃ ³w, Kolonia BÃ dkÃ ³w; w gminie Jasieniec miejscowoÃ ci: Ã ychÃ ³w, MichaÃ Ã ³wka, LeÃ ¼ne, Trzcianka, Zbrosza DuÃ ¼a, KoziegÃ owy, PrzydrÃ ³Ã ¼ek, Dobra Wola, Orzechowo, Wierzchowina; w gminie Mogielnica miejscowoÃ Ã  DÃbnowola, w gminie Warka miejscowoÃ ci: Wola Palczewska, Palczew-Parcele, BoÃ cza, MichaÃ Ã ³w  Parcele, MichaÃ Ã ³w Dolny, MichaÃ Ã ³w GÃ ³rny, Budy MichaÃ owskie, BrankÃ ³w. 25.3.2017 W wojewÃ ³dztwie wielkopolskim, obszar ograniczony, od strony pÃ ³Ã nocnej: od punktu na ul. Ostrowskiej w miejscowoÃ ci Sieroszewice (powiat ostrowski) przy posesji nr 129 linia obszaru biegnie po Ã uku w kierunku wschodnim do punktu na drodze wojewÃ ³dzkiej nr 450 przy posesji nr 8 (MÃ ynik), nastÃpnie dalej do punktu na drodze przy granicach dziaÃ ek nr 58 i 59 przy posesjach nr 8 i 7 (obrÃb ew. Biernacice). Od strony wschodniej: od punktu na drodze przy granicach dziaÃ ek ew. nr 58 i 59 przy posesjach nr 8 i 7 (obrÃb ew. Biernacice) linia obszaru biegnie do Ã uku w kierunku poÃ udniowym przez punkt na granicy powiatÃ ³w ostrowskiego i ostrzeszowskiego na rzece ProÃ nie koÃ o dziaÃ ki ew. nr 1 (obrÃb ew. GrabÃ ³w nad ProsnÃ ) do punktu na moÃ cie drogi wojewÃ ³dzkiej nr 449 nad MÃ ynÃ ³wkÃ , nastÃpnie do punktu na skrzyÃ ¼owaniu drogi wojewÃ ³dzkiej z drogÃ dojazdowÃ do posesji nr 18 w miejscowoÃ ci Smolniki i dalej po Ã uku do punktu na skrzyÃ ¼owaniu drogi wojewÃ ³dzkiej nr 449 z drogÃ poÃ ¼arowÃ nr 1. Od strony poÃ udniowej: od punktu na skrzyÃ ¼owaniu drogi wojewÃ ³dzkiej nr 449 z drogÃ poÃ ¼arowÃ nr 1 linia obszaru biegnie w kierunku zachodnim do punktu na drodze powiatowej przy znaku drogowym D-42 oraz z nazwÃ miejscowoÃ ci PotaÃ nia, nastÃpnie do punktu na strzeÃ ¼onym przejeÃ ºdzie kolejowym (miÃdzy peronami) w ciÃ gu drogi gminnej w miejscowoÃ ci NiedÃ ºwiedÃ º i biegnie dalej tÃ liniÃ kolejowÃ po strzeÃ ¼onego przejazdu kolejowego w miejscowoÃ ci Antonin (powiat ostrowski) w ciÃ gu drogi wojewÃ ³dzkiej nr 447, nastÃpnie do punktu na drodze przy dziaÃ kach ew. nr 1097, 1098 (obrÃb ew. Przygodzice). Od strony zachodniej: od punktu na drodze przy dziaÃ kach ew. nr 1097, 1098 (obrÃb ew. Przygodzice) linia obszaru biegnie w kierunku pÃ ³Ã nocnym po Ã uku do punktu na drodze przy posesji nr 8 w miejscowoÃ ci Westrza i biegnie dalej po Ã uku do punktu poczÃ tkowego. 25.3.2017 W wojewÃ ³dztwie wielkopolskim, obszar ograniczony, od pÃ ³Ã nocy: od boiska szkolnego w Granowcu ulica Odolanowska 19, w kierunku wschodnim do rozjazdu na dukcie leÃ nym przy dziaÃ ce ewidencyjnej nr 2078 z dziaÃ kÃ nr 2089, nastÃpnie do zabudowaÃ  pod lasem w miejscowoÃ ci Czarnylas (dziaÃ ka ew.nr 967), kolejno drogÃ z miejscowoÃ ci Czarnylas do miejscowoÃ ci HetmanÃ ³w nr 4, nastÃpnie w kierunku poÃ udniowo-wschodnim do granic powiatu ostrowskiego na poÃ Ã czeniu dziaÃ ek ew. nr 686 i 685/ 1 w obrÃbie Czarnylas oraz dziaÃ ki w powiecie ostrzeszowskim, obrÃb Szklarka Przygodzka nr 609. W powiecie ostrzeszowskim od granicy powiatu ostrowskiego przy dziaÃ ce ew. nr 686 w kierunku poÃ udniowo-wschodnim do zabudowaÃ  na dziaÃ ce ewidencyjnej nr 517 obrÃb Szklarka Przygodzka, nastÃpnie do zabudowaÃ  we wsi Jesiona dziaÃ ka ew. nr 66/1, nastÃpnie do zabudowaÃ  we wsi Szklarka MyÃ lniewska dziaÃ ka nr 237/1, nastÃpnie do zabudowaÃ  we wsi BierzÃ ³w gm. Kobyla GÃ ³ra dziaÃ ka ewidencyjna nr 356, kolejno do wsi MyÃ lniew gm. Kobyla GÃ ³ra posesja nr 49 (dziaÃ ka ew. nr. 296), dalej w linii prostej do zabudowaÃ  we wsi Ligota dziaÃ ka ew. nr 30/1, nastÃpnie przebiega do zabudowaÃ  we wsi Pisarzowice dziaÃ ka nr 382, kolejno od punktu na drodze SycÃ ³w-DziesÃ awice w miejscowoÃ ci KomorÃ ³w przy dziaÃ ce nr 125/3. PodÃ Ã ¼ajÃ c w kierunku zachodnim przez Ã rodek dziaÃ ki nr 55 dalej idÃ c na skraju lasu do poÃ udniowo-zachodniego naroÃ ¼nika dziaÃ ki nr 43. Dalej w linii prostej przez las do poÃ udniowego zejÃ cia dwÃ ³ch dziaÃ ek nr 311,322. Dalej w linii prostej do skrzyÃ ¼owania drÃ ³g oznaczonych, jako dziaÃ ki nr 141, 274, 275, 80 w woj. dolnoÃ lÃ skim. Od zachodu  podÃ Ã ¼ajÃ c na pÃ ³Ã noc od dziaÃ ki nr 245/2, 245/1 (powiat ostrowski, gmina SoÃ nie, obrÃb KonradÃ ³w). NastÃpnie w linii prostej do zabudowaÃ  JanisÃ awice 71, nastÃpnie dalej w kierunku pÃ ³Ã nocno-wschodnim do sÃ upa wysokiego napiÃcia znajdujÃ cego siÃ w pobliÃ ¼u posesji Szklarka Ã lÃ ska 1 (dziaÃ ka nr 480). NastÃpnie w linii prostej do rzeki Polska Woda przy dziaÃ ce nr 179. Dalej do punktu poczÃ tkowego (boisko szkolne Granowiec). 26.3.2017 W wojewÃ ³dztwie kujawsko-pomorskim, obszar ograniczony, od wschodu  od drogi wojewÃ ³dzkiej nr 252 Ã Ã czÃ cej miejscowoÃ Ã  DÃ browa Biskupia z InowrocÃ awiem, wzdÃ uÃ ¼ wschodniej granicy administracyjnej miejscowoÃ ci: Radojewice, Dziewa, Konary, Papros  powiat inowrocÃ awski oraz wzdÃ uÃ ¼ wschodniej granicy administracyjnej miejscowoÃ ci Szostka, Broniewo, Broniewek  powiat radziejowski do miejscowoÃ ci Morgi  powiat inowrocÃ awski dalej do drogi krajowej numer 62 Ã Ã czÃ cej RadziejÃ ³w z KruszwicÃ ; od poÃ udnia  od drogi krajowej nr 62, wzdÃ uÃ ¼ poÃ udniowej granicy administracyjnej miejscowoÃ ci: CheÃ miczki, Kicko, Lachmirowice; od zachodu  od miejscowoÃ ci Lachmirowice do zachodniej granicy administracyjnej miejscowoÃ ci Sukowy i dalej w kierunku pÃ ³Ã nocnym wzdÃ uÃ ¼ zachodnich granic administracyjnych miejscowoÃ ci: KsiÃ Ã ¼, SÃ awsko Dolne, Ã »egotki, Busewo, WymysÃ owice znajdujÃ cych siÃ w powiecie mogileÃ skim; od pÃ ³Ã nocy  od pÃ ³Ã nocnej granicy administracyjnej miejscowoÃ ci Markowice (powiat mogileÃ ski) do poÃ udniowych granic administracyjnych miejscowoÃ ci Krusza Duchowna (powiat inowrocÃ awski), dalej w kierunku wschodnim przecinajÃ c miejscowoÃ Ã  InowrocÃ aw na wysokoÃ ci Soda MÃ twy S.A. do drogi wojewÃ ³dzkiej nr 252 pomiÃdzy miejscowoÃ ciami Trzaski i Dziennice, dalej w kierunku wschodnim do miejscowoÃ ci Radojewice. 25.3.2017 W wojewÃ ³dztwie lubuskim, obszar ograniczony, od pÃ ³Ã nocy, od przeciÃcia drogi nr S3 z drogÃ Konradowo  Ã ugi wzdÃ uÃ ¼ tej drogi w kierunku zachodnim do granicy wsi Ã ugi (wÃ Ã czajÃ c Ã ugi), potem prosto na pÃ ³Ã noc do granicy powiatu, nastÃpnie wzdÃ uÃ ¼ granicy powiatu obejmujÃ c obszar zagroÃ ¼ony od strony pÃ ³Ã nocnej, zachodniej i poÃ udniowej do przeciÃcia granicy powiatu z drogÃ nr 328, dalej wzdÃ uÃ ¼ drogi nr 328 do jej przeciÃcia z nieczynnÃ linia kolejowÃ KoÃ ¼uchÃ ³w  Nowe Miasteczko, wzdÃ uÃ ¼ tej linii kolejowej do jej przeciÃcia z drogÃ BorÃ ³w Polski-Nowe Miasteczko, potem na pÃ ³Ã nocny  wschÃ ³d do drogi nr S3 wyÃ Ã czajÃ c miejscowoÃ Ã  GoÃ aszyn, nastÃpnie wzdÃ uÃ ¼ drogi nr S3 w kierunku pÃ ³Ã nocnym do jej przeciÃcia z granicÃ administracyjnÃ miasta Nowa SÃ ³l i dalej w kierunku pÃ ³Ã nocnym wzdÃ uÃ ¼ granicy administracyjnej miasta Nowa SÃ ³l, wyÃ Ã czajÃ c miasto Nowa SÃ ³l, do przeciÃcia granic miasta z liniÃ kolejowÃ Zielona GÃ ³ra  Nowa SÃ ³l dalej wzdÃ uÃ ¼ linii kolejowej na pÃ ³Ã noc do jej przeciÃcia z drogÃ nr S3 na wysokoÃ ci miejscowoÃ ci Konradowo, (wyÃ Ã czajÃ c Konradowo, ZakÃcie) potem drogÃ Konradowo  Ã ugi w kierunku pÃ ³Ã nocno-zachodnim. Na terenie powiatu nowosolskiego  w gminie KoÃ ¼uchÃ ³w: caÃ y obszar miejscowoÃ ci Podbrzezie GÃ ³rne, Czciradz, Bielice, BroniszÃ ³w, Bulin, CisÃ ³w, Drwalewice, Dziadoszyce, Kierzkowice, KsiÃ Ã ¼ Ã lÃ ski, Lasocin, Mirocin Dolny, Mirocin GÃ ³rny, Mirocin Ã redni, RadwanÃ ³w, SokoÃ Ã ³w, Solniki, Studzieniec, StypuÃ Ã ³w, Zawada; w gminie Nowa SÃ ³l: CiepielÃ ³w, LelechÃ ³w, LubieszÃ ³w, Nowe Ã »abno, Rudno, Stary Staw, WrociszÃ ³w; w gminie OtyÃ : caÃ y obszar miejscowoÃ ci CzasÃ aw i Ã ugi; w gminie Nowe Miasteczko: caÃ y obszar miejscowoÃ ci BorÃ ³w Polski, BorÃ ³w Wielki, Nieciecz, Szyba, Konin. 26.3.2017 W wojewÃ ³dztwie Ã lÃ skim, obszar ograniczony, od strony zachodniej: od granicy paÃ stwowej Rzeczypospolitej Polskiej wzdÃ uÃ ¼ autostrady A1 w kierunku pÃ ³Ã nocno wschodnim do miejscowoÃ ci Podbucze a nastÃpnie do miejscowoÃ ci SkrzyszÃ ³w; od strony pÃ ³Ã nocnej: od wiaduktu nad autostradÃ A1 ul. 1-go Maja w miejscowoÃ ci SkrzyszÃ ³w do skrzyÃ ¼owania z ul. PowstaÃ cÃ ³w Ã lÃ skich. NastÃpnie ul. PowstaÃ cÃ ³w Ã lÃ skich do granicy miasta na prawach powiatu JastrzÃbie-ZdrÃ ³j -dzielnica Szotkowice. NastÃpnie ul. JÃ ³zefa DÃ browskiego, ul. Komuny Paryskiej do ul. Ranoszka (dzielnica Moszczenica). NastÃpnie ul. Ranoszka, ul. PiaskowÃ , ul. Ã »wirki i Wigury, do ul. Wyzwolenia (dzielnica Ruptawa). NastÃpnie ul. Wyzwolenia do skrzyÃ ¼owania z drogÃ krajowÃ nr 937; od strony wschodniej: drogÃ krajowÃ nr 937 w kierunku poÃ udniowym od skrzyÃ ¼owania z ul. Wyzwolenia w JastrzÃbiu Zdroju do miejscowoÃ ci Zebrzydowice do przeciÃcia z liniÃ kolejowÃ nr 90 (Zebrzydowice  Cieszyn; kolejno drugi most kolejowy), nastÃpnie wzdÃ uÃ ¼ linii kolejowej nr 90 (Zebrzydowice  Cieszyn) w kierunku poÃ udniowym do przeciÃcia z granicÃ administracyjnÃ miasta na prawach powiatu Cieszyn. NastÃpnie wzdÃ uÃ ¼ pÃ ³Ã nocnej granicy administracyjnej miasta na prawach powiatu -Cieszyn w kierunku zachodnim do granicy paÃ stwowej Rzeczypospolitej Polskiej i Republiki Czeskiej; od strony poÃ udniowej: granicÃ paÃ stwowÃ Rzeczypospolitej Polskiej i Republiki Czeskiej. 30.3.2017 W wojewÃ ³dztwie dolnoÃ lÃ skim, obszar ograniczony, od pÃ ³Ã nocy: od granicy paÃ stwa (od miejsca przeciÃcia z granicÃ powiatÃ ³w jeleniogÃ ³rskiego i kamiennogÃ ³rskiego), wzdÃ uÃ ¼ granicy powiatu jeleniogÃ ³rskiego i kamiennogÃ ³rskiego w kierunku wschodnim, do drogi krajowej nr 369, od drogi nr 369 pÃ ³Ã nocnÃ granicÃ miejscowoÃ ci Jarkowice, Miszkowice, Paprotki do drogi powiatowej Kamienna GÃ ³ra Miszkowice, drogÃ powiatowÃ do przeciÃcia z granicÃ gmin Kamienna GÃ ³ra i Lubawka, dalej wzdÃ uÃ ¼ granicy gmin Kamienna GÃ ³ra i Lubawka w kierunku poÃ udniowo  wschodnim do drogi krajowej nr 5, wzdÃ uÃ ¼ drogi krajowej nr 5 na dÃ ugoÃ ci 1 km w kierunku poÃ udniowym; od wschodu: od drogi krajowej nr 5, wzdÃ uÃ ¼ drogi polnej w kierunku wschodnim do drogi powiatowej Ã Ã czÃ cej KrzeszÃ ³w i LubawkÃ, na wysokoÃ ci granicy miejscowoÃ ci Lipienica i KrzeszÃ ³w (pÃ ³Ã nocna granica miejscowoÃ ci Lipienica), wzdÃ uÃ ¼ pÃ ³Ã nocno-wschodniej i wschodniej granicy miejscowoÃ ci Lipienica, JawiszÃ ³w, Olszyny i CheÃ msko Ã lÃ skie do granicy z powiatem waÃ brzyskim; od poÃ udnia: granicÃ powiatu kamiennogÃ ³rskiego i waÃ brzyskiego do granicy paÃ stwa z RepublikÃ CzeskÃ , wzdÃ uÃ ¼ granicy paÃ stwa z RepublikÃ CzeskÃ w kierunku zachodnim, do przejÃ cia turystycznego NiedamirÃ ³w  Alberice; od zachodu: od przejÃ cia turystycznego NiedamirÃ ³w  Alberice do granicy paÃ stwa (do miejsca przeciÃcia z granicÃ powiatÃ ³w jeleniogÃ ³rskiego i kamiennogÃ ³rskiego). 26.3.2017 W wojewÃ ³dztwie wielkopolskim,obszar ograniczony, od strony pÃ ³Ã nocnej: od skrzyÃ ¼owania ulic Ostrowskiej i Szkolnej w Sieroszewicach (powiat ostrowski) linia obszaru biegnie w kierunku wschodnim po Ã uku przez punkt na ulicy Kaliskiej w Rososzycy posesja nr 38 i dalej przez punkt na drodze przy posesji ul. Zamkowa 25 OÃ obok (powiat ostrowski), nastÃpnie przez punkt na skrzyÃ ¼owaniu ul. KoÃ cielnej i KrÃ ³tkiej w miejscowoÃ ci OÃ obok (powiat ostrowski), dalej przez punkt na drodze przy szkole podstawowej w Starej Kakawie (powiat kaliski) do punktu na skrzyÃ ¼owaniu drÃ ³g przy posesji nr 29 w miejscowoÃ ci ZamoÃ Ã  (powiat ostrowski); od strony wschodniej: od punktu na skrzyÃ ¼owaniu drÃ ³g przy posesji nr 29 w miejscowoÃ ci ZamoÃ Ã  (powiat ostrowski) linia obszaru biegnie w kierunku poÃ udniowym po Ã uku przez punkt na skrzyÃ ¼owaniu drogi wojewÃ ³dzkiej 449 z ulicÃ LeÃ nÃ w Palatach (powiat ostrzeszowski) i dalej przez punkt na drodze wojewÃ ³dzkiej 450 przy posesji nr 7 w Smolnikach, do punktu na drodze wojewÃ ³dzkiej 449 w km 33; od strony poÃ udniowej: od punktu na drodze wojewÃ ³dzkiej 449 w km 33, linia obszaru biegnie w kierunku zachodnim po Ã uku przez punkt do drodze powiatowej 5574P w miejscowoÃ ci SiedlikÃ ³w (przepust nad rowem dz. ew. nr 907) i dalej przez drogÃ gminnÃ w miejscowoÃ ci MarydÃ ³Ã  przy posesji nr 3, nastÃpnie przez drogÃ wojewÃ ³dzkÃ DW447 w km 1+700 do punktu na drodze (Przygodzice  Chynowa) przy dz. ew. nr 1181 i 1011 (obrÃb ew. Antonin, powiat ostrowski); od strony zachodniej: od punktu na drodze (Przygodzice  Chynowa) przy dz. ew. nr 1181 i 1011 (obrÃb ew. Antonin) linia obszaru biegnie w kierunku pÃ ³Ã nocnym po Ã uku przez skrzyÃ ¼owanie drÃ ³g powiatowych 5319P i 5316P w miejscowoÃ ci Parczew (powiat ostrowski) do punktu poczÃ tkowego. 1.4.2017 W wojewÃ ³dztwie lubuskim, obszar ograniczony, od przeciÃcia rzeki Odry z granicÃ powiatu nowosolskiego na poÃ udniowy  wschÃ ³d do drogi 315 (Lipiny  LubiÃcin) na wschÃ ³d od Lipin (wÃ Ã czajÃ c obszar miejscowoÃ ci Lipiny), nastÃpnie prosto na poÃ udnie granicÃ powiatu wschowskiego liniÃ prostÃ na poÃ udnie w kierunku miejscowoÃ ci Zwierzyniec (wyÃ Ã czajÃ c Zwierzyniec), potem na poÃ udniowy  zachÃ ³d do drogi 321 (PrzyborÃ ³w  Siedlisko), przecinajÃ c tÃ drogÃ na zachodniej granicy miejscowoÃ ci Siedlisko (wyÃ Ã czajÃ c Siedlisko), nastÃpnie drogÃ 321 do granic zachodnich miejscowoÃ ci PrzyborÃ ³w (wÃ Ã czajÃ c PrzyborÃ ³w) potem groblÃ do mostu na Odrze, nastÃpnie wzdÃ uÃ ¼ Odry do ulicy Korzeniowskiego (Nowa SÃ ³l), ulicami KoÃ cielnÃ , Jerzego PopieÃ uszki, Wojska Polskiego, ulica TowarowÃ , Zjednoczenia, Moniuszki, alejÃ WolnoÃ ci do Mostu Nowa SÃ ³l i dalej wzdÃ uÃ ¼ rzeki Odra do granicy gmin Nowa SÃ ³l, Siedlisko, Bytom OdrzaÃ ski nastÃpnie na zachÃ ³d obejmujÃ c od poÃ udniowego  wschodu miejscowoÃ Ã  KieÃ cz, dalej na zachÃ ³d do rozwidlenia drogi 292 (Nowa SÃ ³l  Nowe Miasteczko  Bytom OdrzaÃ ski), nastÃpnie prosto na zachÃ ³d do przeciÃcia drogi S 3 z drogÃ (wiadukt) Drwalewice  Nowe Ã »abno, potem na zachÃ ³d do Podbrzezia Dolnego na skrzyÃ ¼owaniu ul. GÃ Ã ³wnej z ul. BocznÃ i ul. ZygmuntowskÃ (mostek nad KoÃ ¼usznÃ ), nastÃpnie na pÃ ³Ã nocny  zachÃ ³d do granicy wsi Studzieniec  Mirocin Dolny (wÃ Ã czajÃ c Studzieniec), nastÃpnie na pÃ ³Ã nocny  zachÃ ³d do zachodniej granicy wsi KsiÃ Ã ¼ Ã lÃ ski (wÃ Ã czajÃ c KsiÃ Ã ¼ Ã lÃ ski), potem prosto na pÃ ³Ã noc do granicy powiatu nowosolskiego i zielonogÃ ³rskiego, nastÃpnie rÃ ³wnolegle do drogi nr 283, po jej zachodniej stronie, omijajÃ c miejscowoÃ ci Barcikowice i Zatonie po zachodniej stronie, a nastÃpnie za miejscowoÃ ciÃ Zatonie Ã ukiem w kierunku miejscowoÃ ci Sucha, omijajÃ c tÃ miejscowoÃ Ã  od zachodu i dalej kanaÃ em w kierunku miejscowoÃ ci Ã ugowo, omijajÃ c tÃ miejscowoÃ Ã  od zachodu, dalej wzdÃ uÃ ¼ kanaÃ u do miejscowoÃ ci Czarna, omijajÃ c tÃ miejscowoÃ Ã  od pÃ ³Ã nocy w kierunku miejscowoÃ ci DÃ browa, omijajÃ c jÃ od pÃ ³Ã nocy i dalej na wschÃ ³d do rzeki Odra a nastÃpnie wzdÃ uÃ ¼ rzeki Odry na poÃ udnie do granicy powiatu zielonogÃ ³rskiego z powiatem nowosolskim. W obszarze zagroÃ ¼onym znajdujÃ siÃ nastÃpujÃ ce miejscowoÃ ci poÃ oÃ ¼one: w powiecie nowosolskim: czÃÃ Ã  obszaru miasta Nowa SÃ ³l, w gminie Nowa SÃ ³l: caÃ y obszar miejscowoÃ ci: Stany, Lipiny, PrzyborÃ ³w, Stara WieÃ , KieÃ cz, Nowe Ã »abno, CiepielÃ ³w, WrociszÃ ³w, Rudno, LubieszÃ ³w, Stary Staw, LelechÃ ³w: w gminie OtyÃ : caÃ y obszar miejscowoÃ ci: Ã ugi, CzasÃ aw, Niedoradz, Bobrowniki, Borki; w gminie KoÃ ¼uchÃ ³w: caÃ y obszar miejscowoÃ ci: KsiÃ Ã ¼ Ã lÃ ski, Studzieniec, SÃ ocina i czÃÃ Ã  miejscowoÃ ci Podbrzezie Dolne na pÃ ³Ã noc od skrzyÃ ¼owani ul.GÃ Ã ³wnej z ul. BocznÃ i ul. ZygmuntowskÃ (mostek nad KoÃ ¼usznÃ ); w powiecie zielonogÃ ³rskim, w gminie ZabÃ ³r: caÃ y obszar miejscowoÃ ci: Czarna i DÃ browa; na terenie miasta Zielona GÃ ³ra, w Dzielnicy Nowe Miasto: caÃ y obszar soÃ ectw: Barcikowice, Zatonie, Sucha i Ã ugowo. 5.4.2017 W wojewÃ ³dztwie maÃ opolskim, obszar ograniczony, od strony wschodniej: w Krakowie od rzeki WisÃ y wzdÃ uÃ ¼ linii kolejowej nr 91 w kierunku poÃ udniowo  wschodnim, dalej wzdÃ uÃ ¼ linii kolejowej nr 109 do drogi krajowej nr 94. NastÃpnie w kierunku zachodnim wzdÃ uÃ ¼ drogi krajowej nr 94 i dalej wzdÃ uÃ ¼ drÃ ³g powiatowych: nr 2045 K, nr 2044 K, nr 2035 K, nr 2028 K, nr 2027 K, nr 1944 K, nr 1947 K do potoku Sieprawka w miejscowoÃ ci Siepraw (gm. Siepraw); od strony poÃ udniowej: od drogi powiatowej nr 1947 K wzdÃ uÃ ¼ potoku Sieprawka i dalej wzdÃ uÃ ¼ rzeki GÃ ogoczÃ ³wki i rzeki Skawinki  do poÃ udniowej granicy administracyjnej miejscowoÃ ci RadziszÃ ³w (gm. Skawina) w pobliÃ ¼u ujÃ cia rzeki Cedron. NastÃpnie w kierunku zachodnim wzdÃ uÃ ¼ poÃ udniowej granicy miejscowoÃ ci RadziszÃ ³w; od strony zachodniej i pÃ ³Ã nocnej: wzdÃ uÃ ¼ zachodnich granic administracyjnych miejscowoÃ ci: RadziszÃ ³w, Jurczyce (gm. Skawina), GoÃ uchowice (gm. Skawina), poÃ udniowej i zachodniej granicy administracyjne miejscowoÃ ci Borek Szlachecki (gm. Skawina) do WisÃ y i dalej wzdÃ uÃ ¼ tej rzeki do linii kolejowej nr 91 w Krakowie. 6.4.2017 W wojewÃ ³dztwie wielkopolskim obszar ograniczony od strony pÃ ³Ã nocnej: od punktu na ul. Ostrowskiej w miejscowoÃ ci Sieroszewice (powiat ostrowski) przy posesji nr 129 linia obszaru biegnie po Ã uku w kierunku wschodnim do punktu na drodze wojewÃ ³dzkiej nr 450 przy posesji nr 8 (MÃ ynik), nastÃpnie dalej do punktu na drodze przy granicach dziaÃ ek 58 i 59 przy posesjach nr 8 i 7 (obrÃb ew. Biernacice). Od strony wschodniej: od punktu na drodze przy granicach dziaÃ ek ew. 58 i 59 przy posesjach nr 8 i 7 (obrÃb ew. Biernacice) linia obszaru biegnie do Ã uku w kierunku poÃ udniowym przez punkt na granicy powiatÃ ³w ostrowskiego i ostrzeszowskiego na rzece ProÃ nie koÃ o dziaÃ ki ew. nr 1 (obrÃb ew. GrabÃ ³w nad ProsnÃ ) do punktu na moÃ cie drogi wojewÃ ³dzkiej DW 449 nad MÃ ynÃ ³wkÃ , nastÃpnie do punktu na skrzyÃ ¼owaniu drogi wojewÃ ³dzkiej z drogÃ dojazdowÃ do posesji nr 18 w miejscowoÃ ci Smolniki i dalej po Ã uku do punktu na skrzyÃ ¼owaniu drogi wojewÃ ³dzkiej DW 449 z drogÃ poÃ ¼arowÃ nr 1. Od strony poÃ udniowej: od punktu na skrzyÃ ¼owaniu drogi wojewÃ ³dzkiej DW 449 z drogÃ poÃ ¼arowÃ nr 1 linia obszaru biegnie w kierunku zachodnim do punktu na drodze powiatowej przy znaku drogowym D-42 oraz z nazwÃ miejscowoÃ ci PotaÃ nia, nastÃpnie do punktu na strzeÃ ¼onym przejeÃ ºdzie kolejowym (miÃdzy peronami) w ciÃ gu drogi gminnej w miejscowoÃ ci NiedÃ ºwiedÃ º i biegnie dalej tÃ liniÃ kolejowÃ po strzeÃ ¼onego przejazdu kolejowego w miejscowoÃ ci Antonin (powiat ostrowski) w ciÃ gu drogi wojewÃ ³dzkiej DW 447, nastÃpnie do punktu na drodze przy dziaÃ kach ew. 1097, 1098 (obrÃb ew. Przygodzice). Od strony zachodniej: od punktu na drodze przy dziaÃ kach ew. 1097, 1098 (obrÃb ew. Przygodzice) linia obszaru biegnie w kierunku pÃ ³Ã nocnym po Ã uku do punktu na drodze przy posesji nr 8 w miejscowoÃ ci Westrza i biegnie dalej po Ã uku do punktu poczÃ tkowego. 9.4.2017 W wojewÃ ³dztwie wielkopolskim, obszar ograniczony, od pÃ ³Ã nocy w kierunku wschodnim  od punktu na drodze przy posesji oznaczonej nr porzÃ dkowym 57 (dz. ew. 157) w m. Leziona podÃ Ã ¼ajÃ c na wschÃ ³d po Ã uku do rzeki Prosna przy dz. ew. 129 (pow. ostrowski, gm. Nowe Skalmierzyce, obrÃb Ã miÃ Ã ³w) i na zejÃ ciu dz. ew. 6 i 7, 5133 (pow. kaliski, gm. Godziesze Wielkie, obrÃb Zadowice), kolejno podÃ Ã ¼ajÃ c po Ã uku do punktu na drodze przy dz. ew. 811 (pow. kaliski, gm. Godziesze Wielkie, obrÃb Godziesze MaÃ e), nastÃpnie linia obszaru biegnie po Ã uku w kierunku poÃ udniowo-wschodnim do drogi 203 przy dz. ew. 443 (pow. kaliski, gm. Godziesze Wielkie, obrÃb BiaÃ a); od wschodu  od punktu na drodze dz. ew. 53 przy dz. ew. 57/1 (pow. kaliski, gm. Brzeziny, obrÃb Przystajnia WieÃ ), nastÃpnie podÃ Ã ¼ajÃ c po Ã uku do punktu na styku dz. 137-161 (pow. ostrowski, gm. Sieroszewice, obrÃb Kania), dalej linia obszaru biegnie po Ã uku do punktu przy rzece Prosna na zbiegu dz. ew. 2000, 395, 396 (pow. kaliski, gm. Brzeziny, obrÃb OstrÃ ³w Kaliski), nastÃpnie do drogi 449 (ul. Klonowa przy dz. ew. 113/11, pow. ostrzeszowski, gm. GrabÃ ³w na ProsnÃ , obrÃb Palaty), kolejno do punktu na skrzyÃ ¼owaniu drogi gruntowej dz. ew. 243 przy dz. ew. 244, 242, 230 (pow. ostrzeszowski, gm. GrabÃ ³w nad ProsnÃ , obrÃb Smolniki), dalej przez punkt na drodze 450 (dz. ew. 417 przy dz. ew. 399, 402 pow. ostrzeszowski. gm. GrabÃ ³w nad ProsnÃ , obrÃb Smolniki); od poÃ udnia  od punktu na drodze przy posesji oznaczonej nr porzÃ dkowym 37 (dz. ew. 441 pow. ostrzeszowski, gm. GrabÃ ³w nad ProsnÃ , obrÃb Chlewo), kolejno podÃ Ã ¼ajÃ c po Ã uku w kierunku poÃ udniowozachodnim do drogi dz. ew. 145, 295 na skraju lasu (pow. ostrzeszowski, gm. OstrzeszÃ ³w, Mikstat, obrÃb SiedlikÃ ³w, PrzedborÃ ³w), nastÃpnie przez punkt na drodze dz. ew. 413 przy dz. ew. 407 (pow. ostrzeszowski, gm. Mikstat, obrÃb KomorÃ ³w), dalej linia obszaru biegnie po Ã uku do punktu na drodze dz. ew. 207 przy posesji Przygodziczki 86 (dz. ew. 246, pow. ostrowski, gm. Przygodzice, obrÃb Przygodziczki); od zachodu  od punktu na drodze przez las u zbiegu dz. ew. 162/1 i 162/2 (pow. ostrowski, gm. Przygodzice, obrÃb Chynowa), kolejno podÃ Ã ¼ajÃ c po Ã uku w kierunku pÃ ³Ã nocnym do punktu na drodze dz. ew. 254/1 przy zbiegu dz. ew. 253 i 255 (pow. ostrowski, gm. Przygodzice, obrÃb Chynowa), nastÃpnie linia obszaru biegnie po Ã uku do punktu na skraju lasu na drodze dz. ew. 497/1 przy zbiegu dz. ew. 493, 496 (pow. ostrowski, gm. Przygodzice, obrÃb Chynowa), kolejno podÃ Ã ¼ajÃ c w kierunku pÃ ³Ã nocno  wschodnim do punktu na drodze przy posesji Parczew 2 (dz. ew. 319/5, pow. ostrowski, gm. Sieroszewice, obrÃb Parczew), dalej do punktu na drodze OstrÃ ³w Wlkp.  Sieroszewice przy posesji Parczew 77A (dz. ew. 98 przy dz. ew. 200, pow. ostrowski, gm. Sieroszewice, obrÃb Parczew), nastÃpnie linia obszaru biegnie po Ã uku do punktu na drodze przy posesji oznaczonej nr porzÃ dkowym 17a, ul. Zielona w Latowicach (dz. ew. 462/3 pow. ostrowski, gm. Sieroszewice, obrÃb Latowice), kolejno podÃ Ã ¼ajÃ c do punktu na drodze przy posesji oznaczonej nr porzÃ dkowym 34, ul. Ã rodkowa w Psarach (dz. ew. 619/1, pow. ostrowski, gm. Sieroszewice, obrÃb Psary), kolejno do punktu poczÃ tkowego. 15.4.2017 W wojewÃ ³dztwie maÃ opolskim, obszar ograniczony, od strony pÃ ³Ã nocnej: od zachodniej strony granicy administracyjnej miejscowoÃ ci RÃ czna na wschÃ ³d wzdÃ uÃ ¼ drogi powiatowej nr 2180K do miejscowoÃ ci Piekary, dalej do rzeki WisÃ y, wzdÃ uÃ ¼ ul. Promowej w Kryspinowie, starorzeczem WisÃ y, od zjazdu autostradowego w TyÃ cu obwodnicÃ IV poÃ udniowÃ miasta Krakowa w kierunku wschodnim do dzielnicy KrakÃ ³w-Opatkowice; od strony wschodniej: w miejscowoÃ ci LibertÃ ³w wzdÃ uÃ ¼ drogi S7 (GÃ ³ra Libertowska) ulicÃ MagnoliowÃ , JabÃ oniowÃ i Przylesie, LeÃ ny Stok (LibertÃ ³w) w kierunku poÃ udniowym do miejscowoÃ ci Lusina ulicami Kwiatowa, Zdrojowa, potokiem Krzywica w miejscowoÃ ci Gaj, do miejscowoÃ ci Konary, wzdÃ uÃ ¼ drogi powiatowej nr 2168K w kierunku poÃ udniowym wzdÃ uÃ ¼ ul. KrÃ ³lowej Polski w Konarach, dalej ulicÃ WspÃ ³lnÃ przez miejscowoÃ Ã  Olszowice do miejscowoÃ ci WÃ osaÃ  gdzie ulicami BajecznÃ i ul. KÃ ty w kierunku miejscowoÃ ci GÃ ogoczÃ ³w; od strony poÃ udniowej: w miejscowoÃ ci GÃ ogoczÃ ³w drogÃ gminnÃ nr 540262K do rzeki GÃ ogoczÃ ³wka, pÃ ³Ã nocno-zachodniÃ granicÃ administracyjnÃ miejscowoÃ ci Krzyszkowice, wzdÃ uÃ ¼ drogi krajowej E77 ( Zakopianka ) do zjazdu w miejscowoÃ ci BÃczarka na drogÃ powiatowÃ nr 1938K i dalej tÃ drogÃ w kierunku zachodnim wzdÃ uÃ ¼ strumieni Krzyszkowianka i strumieniem Przymiarki do miejscowoÃ ci Rudnik, w miejscowoÃ ci SuÃ kowice ul. Dolna, ul. Ptasznica do drogi powiatowej nr 1937K na zachÃ ³d w kierunku miejscowoÃ ci Izdebnik drogÃ powiatowÃ nr 1726K, drogÃ krajowÃ nr 52 do miejscowoÃ ci Brody. 15.4.2017 Member State: Romania Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC Locality Almalau, Commune Ostrov, Constanta county. 25.3.2017 to 3.4.2017 Locality Ostrov, Commune Ostrov, Constanta county, Locality Buceag, Commune Ostrov, Constanta county Locality Esechioi, Commune Ostrov, Constanta county Locality Garlita, Commune Ostrov, Constanta county. 3.4.2017 Locality PRUNISOR, Commune PRUNISOR, Mehedinti county, Locality CERVENITA, Commune PRUNISOR, Mehedinti county, Locality CAPATANESTI, Commune BROSTENI, Mehedinti county, Locality LUPSA DE JOS, Commune BROSTENI, Mehedinti county, Locality LUPSA DE SUS, Commune BROSTENI, Mehedinti county, Locality CAZANESTI, Commune CAZANESTI, Mehedinti county, Locality ERCEA, Commune CAZANESTI, Mehedinti county, Locality GARBOVATU DE SUS, Commune CAZANESTI, Mehedinti county, Locality GOVODARVA, Commune CAZANESTI, Mehedinti county, Locality ILOVU, Commune CAZANESTI, Mehedinti county, Locality JIGNITA, Commune CAZANESTI, Mehedinti county, Locality POIANA, Commune CAZANESTI, Mehedinti county, Locality ROSIA, Commune CAZANESTI, Mehedinti county, Locality SUHARU, Commune CAZANESTI, Mehedinti county, Locality VALEA COSUSTEI, Commune CAZANESTI, Mehedinti county, Locality CORCOVA, Commune CORCOVA, Mehedinti county, Locality CORDUN, Commune CORCOVA, Mehedinti county, Locality POIANA, Commune CAZANESTI, Mehedinti county, Locality GARBOVATU DE JOS, Commune CORCOVA, Mehedinti county, Locality IMOASA, Commune CORCOVA, Mehedinti county, Locality JIROV, Commune CORCOVA, Mehedinti county, Locality PARVULESTI, Commune CORCOVA, Mehedinti county, Locality BALTANELE, Commune GRECI, Mehedinti county, Locality HUSNICIOARA, Commune HUSNICIOARA, Mehedinti county, Locality ALUNISUL, Commune HUSNICIOARA, Mehedinti county, Locality BADITESTI, Commune HUSNICIOARA, Mehedinti county, Locality CELNATA, Commune HUSNICIOARA, Mehedinti county, Locality MARMANU, Commune HUSNICIOARA, Mehedinti county, Locality PRIBOIESTI, Commune HUSNICIOARA, Mehedinti county, Locality SELISTENI, Commune HUSNICIOARA, Mehedinti county, Locality DRAGOTESTI, Commune PRUNISOR, Mehedinti county, Locality FANTANA DOMNEASCA, Commune PRUNISOR, Mehedinti county, Locality GHELMEGIOAIA, Commune PRUNISOR, Mehedinti county, Locality GARNITA, Commune PRUNISOR, Mehedinti county, Locality GUTU, Commune PRUNISOR, Mehedinti county, Locality IGIROASA, Commune PRUNISOR, Mehedinti county, Locality LUMNIC, Commune PRUNISOR, Mehedinti county, Locality MIJARCA, Commune PRUNISOR, Mehedinti county, Locality PRUNARU, Commune PRUNISOR, Mehedinti county, Locality ZEGAIA, Commune PRUNISOR, Mehedinti county, Locality CIOVARNASANI, Commune SISESTI, Mehedinti county, Locality CREMENEA, Commune TAMNA, Mehedinti county, Locality FATA CREMENII, Commune TAMNA, Mehedinti county, Locality COTOROAIA, Commune VOLOIAC, Mehedinti county, Locality RUPTURA, Commune VOLOIAC, Mehedinti county, Locality SPERLESTI, Commune VOLOIAC, Mehedinti county. 3.4.2017 Locality Severinesti, Commune Cazanesti, Mehedinti county, Locality Paltinisu, Commune Cazanesti, Mehedinti county, Locality Peri, Commune Husnicioara, Mehedinti county, Locality Borogea, Commune Husnicioara, Mehedinti county. 28.3.2017 to 3.4.2017 Locality BOGDANA, Commune BOGDANA, Teleorman county, Locality BROSTEANCA, Commune BOGDANA, Teleorman county, Locality ULMENI, Commune BOGDANA, Teleorman county, Locality FURCULESTI, Commune FURCULESTI, Teleorman county, Locality MOSTENI, Commune FURCULESTI, Teleorman county, Locality SPATAREI, Commune FURCULESTI, Teleorman county, Locality VOIEVODA, Commune FURCULESTI, Teleorman county, Locality LISA, Commune LISA, Teleorman county, Locality PIATRA, Commune PIATRA, Teleorman county, Locality PUTINEIU, Commune PUTINEIU, Teleorman county, Locality BADULEASA, Commune PUTINEIU, Teleorman county, Locality CARLOMANU, Commune PUTINEIU, Teleorman county, Locality SEACA, Commune SEACA, Teleorman county, Locality TRAIAN, Commune TRAIAN, Teleorman county. 17.4.2017 Locality FLORICA, commune DRACEA, Teleorman county, Locality ZLATA, commune DRACEA, Teleorman county, Locality DRACEA, commune DRACEA, Teleorman county, Locality SECARA, commune CRANGU, Teleorman county, Locality CRANGU, commune CRANGU, Teleorman county. 8.4.2017 to 17.4.2017 Locality BUFTEA, commune ORAS BUFTEA, Ilfov county, Locality BUCIUMENI, commune ORAS BUFTEA, Ilfov county, Locality DRAGOMIRESTI-VALE, commune DRAGOMIRESTI-VALE, Ilfov county, Locality DRAGOMIRESTI-DEAL, commune DRAGOMIRESTI-VALE, Ilfov county, Locality ZURBAUA, commune DRAGOMIRESTI-VALE, Ilfov county, Locality TUNARI, commune TUNARI, Ilfov county, Locality BUCURESTI SECTORUL 2, municipality Bucuresti, Locality BUCURESTI SECTORUL 3, municipality Bucuresti, Locality BUCURESTI SECTORUL 4, municipality Bucuresti, Locality BUCURESTI SECTORUL 5, municipality Bucuresti, Locality CHIAJNA, commune CHIAJNA, Ilfov county, Locality DUDU, commune CHIAJNA, Ilfov county, Locality ROSU, commune CHIAJNA, Ilfov county, Locality CHITILA, commune CHITILA, Ilfov county, Locality RUDENI, commune CHITILA, Ilfov county, Locality MOGOSOAIA, commune MOGOSOAIA, Ilfov county, Locality OTOPENI, commune ORAS OTOPENI, Ilfov county, Locality ODAILE, commune ORAS OTOPENI, Ilfov county, Locality VOLUNTARI, commune ORAS VOLUNTARI, Ilfov county. 21.3.2017 Sector 1 Bucuresti, municipality Bucuresti, Sector 6 Bucuresti, municipality Bucuresti 22.3.2017 to 7.4.2017